Exhibit 10.1

 

EXECUTION COPY



﻿

AMENDED AND RESTATED
CREDIT AGREEMENT

among

BLUEGREEN CORPORATION, a Florida corporation,

as Borrower,

﻿

THE GUARANTORS
FROM TIME TO TIME PARTY HERETO,

﻿

THE LENDERS
FROM TIME TO TIME PARTY HERETO,

﻿

And

﻿

FIFTH THIRD BANK, an Ohio banking corporation,
as Administrative Agent and L/C Issuer

﻿

DATED AS OF DECEMBER 16, 2016

_________________________________________________


BANK OF AMERICA, N.A.
AND
ZB, N.A., DBA NATIONAL BANK OF ARIZONA,
as Co-Syndication Agents



FIFTH THIRD BANK, as Lead Arranger and Sole Bookrunner



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

﻿

 

 

﻿

 

 

﻿

SectionHeadingPAGE

﻿

DEFINITIONS; INTERPRETATION.1

﻿Definitions.1

﻿Interpretation.28

﻿Change in Accounting Principles.28

﻿Rounding.28

﻿THE CREDIT FACILITIES.29

﻿Term Facility29

﻿Revolving Facility.29

﻿Letters of Credit.29

﻿Applicable Interest Rates.33

﻿Manner of Borrowing Loans and Designating Applicable Interest Rates.34

﻿Minimum Borrowing Amounts; Maximum Eurodollar Loans.37

﻿Repayment of Loans.37

﻿Prepayments of Loans.38

﻿Place and Application of Payments.39

﻿Termination or Reduction of Commitments.41

﻿Swing Loans.41

﻿Evidence of Indebtedness.43

﻿Fees.44

﻿Assignment and Reallocation of Existing Loans and Commitments.45

﻿Increase in Facilities.46

﻿CONDITIONS PRECEDENT.47

﻿All Credit Events.47

﻿Initial Credit Event.48

﻿THE COLLATERAL AND GUARANTIES.50

﻿Collateral.50

﻿Liens on Real Property.51

﻿Guaranties.51

﻿Further Assurances.51

﻿Cash Collateral.52

﻿REPRESENTATIONS AND WARRANTIES.53





-1-

 

--------------------------------------------------------------------------------

 

﻿Organization and Qualification.53

﻿Authority and Enforceability.54

﻿Financial Reports.54

﻿No Material Adverse Change.54

﻿Litigation and Other Controversies.55

﻿True and Complete Disclosure.55

﻿Use of Proceeds; Margin Stock.55

﻿Taxes Generally; Property Taxes and Fees.55

﻿ERISA.56

﻿Subsidiaries.56

﻿Compliance with Laws.56

﻿Environmental Matters.57

﻿Investment Company.57

﻿Intellectual Property.58

﻿Good Title.58

﻿Labor Relations.58

﻿Governmental Authority and Licensing.58

﻿Approvals.58

﻿Affiliate Transactions.58

﻿Solvency.59

﻿Brokers Generally; No Broker Fees.59

﻿No Default.59

﻿OFAC.59

﻿Other Agreements and Documents.59

﻿EEA Financial Institutions.  No Loan Party is an EEA Financial Institution.59

﻿Regulation H.59

﻿COVENANTS.60

﻿Information Covenants.60

﻿Inspections; Field Examinations.62

﻿Maintenance of Property and Insurance; Environmental Matters.63

﻿Compliance with Laws.64

﻿ERISA.64

﻿Payment of Taxes.64

﻿Preservation of Existence.64

﻿Contracts with Affiliates.64

﻿Restrictions or Changes and Amendments.65

﻿Change in the Nature of Business.65

﻿Indebtedness.65

﻿Liens.66

﻿Consolidation, Merger, and Sale of Assets.67

﻿Advances, Investments, and Loans.68

﻿Restricted Payments.68

﻿Limitation on Restrictions.69

﻿Restrictive Covenants.69





-2-

--------------------------------------------------------------------------------

 

﻿Limitation on the Creation of Subsidiaries; Sales and Marketing Agreements,
etc.69

﻿Operating Accounts.70

﻿Financial Covenants.70

﻿Compliance with OFAC Sanctions Programs.70

﻿Post-Closing Delivery of Access Agreement.70

﻿EVENTS OF DEFAULT AND REMEDIES.71

﻿Events of Default.71

﻿Non-Bankruptcy Defaults.73

﻿Bankruptcy Defaults.73

﻿Collateral for Undrawn Letters of Credit.74

﻿Notice of Default.74

﻿CHANGE IN CIRCUMSTANCES AND CONTINGENCIES.74

﻿Funding Indemnity74

﻿Illegality74

﻿Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR75

﻿Increased Costs.75

﻿Discretion of Lender as to Manner of Funding76

﻿Defaulting Lenders.77

﻿THE ADMINISTRATIVE AGENT.79

﻿Appointment and Authorization of Administrative Agent.79

﻿Administrative Agent and Its Affiliates.80

﻿Exculpatory Provisions.80

﻿Reliance by Administrative Agent.81

﻿Delegation of Duties.82

﻿Non-Reliance on Administrative Agent and Other Lenders.82

﻿Resignation of Administrative Agent and Successor Administrative Agent.82

﻿L/C Issuer and Swing Line Lender.83

﻿Hedging Liability and Bank Product Liability Arrangements.83

﻿No Other Duties; Designation of Additional Agents.84

﻿Authorization to Enter into, and Enforcement of, the Collateral Documents and
Guaranty.84

﻿Administrative Agent May File Proofs of Claim.85

﻿Collateral and Guaranty Matters.85

﻿MISCELLANEOUS.86

﻿Taxes.86

﻿Mitigation Obligations; Replacement of Lenders90

﻿No Waiver, Cumulative Remedies.91





-3-

--------------------------------------------------------------------------------

 

﻿Non-Business Days.91

﻿Survival of Representations.91

﻿Survival of Indemnities.91

﻿Sharing of Payments by Lenders.92

﻿Notices; Effectiveness; Electronic Communication.92

﻿Successors and Assigns; Assignments and Participations.94

﻿Amendments.99

﻿Headings.100

﻿Expenses; Indemnity; Damage Waiver.100

﻿Set-off.102

﻿Governing Law; Jurisdiction; Etc.103

﻿Severability of Provisions104

﻿Excess Interest.104

﻿Construction.105

﻿Lender’s and L/C Issuer’s Obligations Several.105

﻿USA Patriot Act.105

﻿Waiver of Jury Trial.105

﻿Treatment of Certain Information; Confidentiality.105

﻿Effect of Amendment and Restatement of the Existing Credit Agreement106

﻿No Advisory or Fiduciary Responsibility107

﻿Electronic Execution107

﻿Acknowledgement and Consent to Bail-In of EEA Financial Institutions108

﻿Counterparts; Integration; Effectiveness.108

﻿THE GUARANTEES.108

﻿The Guarantees.108

﻿Guarantee Unconditional.109

﻿Discharge Only upon Facility Termination Date; Reinstatement in Certain
Circumstances.110

﻿Subrogation.110

﻿Subordination.110

﻿Waivers.111

﻿Limit on Recovery.111

﻿Stay of Acceleration.111

﻿Benefit to Guarantors.111

﻿Keepwell.111

﻿Guarantor Covenants.111



Signature Pages 
...................................................................................................................S-1





-4-

--------------------------------------------------------------------------------

 



EXHIBITS

﻿

Exhibit AForm of Notice of Payment Request

Exhibit BForm of Notice of Borrowing

Exhibit CForm of Notice of Continuation/Conversion

Exhibit D-1Form of Revolving Note

Exhibit D-2Form of Term Note

Exhibit D-3Form of Swing Note

Exhibit EForm of Compliance Certificate

Exhibit FForm of Assignment and Assumption

Exhibit GForm of Additional Guarantor Supplement

Exhibit HForm of Access Agreement

Exhibit IForm of Funding Indemnity Letter

﻿

﻿

SCHEDULES

﻿

Schedule 1.1Commitments

Schedule 1.2Guarantors

Schedule 1.3Non-Guarantors

Schedule 5.5Litigation

Schedule 5.10Subsidiaries

Schedule 5.12Environmental Matters

Schedule 5.24Material Agreements

 

-5-

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of December 16,
2016, by and among BLUEGREEN CORPORATION, a Florida corporation (the
“Borrower”), the direct and indirect Subsidiaries of the Borrower from time to
time party to this Agreement, as Guarantors, the various institutions from time
to time party to this Agreement, as Lenders, and FIFTH THIRD BANK, an Ohio
banking corporation, as Administrative Agent and L/C Issuer.

PRELIMINARY STATEMENTS:

Pursuant to that certain Credit Agreement, dated as of November 5, 2014 (as
amended, supplemented or otherwise modified prior to the Closing Date, the
“Existing Credit Agreement”), among the Borrower, the Guarantors, the various
financial institutions from time to time party thereto (collectively, the
“Existing Lenders”) and the Administrative Agent, the Existing Lenders agreed to
make extensions of credit to the Borrower on the terms and conditions set forth
therein, including making loans (the “Existing Loans”) to the Borrower.

The Borrower has requested that the Existing Credit Agreement be amended and
restated in its entirety to become effective and binding on the Loan Parties
pursuant to the terms of this Agreement, and the Lenders (including certain of
the Existing Lenders) have agreed (subject to the terms of this Agreement) to
amend and restate the Existing Credit Agreement in its entirety to read as set
forth in this Agreement, and it has been agreed by the parties to the Existing
Credit Agreement that (a) the commitments which the Existing Lenders have agreed
to extend to the Borrower under the Existing Credit Agreement shall be extended
or advanced upon the amended and restated terms and conditions contained in this
Agreement; and (b) the Existing Loans and other Secured Obligations (as defined
in the Existing Credit Agreement) shall be governed by and deemed to be
outstanding under the amended and restated terms and conditions contained in
this Agreement and the other Loan Documents, with the intent that the terms of
this Agreement shall supersede the terms of the Existing Credit Agreement (each
of which shall hereafter have no further effect upon the parties thereto, other
than for accrued fees and expenses, and indemnification provisions accrued and
owing, under the terms of the Existing Credit Agreement on or prior to the
Closing Date or arising (in the case of indemnification) under the terms of the
Existing Credit Agreement).

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

SECTION 1.



DEFINITIONS; INTERPRETATION.

Definitions.

The following terms when used herein shall have the following meanings:

“2020 Notes Agreement” means that certain Note Purchase and Collateral Trust and
Security Agreement dated as of March 26, 2013, among the Borrower, BVU,  BRM and
TFRI-2013-1 LLC, as obligors, Bluegreen Nevada, LLC, as guarantor, U.S. Bank
National Association, as collateral agent, note register and paying agent, AIG
Asset Management (U.S.) LLC, as designated representative, and each of the
holder party thereto.





-1-

--------------------------------------------------------------------------------

 

“2020 Notes Documents” means the 2020 Notes Agreement and each material
agreement, instrument or documents delivered in connection therewith.

“Access Agreement” means an Access Agreement substantially in the form
attached hereto as Exhibit H.

“Adjusted EBITDA” means, for any accounting period, without duplication,
the Borrower’s Income (Loss) (but, in all cases, excluding combined Income
(Loss) of Bluegreen Communities), plus, for the same accounting period, the sum
of: (a) Other Interest Expense; (b) Provision (Benefit) For Income Taxes; (c)
Depreciation and Amortization; (d) Stock Compensation Expense; (e) Non-Cash
Legacy Asset Impairment Charges; and (f) LTIP Expense; less, for the same
accounting period, the sum of: (x) Other Interest Income and (y) Recoveries.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per
annum equal to the quotient of (a) LIBOR, divided by (b) one minus the Reserve
Percentage;  provided that if the Adjusted LIBOR shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement (except that, during
any period when any Hedge Agreement is in place in respect of all or any portion
of the Loans, the foregoing “zero floor” shall not be applicable to any such
Loans).

“Administrative Agent” means Fifth Third Bank, an Ohio banking corporation,
as contractual representative for itself and the other Lenders and any successor
pursuant to Section 9.7.

“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers,
by contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.
Notwithstanding anything to the contrary contained in this definition, (a) under
no circumstances shall the Borrower be deemed an Affiliate of any 5% or greater
shareholder of the Borrower or any Affiliate of such shareholder who is not a
Direct Affiliate of the Borrower, nor shall any such shareholder be deemed to be
an Affiliate of the Borrower; and (b) BFC Financial Corporation shall not
be deemed to be an Affiliate of the Borrower. For purposes of this definition,
any Person included in the Borrower’s GAAP consolidated financial statements
shall be an Affiliate of the Borrower (a “Direct Affiliate”).

“Agreement” means this Credit Agreement.





-2-

--------------------------------------------------------------------------------

 

“Applicable Margin”  means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Leverage Ratio), it
being understood that the Applicable Margin for (a) Revolving Loans that are
Base Rate Loans shall be the percentage set forth under the column “Revolving
Loans” and “Base Rate”, (b) Revolving Loans that are Eurodollar Loans shall be
the percentage set forth under the column “Revolving Loans” and “Eurodollar &
L/C Participation Fee”, (c) that portion of the Term Loans comprised of Base
Rate Loans shall be the percentage set forth under the column “Term Loans” and
“Base Rate”, (d) that portion of the Term Loans comprised of Eurodollar Loans
shall be the percentage set forth under the column “Term Loans” and “Eurodollar
& L/C Participation Fee”, (e) the L/C Participation Fee shall be the percentage
set forth under the column “Revolving Loans” and “Eurodollar & L/C Participation
Fee”, and (f) the Commitment Fee shall be the percentage set forth under the
column “Commitment Fee”:

Applicable Margin

﻿

 

Level

 

Leverage
Ratio

Eurodollar

&  L/C Participation Fee


Base Rate

 

Commitment
Fee

Revolving Loans

Term
Loans

Revolving Loans

Term
Loans

1

< 1.00 to 1.00

2.75%  2.75%  1.75%  1.75%  0.30% 

2

≥ 1.00 to 1.00
but

< 2.00 to 1.00

3.00%  3.00%  2.00%  2.00%  0.40% 

3

≥ 2.00 to 1.00

3.25%  3.25%  2.25%  2.25%  0.50% 


Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
6.1(c); provided that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 3 shall apply, in each case as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and in each case shall remain in effect until the first Business Day following
the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.4(e), and (b) the initial Applicable Margin shall be set
forth in Level 1 until the first Business Day immediately following the date a
Compliance Certificate is delivered to the Administrative Agent pursuant to
Section 6.1(c) for the first full fiscal quarter to occur following the Closing
Date.  Any adjustment in the Applicable Margin shall be applicable to all
applicable Obligations then existing or subsequently made or issued.

“Application” is defined in Section 2.3(b).

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.





-3-

--------------------------------------------------------------------------------

 

“Arranger” means Fifth Third Bank, in its capacity as Lead Arranger and Sole
Bookrunner of the Facilities.

“Assignment and Assumption” means an assignment and assumption entered into by
a Lender and an Eligible Assignee (with the consent of any party whose consent
is required by Section 10.9(b)(iii)), and accepted by the Administrative Agent,
in substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

“Association” means each non-profit corporation or entity or unincorporated
association or cooperative association under applicable law, which is
responsible for the management and maintenance of a Resort, including any master
association which governs a Resort, pursuant to the terms of a related
declaration and/or other governing documents.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 3.2 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Products” means each and any of the following bank products and
services provided to any Loan Party by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including “commercial credit cards” and
purchasing cards), (b) stored value cards, and (c) depository, cash management,
and treasury management services (including controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Bank Product Liability” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

“Base Rate” means for any day, the rate per annum equal to the greatest of: (a)
the rate of interest announced by Fifth Third Bank, an Ohio banking corporation,
from time to time as its “prime rate” as in effect on such day, with any change
in the Base Rate resulting from a change in said prime rate to be effective as
of the date of the relevant change in said prime rate (it being acknowledged
that such rate may not be the Administrative Agent’s best or lowest rate), (b)
the sum of (i) the Federal Funds Rate, plus (ii) .50% and (c) the sum of (i) the
Adjusted LIBOR that would be applicable to a Eurodollar Loan with a 1 month
Interest Period advanced on such day (or if such day is not a Business Day, the
immediately preceding Business Day), plus (ii) 1.00%;  provided that if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes



-4-

--------------------------------------------------------------------------------

 

of this Agreement (except that, during any period when any Hedge Agreement in in
place in respect of all or any portion of the Loans, the foregoing “zero floor”
shall not be applicable to any such Loans).

“Base Rate Loan” means a Loan bearing interest at a rate specified in Section
2.4(a).

“BFC Controlled Affiliate” means any other Person that is controlled by, or
under common control with, BFC Financial Corporation. For purposes of this
definition, “control” means the power to direct or cause the direction of
management and policies of a Person, whether by contract or otherwise.

“Bluegreen/Big Cedar” means Bluegreen/Big Cedar Vacations, LLC.

“Bluegreen Communities” means Borrower’s lot communities business segment
which acquired, developed and subdivided property and marketed residential land
homesites and whereby substantially all the assets of such business segment was
sold in 2012.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for
an additional Interest Period, or converted from a different type into such type
by the applicable Lenders on a single date and, in the case of Eurodollar Loans,
for a single Interest Period. Borrowings of Loans are made and maintained
ratably from each of the applicable Lenders according to their Percentages. A
Borrowing is “advanced” on the day Lenders advance funds comprising such
Borrowing to the Borrower, is “continued” on the date a new Interest Period for
the same type of Loans commences for such Borrowing, and is “converted” when
such Borrowing is changed from one type of Loans to the other, all as requested
by the Borrower pursuant to Section 2.5(a). Borrowings of Swing Loans are made
by the Administrative Agent in accordance with the procedures set forth in
Section 2.11.

“BRM” means Bluegreen Resorts Management, Inc., a Delaware corporation.

“Business Day” means (a) with respect to all notices and determinations in
connection with LIBOR, any day (other than a Saturday or Sunday) on which
commercial banks are open in London, England, New York, New York, and
Cincinnati, Ohio for dealings in deposits in the London Interbank Market; and
(ii) in all other cases, any day on which commercial banks in Cincinnati, Ohio
are required by law to be open for business.  Periods of days referred to in
this Agreement will be counted in calendar days unless Business Days are
expressly prescribed.

“BVU” means Bluegreen Vacations Unlimited, Inc., a Florida corporation.

“Capital Lease” means any lease of Property which in accordance with GAAP
is required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.





-5-

--------------------------------------------------------------------------------

 

“Cash Collateral” shall have a meaning correlative to the cash or deposit
account balances referred to in the definition of Cash Collateralize set forth
in this Section 1.1 and shall include the proceeds of such cash collateral and
other credit support.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Administrative
Agent, the L/C Issuer, the Swing Line Lender, and the Lenders, as collateral for
L/C Obligations, obligations in respect of Swing Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Borrower, (b) the Administrative Agent and (c) the L/C
Issuer or the Swing Line Lender, as applicable.

“Cash Equivalents” means, as to any Person, cash equivalents, as determined
in accordance with GAAP.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following events: (a) a
change in ownership or control of the Borrower effected through a transaction or
series of transactions whereby any Person or group of Persons who are Affiliates
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 under the Securities Exchange Act of 1934) of securities of the Borrower
possessing more than fifty percent (50%) of the total combined voting power of
the Borrower’s securities outstanding immediately after such acquisition,
whether by means of a sale, merger, consolidation or otherwise, or (b) any
direct or indirect acquisition or purchase of over fifty percent (50%) in fair
market value of the consolidated assets of the Borrower and its Affiliates other
than through the sale of Vacation Ownership Interests to consumers in the
ordinary course of business of the Borrower and its Affiliates, other than with
respect to transactions between BFC Controlled Affiliates.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 3.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

“Club Trust Agreement” means that certain Bluegreen Vacation Club Amended
and Restated Trust Agreement, dated as of May 18, 1994, by and among Bluegreen
Vacations 



-6-

--------------------------------------------------------------------------------

 

Unlimited, Inc., Bluegreen Resorts Management, Inc., Bluegreen Vacation Club,
Inc., and Vacation Trust, Inc., as Trustee.

“Code” means the Internal Revenue Code of 1986, or any successor statute
thereto.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

“Collateral Account” is defined in Section 4.5(a).

“Collateral Documents” means the Mortgages, the Security Agreement, and all
other security agreements, pledge agreements, control agreements, assignments,
financing statements and other documents pursuant to which Liens are granted to
the Administrative Agent by the Loan Parties or such Liens are perfected, and as
shall from time to time secure or relate to the Secured Obligations or any part
thereof, but not including any Hedge Agreements or agreements governing Bank
Product Liabilities.

“Collateral Report” means a report in the form of Exhibit A to the Security
Agreement, or in such other form acceptable to the Administrative Agent, to be
delivered to the Administrative Agent and the Lenders pursuant to Section
6.1(d).

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” is defined in Section 10.8(d)(ii).

“Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Controlled Group” means all members of a controlled group of corporations,
limited liability companies, partnerships and all trades or businesses (whether
or not incorporated) under common control which, together with any Loan Party,
are treated as a single employer under Section 414(b) or (c) of the Code and,
for purposes of Section 302 of ERISA and Section 412 of the Code, under section
414(b), (c), (m), and (o) of the Code.

“Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan (but excluding an advance of a Revolving Loan
made for the purpose of repaying Swing Loans or paying unpaid Reimbursement
Obligations), or the issuance of, or extension of the expiration date or
increase in the amount of, any Letter of Credit.

“Damages” means all damages, including punitive damages, liabilities, costs,
expenses, losses, judgments, diminutions in value, fines, penalties, demands,
claims, cost recovery actions, lawsuits, administrative proceedings, orders,
response action, removal and remedial costs, 



-7-

--------------------------------------------------------------------------------

 

compliance costs, investigation expenses, consultant fees, attorneys’ and
paralegals’ fees and litigation expenses.

“Debt” means, with respect to any Person at any date, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices or amounts
payable under “earn out” arrangements as and solely to the extent future
revenues are realized and equal or exceed the amount of such “earn out”), (b)
all obligations of such Person under capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, and (e) all indebtedness of other Persons to the extent
guaranteed by such Person, but excluding (x) Subordinated Debt of such Person
and (y) all recourse and non-recourse Receivable-Backed Notes Payable of such
Person.

“Debtor Relief Laws” means the United States Bankruptcy Code and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect.

“Defaulting Lender” means, subject to Section 8.6(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with
any applicable default, shall be specifically identified in such writing) has
not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its Loans or participation in Letters of
Credit or Swing Loans) within two Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower, the Administrative Agent,
the L/C Issuer or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or



-8-

--------------------------------------------------------------------------------

 

any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 8.6(b)) upon delivery of written notice of such determination to the
Borrower, the L/C Issuer, and each Lender.

“Depreciation and Amortization” means, for any accounting period, the
consolidated depreciation and amortization for the Borrower, determined in
accordance with GAAP, excluding amortization of debt issuance costs for such
accounting period, if such amortization is also included in Other Interest
Expense.

“Designated Officer” means each of the Chief Executive Officer, Chief
Financial Officer, President, any Senior Vice President, Treasurer, Assistant
Treasurer, and any comparable officer of the Borrower or any other Loan Party.

“Disproportionate Advance” is defined in Section 2.5(e).

“Dollars” and “$” each means the lawful currency of the United States of
America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that satisfies the requirements to
and/or restrictions on becoming an assignee under Section 10.9(b)(iii),
10.9(b)(v) and 10.9(b)(vi) (subject to such consents, if any, as may be required
under Section 10.9(b)(iii)).

“Environmental Claim” means any notice of violation, demand, allegation, action,
suit, injunction, judgment, order, consent decree, penalty, fine, lien,
proceeding, restriction or claim (whether administrative, judicial or private in
nature) arising pursuant to or in connection with: (a) an actual or alleged
violation of any Environmental Law, (b) any Hazardous Material, (c) any actual
or threatened abatement, removal, investigation, remediation or corrective or
response action required by Environmental Laws or any Governmental Authority, or
(d) any actual, or 



-9-

--------------------------------------------------------------------------------

 

written allegation of, damage, injury, threat or harm to human health, safety
natural resources or the environment.

“Environmental Law” means any applicable Legal Requirement pertaining to (a)
the protection, conservation, use or management of the environment, human health
and safety, natural resources and wildlife, (b) the protection or use of surface
water or groundwater, (c) the management, manufacture, possession, presence,
use, generation, transportation, treatment, storage, disposal, Release,
threatened Release, investigation, abatement, removal, remediation or handling
of, or exposure to, any Hazardous Material, or (d) any Release of Hazardous
Materials to air, land, surface water or groundwater, and any amendment, rule,
regulation, order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in Section
2.4(b).

“Event of Default” means any event or condition identified as such in Section
7.1.

“Excess Interest” is defined in Section 10.16.

“Excluded Subsidiary” means (a) as of the Closing Date, each Non-Guarantor;
and additionally (b) at all times thereafter (subject to the notification
requirements set forth in this Agreement), (i) each SPE Subsidiary, (ii) each
Immaterial Subsidiary, (iii) each Permitted Joint Venture and (iv) any other
Subsidiaries approved in writing by the Administrative Agent.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of
any thereof) by virtue of such Guarantor’s failure for any reason not to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such related Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on 



-10-

--------------------------------------------------------------------------------

 

amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment (or otherwise pursuant to any Loan
Document) pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment or becomes a party to this
Agreement (other than pursuant to an assignment request by the Borrower under
Section 10.2(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 10.1, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Lender’s failure to comply with
Section 10.1(g), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” is defined in the preliminary statements of this
Agreement.

“Existing Lenders” is defined in the preliminary statements of this Agreement.

“Existing Loans” is defined in the preliminary statements of this Agreement.

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

“Facility Termination Date” means the date on which the Commitments are
terminated, all Letters of Credit that are not Cash Collateralized pursuant to
Section 4.5 have expired, and the principal of and interest on the Loans and all
other Obligations payable by the Borrower and the other Loan Parties under this
Agreement and all other Loan Documents (other than any contingent or
indemnification obligations not then due) and, if then outstanding and unpaid,
all Hedging Liability and Bank Product Liability shall have been paid in full or
collateralized in a manner reasonably acceptable to the Lender or Affiliate of a
Lender to whom such obligations are owed.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version of such sections that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means for any day, the weighted average (rounded upwards,
if necessary, to the next higher 1/100 of 1%) of the rates per annum on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on such day (or, if such day is
not a Business Day, on the immediately preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upward, if necessary, to the next
higher 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted EBITDA, less Unfinanced Capital Expenditures for the four (4)
quarters then ended,  less dividends, stock repurchases and other restricted
payments, including any restricted payments made to BFC Financial Corporation or
any BFC Controlled Affiliate in accordance with the Tax Sharing Agreement, in
each case, paid in cash during such four (4) quarter-period,  



-11-

--------------------------------------------------------------------------------

 

less, without duplication, the aggregate amount of federal, state, local and
foreign income taxes, in each case, paid in cash during such four (4)
quarter-period, to (b) the sum of (i) the aggregate principal amount of
regularly scheduled or mandatory redemptions or similar acquisitions for value
of outstanding Debt for borrowed money or regularly scheduled principal payments
(and, for the avoidance of doubt, not voluntary prepayments) made during the
four (4) quarters then ended (other than any such payments made in respect of
recourse and non-recourse Receivable-Backed Notes Payable of the Borrower and
its Subsidiaries or any such payments made in respect of Debt of the Borrower
and its Subsidiaries that is secured by timeshare inventory of the Borrower or
any of its Subsidiaries and such payments are required to be made as such
timeshare inventory is sold (which inventory is expensed by the Borrower and/or
each applicable Subsidiary as cost of goods sold)), and (ii) Other Interest
Expense paid in cash during such four (4) quarter-period.

“Flood Hazard Property” means any Mortgaged Premises that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with Section 4.5, and (b)
with respect to the Swing Line Lender, such Defaulting Lender’s Percentage of
outstanding Swing Loans other than Swing Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with Section 4.5.

“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably satisfactory to the Administrative Agent in substantially
similar form as Exhibit I and providing for indemnity by the Borrower to the
Lenders in respect of costs and expenses of the type referred to in Section 8.1.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date
of determination.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).





-12-

--------------------------------------------------------------------------------

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.

“Guarantors” means and includes each direct and indirect Subsidiary of the
Borrower (other than the Excluded Subsidiaries), and the Borrower, in its
capacity as a guarantor of the Secured Obligations of another Loan Party. The
Borrower and the Lenders acknowledge and agree that all Guarantors as of the
Closing Date are listed on Schedule 1.2.

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 11, and any other guaranty agreement executed and
delivered in order to guarantee the Secured Obligations or any part thereof in
form and substance acceptable to the Administrative Agent.

“Hazardous Material” means any hazardous, toxic or harmful chemical,
substance, waste, compound, material, product or byproduct subject to or
regulated under Environmental Laws, including but not limited to radon,
asbestos, polychlorinated biphenyls, petroleum (including crude oil or any
fraction thereof) and lead.

“Hedge Agreement” means any (a) agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedge Agreement or (b) any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or
any other similar master agreement.

“Hedging Liability” means the liability (after taking into account the effect of
any legally enforceable netting agreements related thereto and not including any
Excluded Swap Obligations) of any Loan Party to any of the Lenders, or any
Affiliates of such Lenders, in respect of any Hedge Agreement as such Loan
Party, as the case may be, may from time to time enter into with any one or more
of the Lenders party to this Agreement or their Affiliates, equal to (a) for any
such date on or after the date such Hedge Agreement has been closed out
and termination value determined in accordance therewith, such termination value
and (b) for any 



-13-

--------------------------------------------------------------------------------

 

date before the date referenced in clause (a), the amount determined as the
mark-to market value for such Hedge Agreement; provided that, with respect to
any Guarantor, Hedging Liability Guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations.

“Immaterial Subsidiary” means any Subsidiary designated as such in writing by
the Borrower to the Administrative Agent from time to time; provided that (i)
the book value of the assets, determined in accordance with GAAP, of any such
Immaterial Subsidiary may not exceed $5,000,000 at any time, and (ii) the book
value of the aggregate assets, determined in accordance with GAAP, of all
Immaterial Subsidiaries may not exceed $10,000,000 at any time (and the Borrower
will designate in writing to the Administrative Agent on a quarterly basis
the Subsidiaries which will cease to be treated as “Immaterial Subsidiaries” in
order to comply with the foregoing limitations).

“Income (Loss)” means, for any accounting period, the amount for such
accounting period disclosed with the caption “Net Income (Loss)” or its
equivalent, on the Borrower’s consolidated statement of income (or consolidated
statement of operations, as applicable) prepared in accordance with GAAP. For
avoidance of doubt, such amount is meant to reflect the Borrower’s consolidated
income or loss for such accounting period after income tax, but before (a) net
income (or loss) attributable to Bluegreen Communities; and (b) net income (or
loss) attributable to non-controlling interest.

“Increase Effective Date” is defined in Section 2.15(d).

“Incremental Commitments” is defined in Section 2.15(a).

“Incremental Revolving Commitment” is defined in Section 2.15(a).

“Incremental Term Commitment” is defined in Section 2.15(a).

“Indebtedness” means for any Person (without duplication) the sum of the
following: (a) indebtedness for borrowed money, including non-recourse and
subordinated indebtedness; (b) obligations evidenced by bonds, debentures, notes
or other similar instruments; (c) obligations to pay the deferred purchase price
of property or services relative to the purchase of long term assets in
accordance with GAAP (other than current liabilities incurred in the ordinary
course of business and payable in accordance with customary trade practices or
amounts payable under “earn out” arrangements as and solely to the extent future
 revenues are realized and equal or exceed the amount of such “earn out”); (d)
obligations as lessee under leases which have been or should be, in accordance
with GAAP, recorded as capital leases; (e) obligations of such Person to
purchase securities (or other property) which arise out of or in connection with
the sale of the same or substantially similar securities or property; (f)
obligations of such Person to reimburse any bank or other Person in respect of
amounts actually paid under a letter of credit or similar instrument; (g)
indebtedness or obligations of others secured by a lien on any asset of such
Person, whether or not such indebtedness or obligations are assumed by such
Person (to the extent of the value of the asset); (h) obligations under direct
or indirect guaranties in respect of, and obligations (contingent or otherwise)
to purchase or otherwise acquire, or otherwise to assure a creditor against loss
in respect of, indebtedness or obligations of others of the kinds referred to 



-14-

--------------------------------------------------------------------------------

 

in clauses (a) though (g) above; and (i) liabilities in respect to unfunded
vested benefits under plans covered by Title IV of the Employee Retirement
Income Security Act of 1974.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” is defined in Section 10.12(b).

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three (3)
three months, on each day occurring every three (3) months after the
commencement of such Interest Period, (b) with respect to any Base Rate Loan
(other than Swing Loans), the last Business Day of every calendar month and on
the maturity date, and (c) as to any Swing Loan, the last day of the Interest
Period with respect to such Swing Loan, and on the maturity date.

“Interest Period” means, with respect to Eurodollar Loans and Swing Loans, the
period commencing on the date a Borrowing of Loans is advanced, continued or
created by conversion and ending: (a) in the case of a Eurodollar Loan, 1, 2 or
3 months thereafter, as the Borrower may elect (or, solely in connection with
any Borrowing on the Closing Date, such shorter, “stub” period as the Borrower
and the Administrative Agent may mutually agree), and (b) in the case of a Swing
Loan, on the date 1 to 5 Business Days thereafter as mutually agreed to by the
Borrower and the Swing Line Lender; provided that:

(i) no Interest Period with respect to any Loans shall extend beyond
the Termination Date;

(ii) whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

(iii) for purposes of determining an Interest Period for a Borrowing
of Eurodollar Loans, a month means a period starting on one day in a calendar
month and ending on the numerically corresponding day in the next calendar
month; provided that if there is no numerically corresponding day in the month
in which such an Interest Period is to end or if such an Interest Period begins
on the last Business Day of a calendar month, then such Interest Period shall
end on the last Business Day of the calendar month in which such Interest Period
is to end.

“Investment” means any investment in any Person, whether by means of a loan
or advance, guarantee of obligations, purchase of equity or obligations,
acquisition of all or any substantial part of the assets or business of any
Person or any division thereof, entry into joint ventures or partnerships,
purchase or ownership of a futures contract or otherwise becoming liable for the
purchase or sale of currency or other commodities at a future date in the nature
of a 



-15-

--------------------------------------------------------------------------------

 

futures contract. For purposes of clarity, “Investment” shall not include any
purchase of Vacation Ownership Interests.

“IRS” means the United States Internal Revenue Service.

“L/C Issuer” means Fifth Third Bank, an Ohio banking corporation, and any
successor pursuant to Section 10.9(g).

“L/C Obligations” means, at any time the same is to be determined, the sum of
(i) the full amount available for drawing under all outstanding Letters of
Credit and (ii) all unpaid Reimbursement Obligations.

“L/C Participation Fee” is defined in Section 2.13(b).

“L/C Sublimit” means an amount equal to the lesser of (a) $5,000,000 and (b) the
Revolving Facility.  The L/C Sublimit is part of, and not in addition to, the
Revolving Facility.

“Legal Requirement” means any treaty, convention, statute, law, common
law, regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree, restriction or other requirement of any
Governmental Authority.

“Lenders” means and includes the banks, financial institutions and other lenders
from time to time party to this Agreement, as a “Lender” hereunder, including
each permitted assignee Lender pursuant to Section 10.9. Unless the context
requires otherwise, the term “Lenders” includes the Swing Line Lender.

“Letter of Credit” is defined in Section 2.3(a).

“Leverage Ratio” means, with respect to any Person as of a date of
determination, the ratio of (a) the Debt of such Person on such date to (b) the
Adjusted EBITDA of such Person for the four (4) quarters then ended, calculated
as of the end of each fiscal quarter.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, the arithmetic average of the
rates of interest per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) at which deposits in Dollars in immediately available funds are offered
to the Administrative Agent at 11:00 a.m. (London, England time) 2 Business Days
before the beginning of such Interest Period by 3 or more major banks in
the interbank eurodollar market selected by the Administrative Agent for
delivery on the first day of and for a period equal to such Interest Period and
in an amount equal or comparable to the principal amount of the Eurodollar Loan
scheduled to be made by the Administrative Agent as part of such Borrowing.

“LIBOR Index Rate” means, for an Interest Period for any Borrowing of
Eurodollar Loans, the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in Dollars for
a period equal to such Interest Period, which appears on the Reuters Screen
LIBOR01 Page as of 11:00 a.m. (London, England time) on the day two Business
Days before the commencement of such Interest Period;  provided 



-16-

--------------------------------------------------------------------------------

 

that at any time during which any Hedge Agreement is in place in respect of all
or any portion of the Loans, the provisions contained in this Agreement which
round up the interest rate applicable to such Loans to the nearest one
hundred-thousandth shall be disregarded and no longer of any force and effect as
to such Loans, notwithstanding anything herein to the contrary.

“Lien” means any lien, mortgage, deed of trust, pledge, assignment as collateral
security, security interest, charge, or encumbrance in the nature of security in
respect of any Property, including the interests of a vendor or lessor under any
conditional sale, Capital Lease or other title retention arrangement, and any
option, trust, UCC financing statement or other preferential arrangement having
the practical effect of any of the foregoing.

“Limited Joinder” means, with respect to any Sales and Marketing Agreement, a
joinder to certain miscellaneous sections of such Sales and Marketing Agreement
which does not in any way affect BVU’s (or any other applicable Loan Party’s)
rights to receive payments in respect of any of the Pledged Receivables (as
defined in the Security Agreement).

“Loan” means any Revolving Loan, Term Loan or Swing Loan, whether outstanding as
a Base Rate Loan or Eurodollar Loan or otherwise as permitted hereunder, each of
which is a “type” of Loan hereunder.

“Loan Documents” means this Agreement, the Notes (if any), the Applications,
the Collateral Documents, the Guaranty Agreements and each other agreement,
instrument or document to be delivered hereunder or thereunder or otherwise in
connection therewith, other than Hedge Agreements. In no event shall any Hedge
Agreements or agreements governing Bank Product Liabilities constitute a Loan
Document.

“Loan Party” means the Borrower and each of the Guarantors.

“LTIP Expense” means, for any accounting period, the aggregate expense incurred
in such accounting period in accordance with GAAP for the Borrower’s long-term
incentive compensation plan (“LTIP”).  For avoidance of doubt, LTIP expense
excludes payments of base salary and annual bonus compensation.

“Management Agreement” means the Amended and Restated Management Agreement,
dated as of May 18, 1994, by and between BRM and Vacation Trust, Inc., and any
other management agreement entered into by any of the Loan Parties or their
Subsidiaries with the applicable Association, pursuant to which such Loan
Parties or Subsidiaries will manage the applicable Resort for a fee agreed-upon
in such management agreement.

“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board of Governors of the Federal Reserve System.

“Material Adverse Effect” means any material and adverse change in, or a change
which has a material adverse effect upon, any of: (a) the business, properties,
operations, liabilities, profits or condition (financial or otherwise) of the
Borrower, which, with the giving of notice or passage of time, or both, could
reasonably be expected to result in either (i) the Borrower failing to comply
with any of the financial covenants pursuant to Section 6.20 or (ii) the
Borrower’s inability to perform its Obligations pursuant to the terms of the
Loan Documents; (b) the 



-17-

--------------------------------------------------------------------------------

 

Collateral; (c) the legal or financial ability of the Borrower, individually, or
the Guarantors, collectively, to perform their obligations under the Loan
Documents and to avoid any Potential Default or Event of Default; or (d) the
legality, validity, binding effect or enforceability against any Loan Party of
any Collateral Document or related Lien in accordance with its terms.

“Material Agreement” means any of the following:

(a) any agreement under which Borrower or any Subsidiary of the Borrower has
advanced or loaned any amount to any of its managers, officers, and
employees outside the ordinary course of business consistent with past custom
and practice (including with respect to quality and frequency);

(b) any agreement under which the consequences of a default or termination would
have a Material Adverse Effect; and

(c) any other agreement (or group of related agreements) entered into other than
in the ordinary course of business, the performance of which involves
consideration in excess of $10,000,000.

“Maximum Rate” is defined in Section 10.16.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Premises” means, collectively, the real property commonly known
as (a) S947 Christmas Mountain Road, Wisconsin Dells, Wisconsin, (b) 12400
International Drive, Orlando, Florida, and (c) 7021 Crossland Drive, Orlando,
Florida.

“Mortgages” means, collectively, each mortgage, deed of trust or other
security instrument delivered by the Borrower or another Loan Party to the
Administrative Agent relating to such Loan Party’s real property, fixtures and
interests in all or any portion of the Mortgaged Premises.

“Net Income” means, the net income (or loss), including any non-controlling
interest, of any Person for such period taken as a single accounting period
determined in conformity with GAAP.

“New Lenders” is defined in Section 2.15(c).

“New Mortgaged Premises” is defined in Section 4.2.

“Non-Cash Legacy Asset Impairment Charges” means, for any accounting
period, without duplication, the sum of non-cash charges in accordance with GAAP
included in the Borrower’s consolidated statement of income (or statement of
operations, as applicable) resulting from: (a) write-downs in the carrying value
of the Borrower’s vacation ownership inventory (including completed Vacation
Ownership Interests, work-in-process and land), if such inventory relates to a
resort location acquired or developed by the Borrower prior to January 1,
2009; (b) write-downs of the carrying value of the Borrower’s property and
equipment, if such property and equipment was acquired or developed prior to
January 1, 2009; or (c) increases to the 



-18-

--------------------------------------------------------------------------------

 

allowance for loan losses or other write-downs related to the Borrower’s notes
receivable, if such allowance for loan losses or other write-downs relate to
notes receivable which were originated prior to January 1, 2009.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders or
all Lenders, in each instance in accordance with the terms of Section 10.10, and
(b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Guarantor” means each of the Subsidiaries listed on Schedule 1.3.

“Note” and “Notes” mean and include the Revolving Notes, the Term Notes and the
Swing Note.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans (including all after the commencement of an insolvency
proceeding regardless of whether allowed or allowable in whole or in part as a
claim in such insolvency proceeding), all Reimbursement Obligations owing under
the Applications, all fees and charges payable hereunder, and all other payment
obligations of any Loan Party arising under or in relation to any Loan Document,
in each case whether now existing or hereafter arising, due or to become
due, direct or indirect, absolute or contingent, and howsoever evidenced, held
or acquired, and including all interest costs, fees, and charges after
commencement of an insolvency proceeding regardless of whether allowed or
allowable in whole or in part as a claim in such insolvency proceeding.

“OFAC” means the United States Department of Treasury Office of Foreign
Assets Control.

“OFAC Event” means the event specified in Section 6.21(c).

“OFAC Sanctions Programs” means all laws, regulations, and Executive
Orders administered by OFAC, including the Bank Secrecy Act, anti-money
laundering laws (including the Patriot Act)), and all economic and trade
sanction programs administered by OFAC, any and all similar United States
federal laws, regulations or Executive Orders, and any similar laws, regulations
or orders adopted by any State within the United States.

“OFAC SDN List” means the list of the Specially Designated Nationals and
Blocked Persons maintained by OFAC.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, or code of regulations, or other similar
document and any certificate of designations or instrument relating to the
rights of shareholders of such corporation, (b) for any partnership, the
partnership agreement or other similar agreement and, if applicable, certificate
of limited partnership, (c) for any limited liability company, the operating
agreement, limited liability company agreement, or other similar agreement, and
articles or certificate of 



-19-

--------------------------------------------------------------------------------

 

formation of such limited liability company, and (d) with respect to any joint
venture, trust or other form of business entity, the joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles
of formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a Lien under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Interest Expense” means, for any accounting period, the amount for
such accounting period disclosed with the caption “Interest Expense,” or its
equivalent, on the    Borrower’s consolidated statement of income (or
consolidated statement of operations, as applicable) prepared in accordance with
GAAP, less the aggregate amount of interest expense incurred on the Borrower’s
recourse and non-recourse Receivable-Backed Notes Payable for such accounting
period.

“Other Interest Income” means, for any accounting period, the amount for
such accounting period disclosed with the caption “Interest Income,” or its
equivalent, on the Borrower’s consolidated statement of income (or consolidated
statement of operations, as applicable) prepared in accordance with GAAP, less
the aggregate amount of interest income incurred on the Borrower’s notes
receivable for such accounting period.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.2(b)).

“Ownership Interest” means all shares, interests, participations, rights to
purchase, options, warrants, general or limited partnership interests, limited
liability company interests or other equivalents (regardless of how designated)
of or in a corporation, partnership, limited liability company or equivalent
entity, whether voting or nonvoting, including common stock, preferred stock or
any other “equity security” (as such term is defined in Rule 3a11-1 of the Rules
and Regulations promulgated by the Securities and Exchange Commission (17
C.F.R. § 240.3a11-1) under the Securities and Exchange Act of 1934).

“Participant” is defined in Section 10.9(d).

“Participant Register” is defined in Section 10.9(d).

“Participating Interest” is defined in Section 2.3(d).





-20-

--------------------------------------------------------------------------------

 

“Participating Lender” is defined in Section 2.3(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means (a) in respect of the Term Facility, with respect to any Term
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term Facility represented by (i) on or prior to the Closing Date,  such Term
Lender’s Term Commitment at such time and (ii) thereafter, the outstanding
principal amount of such Term Lender’s Term Loans at such time, and (b) in
respect of the Revolving Facility, with respect to any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Facility represented by such Revolving Lender’s Revolving Commitment at such
time, subject to adjustment as provided in this Agreement.  If the Commitment of
all of the Revolving Lenders to make Revolving Loans and the obligation of the
L/C Issuer to issue Letters of Credit have been terminated pursuant to the terms
hereof, or if the Revolving Commitments have expired, then the Percentage of
each Revolving Lender in respect of the Revolving Facility shall be determined
based on the Percentage of such Revolving Lender in respect of the
Revolving Facility most recently in effect, giving effect to any subsequent
assignments.  The Percentage of each Lender in respect of each Facility is set
forth opposite the name of such Lender on Schedule 1.1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from the Borrower to the Administrative Agent.

“Permitted Joint Venture” means an Investment in a Subsidiary (other than
Bluegreen/Big Cedar) organized under the laws of any State in the United States
or the District of Columbia and whose assets are located in the United States
that are not Wholly-owned Subsidiaries; provided that the aggregate amount
of such Investments in Permitted Joint Ventures does not exceed $10,000,000 at
any one time outstanding.

“Permitted Lien” is defined in Section 6.12.

“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a Governmental Authority.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group (including the
Borrower) for current or former employees of a member of the Controlled Group
(including the Borrower) and to which a member of the Controlled Group
(including the Borrower) is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions or
under which a member of the Controlled Group (including the Borrower) is
reasonably expected to incur liability or (b) is maintained pursuant to a
collective bargaining agreement or 



-21-

--------------------------------------------------------------------------------

 

any other arrangement under which more than one employer makes contributions and
to which a member of the Controlled Group (including the Borrower) is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions or under which a member of the
Controlled Group (including the Borrower) is reasonably expected to incur
liability.

“Platform” is defined in Section 10.8(d).

“Potential Default” means any event or condition the occurrence of which would,
if remaining uncured with the giving of applicable notice or passage of time, as
applicable, constitute an Event of Default.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

“Provision (Benefit) For Income Taxes” means, for any accounting period, the
amount for such accounting period disclosed with the caption “Provision
(Benefit) For Income Taxes” or its equivalent, on the Borrower’s consolidated
statement of income (or consolidated statement of operations, as applicable)
prepared in accordance with GAAP, plus franchise tax expense for such accounting
period, without duplication.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable-Backed Notes Payable” means, with respect to the Borrower and
its Subsidiaries at any date, Debt shown on the Borrower’s consolidated balance
sheet under the captions “Receivable-backed notes payable — recourse”,
“Receivable-backed notes payable — non-recourse”, and any substantially similar
debt.

“Receivable Debt Financing” means any facility whose Debt qualifies as a
Receivable-Backed Note Payable.

“Receivable Debt Documents” means the trust agreement, the indenture and any
other operative document relating to or delivered in connection with any
Receivable Debt Financing.

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) the L/C
Issuer.

“Recoveries” means, for any accounting period, without duplication, the sum
of incremental profits recognized in accordance with GAAP included in the
Borrower’s consolidated statement of income (or statement of operations, as
applicable) (a) resulting solely from the previous recognition of Non-Cash
Legacy Asset Impairment Charges and (b) (i) gains 



-22-

--------------------------------------------------------------------------------

 

on the sale of the Borrower’s property and equipment; and (ii) gains on the sale
of the Borrower’s notes receivable.

“Register” is defined in Section 10.9(c).

“Reimbursement Obligation” is defined in Section 2.3(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any placing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migrating into the environment, including the exacerbation of existing
environmental conditions and the abandonment or discarding of barrels, drums,
containers, tanks or other receptacles containing or previously containing any
Hazardous Material.

“Removal Effective Date” is defined in Section 9.7(b).

“Required Lenders” means, as of the date of determination thereof, Lenders
having Total Credit Exposures representing more than 50% of the Total Credit
Exposures of all Lenders.  The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time; provided that
the amount of any participation in any Swing Loan and Reimbursement Obligations
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.    For the purposes of this definition, (a) any Lender and its
Affiliates shall constitute a single Lender, and (b) in no event shall Required
Lenders include fewer than two (2) Lenders at any time there are two (2) or more
Lenders.

“Reserve Percentage” means, for any Borrowing of Eurodollar Loans, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including any supplemental, marginal, and emergency
reserves) are imposed during such Interest Period by the Board of Governors of
the Federal Reserve System (or any successor) on “eurocurrency liabilities”, as
defined in such Board’s Regulation D (or in respect of any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Loans is determined or any category of extensions of credit or other
assets that include loans by non-United States offices of any Lender to United
States residents), subject to any amendments of such reserve requirement by such
Board or its successor, taking into account any transitional adjustments
thereto. For purposes of this definition, the Eurodollar Loans shall be deemed
to be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D.

“Resignation Effective Date” is defined in Section 9.7(a).

“Resort” means any timeshare project owned by the Borrower or any of its
Subsidiaries.

“Resort Title” means Resort Title Agency, Inc.





-23-

--------------------------------------------------------------------------------

 

“Restricted Payments” means (i) any dividends on or any other distributions in
respect of any class or series of Ownership Interests, and (ii) any purchase,
redemption or other acquisition or retirement of Ownership Interests.

“Reuters Screen LIBOR01 Page” means the display designated as the “LIBOR01
Page” on the Reuters Service (or on any successor or substitute page of such
service or such other service that may be nominated by the ICE Benchmark
Administration as the information vendor for the purpose of displaying ICE
Benchmark Administration Interest Settlement Rates for U.S. Dollar Deposits
(“ICE LIBOR”), or such other commercially available source providing quotations
of ICE LIBOR as reasonably designated by the Administrative Agent from time
to time).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Revolving Lenders pursuant to Section 2.2.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.2, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1 under
the caption “Revolving Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The Revolving Commitment of all of the Revolving Lenders on the
Closing Date shall be $75,000,000.

“Revolving Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swing Loans at such
time.

“Revolving Loan” is defined in Section 2.2 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

“Revolving Note” is defined in Section 2.12(d).

“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.

“Sales and Marketing Agreement” means any sales and marketing agreement
entered into by any of the Loan Parties or their Subsidiaries, pursuant to which
such Loan Parties or 



-24-

--------------------------------------------------------------------------------

 

Subsidiaries will market and sell vacation ownership projects in the United
States and internationally through their “fee-based services” platform.

“Secured Obligations” means the Obligations, Hedging Liability, and Bank
Product Obligations, in each case whether now existing or hereafter arising, due
or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired (including all interest, costs, fees, and charges
after the entry of an order for relief against any Loan Party in a case under
the United States Bankruptcy Code or any similar proceeding, whether or not
such interest, costs, fees and charges would be an allowed claim against such
Loan Party in any such proceeding); provided that, with respect to any
Guarantor, Secured Obligations Guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations.

“Security Agreement” means that certain Amended and Restated Security Agreement,
dated as of the date hereof, by and among the Borrower, BVU, BRM and the
Administrative Agent.

“Solvent” or “Solvency” means, with respect to any Person as of any date
of determination, that, as of such date, (a) the value of the assets of such
Person (both at fair value and present fair saleable value) is greater than the
total amount of liabilities (including contingent and unliquidated liabilities)
of such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“SPE Subsidiary” means any bankruptcy remote special purpose entity established
for the sole purpose of financing assets associated with the sale of Vacation
Ownership Interests. The Borrower and the Lenders acknowledge and agree that all
SPE Subsidiaries as of the Closing Date are listed on Schedule 1.3.

“Specified Resorts” means, collectively, the Resorts commonly referred to as
the Fountains Resort and the Lake Eve Condominium Resort, each located in
Orlando, Florida.

“Stock Compensation Expense” means, for any accounting period, the amount for
such accounting period disclosed with the caption “Non-cash stock compensation
expense”, or its equivalent, on the Borrower’s consolidated Statement of Cash
Flows.

“Subordinated Debt” means Indebtedness represented by the Borrower’s
junior subordinated debentures or such other Indebtedness incurred by the
Borrower on or prior to the Closing Date, which is treated as subordinated
indebtedness in accordance with GAAP and is unsecured.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.





-25-

--------------------------------------------------------------------------------

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract, or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 2.11.

“Swing Line Lender” means Fifth Third Bank, an Ohio banking corporation, and
any successor pursuant to Section 10.9(g).

“Swing Line Lender’s Quoted Rate” is defined in Section 2.11(c).

“Swing Line Sublimit” means $5,000,000.00, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 2.11.

“Swing Note” is defined in Section 2.12(d).

“Tax Sharing Agreement” means that certain Agreement to Allocate Consolidated
Income Tax Liabilities and Benefits, effective as of May 1, 2015, by and among
BFC Financial Corporation and its Subsidiaries named therein.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, liabilities or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same type and, in the case of Eurodollar Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 2.1.

﻿

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.1 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 1.1 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.  The Term
Commitment of all of the Term Lenders on the Closing Date shall be $25,000,000.

﻿

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

﻿

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

﻿

“Term Loan” means an advance made by any Term Lender under the Term Facility.





-26-

--------------------------------------------------------------------------------

 

﻿

“Term Note” is defined in Section 2.12(d).

﻿

“Termination Date” means December 16, 2021 or such earlier date on which the
Commitments are terminated in whole pursuant to Section 2.10, 7.2 or 7.3.

﻿

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Exposure and the aggregate outstanding principal amount
of all Term Loans, in each case, of such Lender at such time.

“UCC” is defined in Section 1.2.

“Unfinanced Capital Expenditures” shall mean the purchase by the Borrower and
its Subsidiaries of property, plant and equipment or other fixed assets (as
opposed to inventory) which is not funded with purchase money Indebtedness or
other term Indebtedness.

“Unit” means an apartment, condominium, cooperative, lodge, hotel or motel room
which is situated on real or personal property as part of a Resort which is
designated for occupancy in connection with a Vacation Ownership Interest.

“Unused Commitments” means, at any time, the difference between (a) the
Revolving Commitments then in effect and (b) the aggregate outstanding principal
amount of Revolving Loans, Swing Loans and L/C Obligations then outstanding
(other than L/C Obligations that are Cash Collateralized); provided that Swing
Loans outstanding from time to time shall be deemed to reduce only the Unused
Commitment of the Administrative Agent and not of any other Lender for purposes
of computing the commitment fee under Section 2.13(a).

“U.S. Person” means any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 10.1(g)(ii).

“Vacation Ownership Interests” means, with respect to any Resort, (x) an
undivided fee simple ownership interest as a tenant in common, a timeshare
estate, or license, freehold estate, estate for years, or interest in a
condominium, or (y) a Resort Interest (as defined in the Club Trust Agreement)
that is an ownership interest in real property substantially similar to
an ownership interest described in clause (x) above, in either case with respect
to any Unit in such Resort, with a right to use such Unit, or a Unit of such
type generally, for one (1) week or a portion of one (1) week annually or
biennially (useable in either odd or even numbered years), together with all
appurtenant rights and interests as more particularly described in, with
respect to any Resort, any and all documents evidencing or relating to the
creation and sale of Vacation Ownership Interests, the applicable declarations,
the applicable governing documents of the applicable Associations, any rules and
regulations of the applicable Associations, and the related Management
Agreements.

“Voting Stock” of any Person means Ownership Interests of any class or
classes (however designated) having ordinary power for the election of directors
or other similar 



-27-

--------------------------------------------------------------------------------

 

governing body of such Person (including general partners of a partnership),
other than Ownership Interests having such power only by reason of the happening
of a contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding Ownership Interests (other than directors’ qualifying
Ownership Interests as required by law) are owned by any one or more of the
Borrower and the Borrower’s other Wholly-owned Subsidiaries at such time.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Interpretation.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Sections, Exhibits and Schedules shall
be construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and any successor of such law or regulation and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Cincinnati, Ohio, time unless
otherwise specifically provided. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement. All terms that are used in this Agreement which are defined in the
Uniform Commercial Code of the State of New York as in effect from time to time
(“UCC”) shall have the same meanings herein as such terms are defined in the
UCC, unless this Agreement shall otherwise specifically provide.

Change in Accounting Principles.

If, after the date of this Agreement, there shall occur any change in GAAP from
those used in the preparation of the financial



-28-

--------------------------------------------------------------------------------

 

statements referred to in Section 5.3 and such change shall result in a change
in the method of calculation of any financial covenant, standard or term found
in this Agreement, either the Borrower or the Required Lenders may by notice to
the Lenders and the Borrower, respectively, require that the Lenders and the
Borrower negotiate in good faith to amend such covenant, standard, and term
so as equitably to reflect such change in accounting principles, with the
desired result being that the criteria for evaluating the financial condition of
the Borrower and its Subsidiaries or such covenant, standard or term shall be
the same as if such change had not been made. No delay by the Borrower or the
Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 1.3, financial covenants (and all related defined terms) and
applicable covenants, terms and standards shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.

Rounding.

Any financial ratios required to be maintained pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number).

SECTION 2.



THE CREDIT FACILITIES.

Term Facility

.  Each Term Lender severally and not jointly agrees, subject to the terms and
conditions hereof, to make a single loan to the Borrower, in Dollars, on the
Closing Date in an aggregate principal amount not to exceed such Term Lender’s
Percentage of the Term Facility.  The Term Borrowing shall consist of Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Percentage of the Term Facility.  Term Borrowings repaid or prepaid may not be
reborrowed.  Term Loans may be, at Borrower’s option, Base Rate Loans or
Eurodollar Loans, as further provided herein;  provided that any Term Borrowing
made on the Closing Date or any of the three (3) Business Days following the
Closing Date shall be made as Base Rate Loans unless the Borrower delivers a
Funding Indemnity Letter to the Administrative Agent prior to the Closing Date.

Revolving Facility.

Prior to the Termination Date, each Revolving Lender severally and not jointly
agrees, subject to the terms and conditions hereof, to make revolving loans
(each individually a “Revolving Loan” and, collectively, the “Revolving Loans”)
in Dollars to the Borrower from time to time up to the amount of such Revolving
Lender’s Revolving Commitment in effect at such time; provided that (a) the sum
of the aggregate principal amount of Revolving Loans, Swing Loans and L/C
Obligations at any time outstanding shall not exceed the sum of all Commitments
in effect at such time, and (b) any Revolving Borrowings made on the Closing
Date or any of the three (3) Business Days following the Closing Date shall be
made as Base Rate Loans unless the Borrower delivers a Funding Indemnity Letter
to the Administrative Agent prior to the Closing Date.  Each Borrowing of
Revolving Loans shall be made ratably by the Lenders in proportion to their
respective Percentages. As provided in Section 2.5(a), and subject to the terms
hereof, the Borrower may elect that each Borrowing of Revolving Loans be either
Base Rate Loans or Eurodollar Loans.



-29-

--------------------------------------------------------------------------------

 

Revolving Loans may be repaid and reborrowed before the Termination Date,
subject to the terms and conditions hereof.

Letters of Credit.

  General Terms. Subject to the terms and conditions hereof, the L/C Issuer
shall issue standby letters of credit (each a “Letter of Credit”) for
the Borrower’s account in an aggregate undrawn face amount up to the L/C
Sublimit; provided the sum of the aggregate principal amount of Revolving Loans,
Swing Loans and L/C Obligations at any time outstanding shall not exceed the
Revolving Facility in effect at such time. Each Revolving Lender shall be
obligated to reimburse the L/C Issuer for such Revolving Lender’s Percentage of
the amount of each drawing under a Letter of Credit and, accordingly, each
Letter of Credit shall constitute usage of the Revolving Commitment of each
Revolving Lender pro rata in an amount equal to its Percentage of the L/C
Obligations then outstanding.    

(a) Applications. At any time before the Termination Date, the L/C Issuer shall,
at the request of the Borrower, issue one or more Letters of Credit in Dollars,
in form and substance acceptable to the L/C Issuer, with expiration dates no
later than the earlier of 12 months from the date of issuance (or which are
cancelable not later than 12 months from the date of issuance and each renewal)
or 30 days prior to the Termination Date (unless the Borrower has provided
Cash Collateral in compliance with the requirements of Section 4.5 as security
for such Letter of Credit in an amount equal to 105% of the full amount then
available for drawing under such Letter of Credit) in an aggregate face amount
as set forth above, upon the receipt of a duly executed application for the
relevant Letter of Credit in the form then customarily prescribed by the L/C
Issuer for the Letter of Credit requested (each an “Application”).
Notwithstanding anything contained in any Application to the contrary: (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 2.13(b), and (ii) if the L/C Issuer is not timely reimbursed for the
amount of any drawing under a Letter of Credit on the date such drawing is paid,
the Borrower’s obligation to reimburse the L/C Issuer for the amount of
such drawing shall bear interest (which the Borrower hereby promises to pay)
from and after the date such drawing is paid at a rate per annum equal to the
sum of the Applicable Margin for Revolving Loans plus the Base Rate from time to
time in effect (computed on the basis of a year of 365 or 366 days, as the
case may be, and the actual number of days elapsed). Without limiting the
foregoing, the L/C Issuer’s obligation to issue, amend or extend the expiration
date of a Letter of Credit is subject to the terms or conditions of this
Agreement (including the conditions set forth in Section 3.1 and the other terms
of this Section 2.3). Notwithstanding anything herein to the contrary, the L/C
issuer shall be under no obligation to issue, extend or amend any Letter of
Credit if any Revolving Lender is at such time a Defaulting Lender hereunder
unless the Borrower or such Defaulting Lender has provided Cash Collateral in
compliance with Section 4.5 sufficient to eliminate the L/C Issuer’s risk with
respect to such Defaulting Lender.

(b) The Reimbursement Obligations. Subject to Section 2.3(b), the obligation of
the Borrower to reimburse the L/C Issuer for all drawings under a Letter of
Credit (a “Reimbursement Obligation”) shall be governed by the Application
related to such Letter of Credit and this Agreement, except that reimbursement
shall be paid by no later than 12:00 Noon (Cincinnati time) on the date which
each drawing is to be paid if the Borrower has been informed of such drawing by
the L/C Issuer on or before 11:30 a.m. (Cincinnati time) on the date when such
drawing is to be paid or, if notice of such drawing is given to the Borrower
after 11:30 a.m. (Cincinnati time) on the date when such drawing is to be paid,
by the end of such day, in all 



-30-

--------------------------------------------------------------------------------

 

instances in immediately available funds at the Administrative Agent’s principal
office in Cincinnati, Ohio or such other office as the Administrative Agent may
designate in writing to the Borrower, and the Administrative Agent shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds. If the Borrower does not make any such reimbursement payment on the date
due and the Participating Lenders fund their participations in the manner set
forth in Section 2.3(d) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(d) below. In
addition, for the benefit of the Administrative Agent, the L/C Issuer and each
Revolving Lender, the Borrower agrees that, notwithstanding any provision of
any Application, its obligations under this Section 2.3(c) and each Application
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and the relevant
Application, under all circumstances whatsoever, and irrespective of any claim
or defense that the Borrower may otherwise have against the Administrative
Agent, the L/C Issuer or any Revolving Lender, including (i) any lack of
validity or enforceability of any Loan Document; (ii) any amendment or waiver of
or any consent to departure from all or any of the provisions of any Loan
Document; (iii) the existence of any claim, set-off, defense, or other right of
the Borrower may have at any time against a beneficiary of a Letter of Credit
(or any Person for whom a beneficiary may be acting), the Administrative Agent,
the L/C Issuer, any Revolving Lender or any other Person, whether in connection
with this Agreement, another Loan Document, the transaction related to the Loan
Document or any unrelated transaction; (iv) any statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (v) payment by the Administrative Agent or a L/C Issuer under a
Letter of Credit against presentation to the Administrative Agent or a
L/C Issuer of a draft or certificate that does not comply with the terms of the
Letter of Credit, or (vi) any other act or omission to act or delay of any kind
by the Administrative Agent or a L/C Issuer, any Revolving Lender or any other
Person or any other event or circumstance whatsoever that might, but for the
provisions of this Section 2.3(c), constitute a legal or equitable discharge of
the Borrower’s obligations hereunder or under an Application. None of the
Administrative Agent, the Revolving Lenders, or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and each other Loan Party to the extent permitted by applicable law)
suffered by the Borrower or any other Loan Party that are caused by the L/C
Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the L/C Issuer (as determined by a court of
competent jurisdiction by final and nonappealable judgment), the L/C Issuer
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to 



-31-

--------------------------------------------------------------------------------

 

documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the L/C Issuer may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice
or information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(c) The Participating Interests. Each Revolving Lender (other than the Revolving
Lender acting as L/C Issuer) severally and not jointly agrees to purchase from
the L/C Issuer, and the L/C Issuer hereby agrees to sell to each such Revolving
Lender (a “Participating Lender”), an undivided participating interest (a
“Participating Interest”) to the extent of its Percentage in each Letter of
Credit issued by, and each Reimbursement Obligation owed to, the L/C Issuer.
Upon Borrower’s failure to pay any Reimbursement Obligation on the date and at
the time required, or if the L/C Issuer is required at any time to return to the
Borrower or to a trustee, receiver, liquidator, custodian or other Person any
portion of any payment of any Reimbursement Obligation, each
Participating Lender shall, not later than the Business Day it receives a
certificate in the form of Exhibit A hereto from the L/C Issuer (with a copy to
the Administrative Agent) to such effect, if such certificate is received before
1:00 p.m. (Cincinnati time), or not later than 1:00 p.m. (Cincinnati time) the
following Business Day, if such certificate is received after such time, pay to
the Administrative Agent for the account of the L/C Issuer an amount equal to
such Participating Lender’s Percentage of such unpaid or recaptured
Reimbursement Obligation together with interest on such amount accrued from the
date the L/C Issuer made the related payment to the date of such payment by such
Participating Lender at a rate per annum equal to: (i) from the date the L/C
Issuer made the related payment to the date two Business Days after payment by
such Participating Lender is due hereunder, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for each such day and (ii) from
the date two Business Days after the date such payment is due from such
Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day. Each such Participating
Lender shall, after making its appropriate payment, be entitled to receive its
Percentage of each payment received in respect of the relevant Reimbursement
Obligation and of interest paid thereon, with the L/C Issuer retaining its
Percentage thereof as a Revolving Lender hereunder.

The several obligations of the Participating Lenders to the L/C Issuer under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuer, the Administrative Agent, any Revolving Lender or
any other Person. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Potential Default or Event of Default
(or by any reduction or termination of the Commitment of any Revolving Lender
with respect to Letters of Credit issued prior to such reduction or
termination), and each payment by a Participating Lender under this Section 2.3
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(d) Indemnification. The Participating Lenders shall, severally, to the extent
of their respective Percentages, indemnify the L/C Issuer (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the L/C Issuer’s gross negligence or willful 



-32-

--------------------------------------------------------------------------------

 

misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment) that the L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it. The obligations of the Participating
Lenders under this Section 2.3(e) and all other parts of this Section 2.3 shall
survive termination of this Agreement and of all Applications, Letters
of Credit, and all drafts and other documents presented in connection with
drawings thereunder.

(e) Manner of Requesting a Letter of Credit. The Borrower shall provide at least
three Business Days’ advance written notice to the Administrative Agent (or such
lesser notice as the Administrative Agent and the L/C Issuer may agree in their
sole discretion) of each request for the issuance of a Letter of Credit, each
such notice to be accompanied by a properly completed and executed Application
for the requested Letter of Credit and, in the case of an extension or amendment
or an increase in the amount of a Letter of Credit, a written request therefor,
in a form acceptable to the Administrative Agent and the L/C Issuer, in each
case, together with the fees called for by this Agreement. The Administrative
Agent shall promptly notify the L/C Issuer of the Administrative Agent’s receipt
of each such notice (and the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders) and the L/C Issuer shall promptly notify the
Administrative Agent and the Revolving Lenders of the issuance of a Letter of
Credit.

(f) Conflict with Application. In the event of any conflict or inconsistency
between this Agreement and the terms of any Application, the terms of this
Agreement shall control. Notwithstanding anything else to the contrary in this
Agreement, any Application or any other document related to issuing a Letter of
Credit, any grant of a security interest pursuant to any Application shall be
null and void.

(g) Applicability of ISP; Limitation of Liability.   Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each standby Letter of Credit.  Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to the Borrower for, and
the L/C Issuer’s rights and remedies against the Borrower shall not be impaired
by, any action or inaction of the L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

Applicable Interest Rates.

 

   Base Rate Loans. Each Base Rate Loan made or maintained by a Lender under a
particular Facility shall bear interest (computed on the basis of a year of 365
or 366 days, as the case may be, and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or created by
conversion from a Eurodollar Loan until, but excluding, the date of repayment
thereof at a rate per annum equal to the sum of the Applicable Margin for such



-33-

--------------------------------------------------------------------------------

 

Facility plus the Base Rate from time to time in effect, payable by the Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

(h) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender under
a particular Facility shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Base Rate Loan until,
but excluding, the date of repayment thereof at a rate per annum equal to the
sum of the Applicable Margin for such Facility plus the Adjusted LIBOR
applicable for such Interest Period, payable by the Borrower on each Interest
Payment Date and at maturity (whether by acceleration or otherwise).

(i) Default Rate. While any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans and
Reimbursement Obligations, L/C Participation Fees and other amounts owing by it
at a rate per annum equal to:

(i) for any Base Rate Loan and any Swing Loan bearing interest at the Base Rate,
the sum of 2.00% per annum plus the rate otherwise applicable thereto; and

(ii) for any Eurodollar Loan and any Swing Loan bearing interest at the
Swing Line Lender’s Quoted Rate, the sum of 2.00% per annum plus the rate of
interest in effect thereon at the time of such Event of Default until the end of
the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of 2.00% plus the Applicable Margin for Base Rate Loans under
the applicable Facility plus the Base Rate from time to time in effect;

(iii) for any Reimbursement Obligation, the sum of 2.00% plus the amounts due
under Section 2.3 with respect to such Reimbursement Obligation;

(iv) for any Letter of Credit, the sum of 2.00% plus the L/C Participation
Fee due under Section 2.13(b) with respect to such Letter of Credit; and

(v) for any other amount owing hereunder not covered by clauses (i) through (iv)
above, the sum of 2.00% plus the Applicable Margin for Revolving Loans that are
Base Rate Loans plus the Base Rate from time to time in effect;

provided that in the absence of acceleration, any increase in interest rates
pursuant to this Section and any conversion of Loans into Base Rate Loans shall
be made at the election of the Administrative Agent, acting at the request or
with the consent of the Required Lenders, with written notice to the Borrower
(which election may be retroactively effective to the date of such Event of
Default). While any Event of Default exists or after acceleration, accrued
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.

(j) Rate Determinations. Consistent with Borrower’s election pursuant to Section
2.5, the Administrative Agent shall determine each interest rate applicable to
the Loans and the 



-34-

--------------------------------------------------------------------------------

 

Reimbursement Obligations hereunder, and its determination thereof shall be
conclusive and binding except in the case of manifest error.

(k) Financial Statement Adjustments or Restatements.  If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
and its Subsidiaries or, for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly upon (and
in any event within 5 Business Days of) demand therefor by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under any provision of this Agreement to payment of any Obligations
hereunder at the Default Rate or under Section 7.  The Borrower’s obligations
under this paragraph shall survive the Termination Date.  Notwithstanding the
foregoing, any restatement or other adjustment to the financial statements for
any prior period solely pursuant to a change in accounting principles (to the
extent any such change is otherwise permitted hereunder, including under Section
1.3) shall not result in any additional interest or fee payments for such prior
periods.

Manner of Borrowing Loans and Designating Applicable Interest Rates.

﻿

  Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than 10:00 a.m. (Cincinnati time): (i) at least
3 Business Days before the date on which the Borrower requests the Lenders to
advance a Borrowing of Eurodollar Loans and (ii) on the date the Borrower
requests the Lenders to advance a Borrowing of Base Rate Loans;  provided, that
the request for a Borrowing on the Closing Date may, at the discretion of the
Administrative Agent, be given later than the times specified herein. The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such notice. Thereafter, the Borrower may from time to time elect
to change or continue the type of interest rate borne by each Borrowing or,
subject to Section 2.6, a portion thereof, as follows: (i) if such Borrowing
is of Eurodollar Loans, on the last day of the Interest Period applicable
thereto, the Borrower may continue part or all of such Borrowing as Eurodollar
Loans or convert part or all of such Borrowing into Base Rate Loans or (ii) if
such Borrowing is of Base Rate Loans, on any Business Day, the Borrower may
convert all or part of such Borrowing into Eurodollar Loans for an Interest
Period or Interest Periods specified by the Borrower. The Borrower shall give
all such notices requesting the advance, continuation or conversion of a
Borrowing to the Administrative Agent by email (with a pdf copy of the
applicable fully-executed notice), telephone, or telecopy (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing in a manner acceptable to the Administrative Agent), substantially in
the form attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C
(Notice of Continuation/Conversion), as applicable, or in such other form
acceptable to the Administrative Agent. Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the



-35-

--------------------------------------------------------------------------------

 

conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 10:00 a.m. (Cincinnati time) at least 3
Business Days before the date of the requested continuation or conversion. All
notices concerning the advance, continuation or conversion of a Borrowing shall
specify the date of the requested advance, continuation or conversion of a
Borrowing (which shall be a Business Day), the applicable Facility under which
the Loans will be advanced, continued or converted, the amount of the requested
Borrowing to be advanced, continued or converted, the type of Loans to comprise
such new, continued or converted Borrowing and, if such Borrowing is to
be comprised of Eurodollar Loans, the Interest Period applicable thereto. The
Borrower agrees that the Administrative Agent may rely on any such email,
telephonic or telecopy notice given by any person the Administrative Agent in
good faith believes is an Authorized Representative without the necessity of
independent investigation (the Borrower hereby indemnifies the
Administrative Agent from any liability or loss ensuing from such reliance) and,
in the event any such notice by telephone conflicts with any written
confirmation, such telephonic notice shall govern if the Administrative Agent
has acted in reliance thereon.

(l) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy, or email notice to each Lender under the applicable
Facility of any notice from the Borrower received pursuant to Section 2.5(a)
above and, if such notice requests such Lenders to make Eurodollar Loans,
the Administrative Agent shall give notice to the Borrower and each such Lender
of the interest rate applicable thereto promptly after the Administrative Agent
has made such determination.

(m) Borrower’s Failure to Notify; Automatic Continuations and Conversions;
Automatic Extensions of Revolving Loans if Reimbursement Obligations Not Repaid.
If the Borrower fails to give proper notice of the continuation or conversion of
any outstanding Borrowing of Eurodollar Loans before the last day of its then
current Interest Period within the period required by Section 2.5(a) or, whether
or not such notice has been given, one or more of the conditions set forth in
Section 3.1 for the continuation or conversion of a Borrowing of Eurodollar
Loans would not be satisfied, and such Borrowing is not prepaid in accordance
with Section 2.8(a), such Borrowing shall automatically be converted into a
Borrowing of Base Rate Loans. In the event the Borrower fails to give notice
pursuant to Section 2.5(a) of a Borrowing equal to the amount of a Reimbursement
Obligation and has not notified the Administrative Agent by 1:00 p.m.
(Cincinnati time) on the day such Reimbursement Obligation becomes due that it
intends to repay such Reimbursement Obligation through funds not borrowed under
this Agreement, the Borrower shall be deemed to have requested a Borrowing of
Base Rate Loans under the Revolving Credit (or, at the option of the
Administrative Agent, under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing, if otherwise available
hereunder, shall be applied to pay the Reimbursement Obligation then due.

(n) Disbursement of Loans. Not later than 2:00 p.m. (Cincinnati time) on the
date of any requested advance of a new Borrowing, subject to Section 3, each
Lender under the applicable Facility shall make available its Loan comprising
part of such Borrowing in funds immediately available at the principal office of
the Administrative Agent in Cincinnati, Ohio. The Administrative Agent
shall make the proceeds of each new Borrowing available to the Borrower at the
Administrative Agent’s principal office in Cincinnati, Ohio.



-36-

--------------------------------------------------------------------------------

 

(o) Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have received notice from a Lender prior to (or, in
the case of a Borrowing of Base Rate Loans, by 2:00 p.m. (Cincinnati time) on)
the date on which such Lender is scheduled to make available to the
Administrative Agent its share of a Borrowing (which notice shall be effective
upon receipt) that such Lender does not intend to make such share available,
the Administrative Agent may assume that such Lender has made such share
available in accordance with Section 2.5(d) when due and the Administrative
Agent, in reliance upon such assumption, may (but shall not be required to) make
available to the Borrower a corresponding amount (each such advance, a
“Disproportionate Advance”) and, if such Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, such
Lender shall, on demand, make available to the Administrative Agent the
Disproportionate Advance attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
Disproportionate Advance was made available to the Borrower and ending on (but
excluding) the date such Lender makes available such Disproportionate Advance to
the Administrative Agent at a rate per annum equal to: (i) from the date
the Disproportionate Advance was made by the Administrative Agent to the date 2
Business Days after payment by such Lender is due hereunder, the greater of, for
each such day, (x) the Federal Funds Rate and (y) an overnight rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any standard administrative or processing fees
charged by the Administrative Agent in connection with such Lender’s non-payment
and (ii) from the date 2 Business Days after the date such share of the
applicable Borrowing is due from such Lender to the date such payment is made by
such Lender, the Base Rate in effect for each such day. If such amount is not
received from such Lender by the Administrative Agent immediately upon demand,
the Borrower will, promptly following written demand from the Administrative
Agent, repay to the Administrative Agent the proceeds of the Loan attributable
to such Disproportionate Advance with interest thereon at a rate per annum equal
to the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 8.1 so that the
Borrower will have no liability under such Section with respect to such payment.
If the Borrower and such Lender shall pay interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower under this Section
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

Minimum Borrowing Amounts; Maximum Eurodollar Loans.

 

(p) Each Borrowing of Base Rate Loans advanced hereunder shall be in an amount
not less than $500,000 or such greater amount that is an integral multiple of
$50,000. Each Borrowing of Eurodollar Loans advanced, continued or converted
hereunder shall be in an amount equal to $1,000,000 or such greater amount that
is an integral multiple of $100,000. 

(q) Without the Administrative Agent’s consent:



-37-

--------------------------------------------------------------------------------

 

(i) after giving effect to all Term Borrowings, all conversions of Term Loans
from one type to the other, and all continuations of Term Loans as the same
type, there shall not be more than three (3) Interest Periods in effect in
respect of the Term Facility; and

(ii) after giving effect to all Revolving Borrowings, all conversions of
Revolving Loans from one type to the other, and all continuations of Revolving
Loans as the same type, there shall not be more than five (5) Interest Periods
in effect in respect of the Revolving Facility.

Repayment of Loans.

 

(r) Revolving Loans.  The Revolving Loans, both for principal and interest not
sooner paid, shall mature and become due and payable by the Borrower on the
Termination Date.

(s) Term Loans.    The Borrower shall repay to the Term Lenders the aggregate
principal amount of all Term Loans outstanding on the last Business Day of each
fiscal quarter of the Borrower occurring during the period set forth below in
the respective amounts set forth opposite such period (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.8), unless accelerated sooner pursuant
to Section 7:

Payment Dates

Principal Repayment Installments

January 1, 2017 through (and including) December 31, 2018

$312,500.00 

January 1, 2019 through (and including) December 31, 2020

$468,750.00 

January 1, 2021 through (and including) September 30, 2021

$625,000.00 

Termination Date

$16,875,000.00 

﻿

provided that the final principal repayment installment of the Term Loans shall
be repaid on the Termination Date and in any event shall be in an amount equal
to the aggregate principal amount of all Term Loans outstanding on such date.

﻿

Prepayments of Loans.

﻿

 Voluntary.   The Borrower may prepay without premium or penalty (except as set
forth in Section 8.1 below) and in whole or in part any Borrowing of Eurodollar
Loans at any time upon 3 Business Days prior notice by the Borrower to
the Administrative Agent or, in the case of a Borrowing of Base Rate Loans or
Swing Loans bearing interest at the Swing Line Lender’s Quoted Rate, notice
delivered by the Borrower to the Administrative Agent no later than 10:00 a.m.
(Cincinnati time) on the date of prepayment (or, in any case, such shorter time
period then agreed to by the Administrative Agent), such prepayment to be made
by the payment of the principal amount to be prepaid and, in the case of
any Eurodollar Loans, accrued interest thereon to the date fixed for prepayment
plus any amounts due the Lenders under Section 8.1; provided the Borrower may
not partially repay a Borrowing (i) if such Borrowing is of Base Rate



-38-

--------------------------------------------------------------------------------

 

Loans (other than a Swing Loan), in a principal amount less than $500,000, (ii)
if such Borrowing is of Eurodollar Loans, in a principal amount less than
$1,000,000, and (iii) in each case, unless it is in an amount such that the
minimum amount required for a Borrowing pursuant to Section 2.6 remains
outstanding.    Each prepayment of the outstanding Term Loans pursuant to this
Section shall be applied to the principal repayment installments thereof on a
pro rata basis.    

(t) Mandatory.  

(i) The Borrower shall, on each date the Revolving Facility is reduced pursuant
to Section 2.10, prepay the Revolving Loans and, if necessary, Swing Loans and,
if necessary, in accordance with Section 4.5, Cash Collateralize the L/C
Obligations by the amount, if any, necessary to reduce the sum of the aggregate
principal amount of Revolving Loans, Swing Loans and L/C Obligations then
outstanding to the amount to which the Revolving Facility has been so reduced.

(ii) Promptly upon the occurrence of any Change of Control and, in any event, no
later than the end of the third Business Day following the date on which such
Change of Control first occurs, the Borrower shall, without notice or demand,
(x) pay all outstanding principal of and interest on the Loans and any and all
other Obligations then outstanding (including any amounts payable pursuant
to Section 8.1), (y) Cash Collateralize 105% of the then outstanding amount of
all L/C Obligations, and (z) cause all Hedging Liability and Bank Product
Liability then outstanding to be paid in full or collateralized in a manner
reasonably acceptable to the Lender or Affiliate of a Lender to whom such
obligations are owed. In addition and without limiting Section 2.10(b)(ii),
immediately upon the occurrence of any Change of Control, the Revolving Facility
and all other obligations of the Lenders to extend further credit pursuant to
any of the terms of this Agreement shall immediately and automatically
terminate.

(iii) Each prepayment of Loans pursuant to the foregoing clause (ii) shall be
applied, first, to the principal repayment installments of the Term Loan in
inverse order of maturity, including the final principal repayment installment
on the Termination Date and, second, to the Revolving Facility, in each case, in
the manner set forth in clause (iv) hereof.  Subject to Section 8.6, such
prepayments shall be paid to the Lenders in accordance with their respective
Percentages in respect of the relevant Facilities.

(iv) Unless the Borrower otherwise directs, prepayments of Loans under
this Section 2.8(b) shall be applied first to Borrowings of Base Rate Loans
until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire.  Each
prepayment of Loans under this Section 2.8(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Swing Loans
or Eurodollar Loans, accrued interest thereon to the date of prepayment together
with any amounts due the Lenders under Section 8.1. Each prefunding of L/C
Obligations shall be made in accordance with Section 4.5.

(u) Lender Notification; Payment Application. The Administrative Agent will
promptly advise each Lender under the applicable Facility of any notice of
prepayment it receives from the Borrower, and in the case of any partial
prepayment, such prepayment shall be



-39-

--------------------------------------------------------------------------------

 

applied to the remaining amortization payments on the relevant Loans in the
inverse order of maturity.

Place and Application of Payments.

﻿

 General Payments. All payments of principal of and interest on the Loans and
the Reimbursement Obligations, and of all other Obligations payable by the
Borrower under this Agreement and the other Loan Documents, shall be made by the
Borrower to the Administrative Agent by no later than 12:00 Noon
(Cincinnati time) on the due date thereof at the office of the Administrative
Agent in Cincinnati, Ohio (or such other location as the Administrative Agent
may designate to the Borrower in writing) for the benefit of the Lender or
Lenders entitled thereto. Any payments received after such time shall be deemed
to have been received by the Administrative Agent on the next Business Day. All
such payments shall be made in Dollars, in immediately available funds at the
place of payment, in each case without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other
amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement.

(v) Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or L/C Issuer, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at a rate per annum equal to:
(i) from the date the distribution was made to the date 2 Business Days after
payment by such Lender is due hereunder, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (ii) from the date 2
Business Days after the date such payment is due from such Lender to the date
such payment is made by such Lender, the Base Rate then in effect for each such
date.

(w) Application of Collateral Proceeds after Default. Anything contained herein
to the contrary notwithstanding, (x) pursuant to the exercise of remedies under
Sections 7.2 and 7.3 or (y) after written instruction by the Required Lenders
after the occurrence and during the continuation of an Event of Default, all
payments and collections received in respect of the Obligations and all proceeds
of the Collateral received, in each instance, by the Administrative Agent or any
of the Lenders shall be remitted to the Administrative Agent and distributed
as follows:

(i) first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,



-40-

--------------------------------------------------------------------------------

 

verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, which the
Borrower has agreed to pay the Administrative Agent under Section 10.12 (such
funds to be retained by the Administrative Agent for its own account unless it
has previously been reimbursed for such costs and expenses by the Lenders, in
which event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

(ii) second, to the payment of principal and interest on the Swing Loans
until paid in full;

(iii) third, to the payment of any outstanding interest (other than on
Swing Loans) and fees due under the Loan Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;

(iv) fourth, to the payment of principal on the Loans (other than Swing
Loans), unpaid Reimbursement Obligations, together with Cash Collateral for any
outstanding L/C Obligations pursuant to Section 7.4 (until the Administrative
Agent is holding Cash Collateral equal to 105% of the then outstanding amount of
all such L/C Obligations), and Hedging Liability, the aggregate amount paid to,
or held as collateral security for, the Lenders and, in the case of Hedging
Liability, their Affiliates to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

(v) fifth, to the payment of all other Secured Obligations (including
Bank Product Liability) to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and

(vi) sixth, to the Borrower or whoever else may be lawfully entitled thereto.

Notwithstanding anything contained herein to the contrary, no proceeds of any
Collateral or payment made under or in respect of any Guaranty Agreement
received from any person who is not an “eligible contract participant” as
defined in the Commodities Exchange Act and regulations thereunder shall be
applied to the payment of any Hedging Liability, but appropriate adjustments
shall be made with respect to payments from the Loan Parties to preserve
the allocation to Hedging Liability otherwise set forth in this Section.

Termination or Reduction of Commitments.

 

(x) Optional.  The Borrower shall have the right at any time and from time to
time, upon 3 Business Days prior written notice to the Administrative Agent (or
such shorter period of time agreed to by the Administrative Agent), to terminate
the Revolving Facility, the L/C Sublimit or the Swing Line Sublimit, in any
case, in whole or in part, any partial termination to be (i) in an amount not
less than $1,000,000 or any greater amount that is an integral multiple of
$100,000 and (ii) allocated ratably among the Revolving Lenders in proportion to
their respective Percentages, provided that the Borrower shall not terminate or
reduce (A) the Revolving Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, 



-41-

--------------------------------------------------------------------------------

 

the sum of the aggregate principal amount of Revolving Loans, Swing Loans and of
L/C Obligations then outstanding would exceed the Revolving Facility, (B) the
L/C Sublimit if, after giving effect thereto, the aggregate principal amount of
L/C Obligations then outstanding and not fully Cash Collateralized hereunder
would exceed the L/C Sublimit, or (C) the Swing Line Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder, the aggregate
principal amount of Swing Loans then outstanding would exceed the Swing Line
Sublimit. Any termination of the Revolving Facility below the L/C Sublimit then
in effect shall reduce the L/C Sublimit by a like amount. Any termination of the
Revolving Facility below the Swing Line Sublimit then in effect shall reduce the
Swing Line Sublimit by a like amount. The Administrative Agent shall give prompt
notice to each Revolving Lender of any such termination of the Revolving
Facility. Any termination of the Revolving Facility pursuant to this clause (a)
of Section 2.10 may not be reinstated.

(y) Mandatory.

(i) The aggregate Term Commitments shall be automatically and permanently
reduced to zero on the Closing Date immediately following the Term Borrowing on
such date.

(ii) The Revolving Facility shall be automatically and permanently reduced to
zero immediately upon the occurrence of a Change of Control.

Swing Loans.

﻿

 Generally. Subject to the terms and conditions hereof, as part of the Revolving
Facility, the Swing Line Lender may, in its discretion, make loans in Dollars to
the Borrower under the Swing Line (individually a “Swing Loan” and collectively
the “Swing Loans”) which shall not in the aggregate at any time outstanding
exceed the Swing Line Sublimit; provided the sum of the aggregate principal
amount of Revolving Loans, Swing Loans and L/C Obligations at any time
outstanding shall not exceed the sum of the Revolving Facility in effect at such
time. The Swing Loans may be availed of by the Borrower from time to time and
borrowings thereunder may be repaid and used again during the period ending on
the Termination Date; provided that each Swing Loan must be repaid on the last
day of the Interest Period applicable thereto. Each Swing Loan shall be in a
minimum amount of $250,000 or such greater amount which is an integral multiple
of $100,000.  Notwithstanding anything herein to the contrary, the Swing Line
Lender shall be under no obligation to make any Swing Loan if any Revolving
Lender is at such time a Defaulting Lender hereunder unless the Borrower or
such Defaulting Lender has provided Cash Collateral in compliance with Section
4.5 sufficient to eliminate the Swing Line Lender’s risk with respect to such
Defaulting Lender.

(z) Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to, at
the option of the Borrower, (i) the sum of the Base Rate plus the Applicable
Margin for Revolving Loans that are Base Rate Loans as from time to time in
effect (computed on the basis of a year of 365 or 366 days, as the case may be,
for the actual number of days elapsed) or (ii) the Swing Line Lender’s Quoted
Rate (computed on the basis of a year of 360 days for the actual number of days



-42-

--------------------------------------------------------------------------------

 

elapsed). Interest on each Swing Loan shall be due and payable prior to its
maturity on the last day of each Interest Period applicable thereto.

(aa) Requests for Swing Loans. The Borrower shall give the Administrative Agent
prior notice (which may be written or oral), no later than 10:00 a.m.
(Cincinnati time) on the date upon which the Borrower requests that any Swing
Loan be made, of the amount and date of such Swing Loan, and the Interest Period
requested therefor. The Administrative Agent shall promptly advise the Swing
Line Lender of any such notice received from the Borrower. Within 30 minutes
after receiving such notice, the Swing Line Lender shall in its discretion quote
an interest rate to the Borrower at which the Swing Line Lender would be willing
to make such Swing Loan available to the Borrower for the Interest Period so
requested (the rate so quoted for a given Interest Period being herein referred
to as “Swing Line Lender’s Quoted Rate”). The Borrower acknowledges and agrees
that the interest rate quote is given for immediate and irrevocable acceptance.
If the Borrower does not so immediately accept the Swing Line Lender’s Quoted
Rate for the full amount requested by the Borrower for such Swing Loan,
the Swing Line Lender’s Quoted Rate shall be deemed immediately withdrawn and
such Swing Loan shall bear interest at the rate per annum determined by adding
the Applicable Margin for Revolving Loans that are Base Rate Loans to the Base
Rate as from time to time in effect.  Subject to the terms and conditions
hereof, the proceeds of such Swing Loan shall be made available to the Borrower
on the date so requested at the offices of the Swing Line Lender in Cincinnati,
Ohio. Anything contained in the foregoing to the contrary notwithstanding (i)
the obligation of the Swing Line Lender to make Swing Loans shall be subject to
all of the terms and conditions of this Agreement and (ii) the Swing Line Lender
shall not be obligated to make more than one Swing Loan during any one day.

(bb) Refunding of Swing Loans. In its sole and absolute discretion, the Swing
Line Lender may at any time, on behalf of the Borrower (which the Borrower
hereby irrevocably authorizes the Swing Line Lender to act on its behalf for
such purpose) and with notice to the Borrower and the Administrative Agent,
request each Revolving Lender to make a Revolving Loan in the form of a Base
Rate Loan in an amount equal to such Lender’s Percentage of the amount of
the Swing Loans outstanding on the date such notice is given. Unless an Event of
Default described in clause (i) or (j) of Section 7.1 exists with respect to the
Borrower, regardless of the existence of any other Event of Default, each
Revolving Lender shall make the proceeds of its requested Revolving
Loan available to the Administrative Agent, in immediately available funds, at
the Administrative Agent’s principal office in Cincinnati, Ohio, on the Business
Day such notice is given. The proceeds of such Borrowing of Revolving Loans
shall be immediately applied to repay the outstanding Swing Loans.

(cc) Participations. If any Revolving Lender refuses or otherwise fails to make
a Revolving Loan when requested by the Swing Line Lender pursuant to Section
2.11(d) above (because an Event  of Default described in clause (i) or (j) of
Section 7.1 exists with respect to the Borrower or otherwise), such Revolving
Lender will, by the time and in the manner such Revolving Loan was to have been
funded to the Administrative Agent, purchase from the Swing Line Lender an
undivided participating interest in the outstanding Swing Loans in an amount
equal to its Percentage of the aggregate principal amount of Swing Loans that
were to have been repaid with such Revolving Loans; provided that the foregoing
purchases shall be deemed made hereunder without any further action by such
Revolving Lender, the Swing Line Lender or the



-43-

--------------------------------------------------------------------------------

 

Administrative Agent. Each Revolving Lender that so purchases a participation in
a Swing Loan shall thereafter be entitled to receive its Percentage of each
payment of principal received on the Swing Loan and of interest received thereon
accruing from the date such Revolving Lender funded to the Swing Line Lender its
participation in such Loan. The several obligations of the Revolving Lenders
under this Section shall be absolute, irrevocable and unconditional under any
and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Revolving Lender may have
or have had against the Borrower, any other Lender or any other Person
whatsoever. Without limiting the generality of the foregoing, such obligations
shall not be affected by any Potential Default or Event of Default or by any
reduction or termination of the Revolving Commitment of any Revolving Lender,
and each payment made by a Revolving Lender under this Section shall be made
without any offset, abatement, withholding or reduction whatsoever.

Evidence of Indebtedness.

﻿

 Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(dd) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and, with
respect to Eurodollar Loans and Swing Loans, the Interest Period with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

(ee) The entries maintained in the accounts maintained pursuant to Sections
2.12(a) and (b) shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(ff) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms, as applicable, of Exhibit D-1 (in the case of its Revolving
Loans and referred to herein as a “Revolving Note”), Exhibit D-2 (in the case of
its Term Loans and referred to herein as a “Term Note”) or Exhibit D-3 (in the
case of its Swing Loans and referred to herein as a “Swing Note”), as
applicable. In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to the order of such Lender in the amount of the
Commitment or Swing Line Sublimit, as applicable. Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 10.9) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 10.9, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in subsections (a) and (b)
above.



-44-

--------------------------------------------------------------------------------

 

(gg) In addition to the accounts and records referred to in Sections 2.12(a) and
(b), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Loans. 

(hh) In the event of any conflict between the accounts and records maintained by
the Administrative Agent and the accounts and records of any Lender in respect
of the matters described in Sections 2.12(a), (b) and (d), the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

Fees.

 

 Commitment Fee. The Borrower shall pay to the Administrative Agent for the
ratable account of the Revolving Lenders according to their Percentages a
commitment fee at the rate per annum equal to the Applicable Margin for
Commitment Fees (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Commitments. Such commitment
fee shall be payable quarterly in arrears on the last Business Day of each
March, June, September, and December in each year (commencing on the first such
date occurring after the Closing Date) and on the Termination Date, unless the
Revolving Facility is terminated in whole on an earlier date, in which event the
commitment fee for the period to the date of such termination in whole shall be
paid on the date of such termination.

(ii) Letter of Credit Fees. On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 2.3, the Borrower shall
pay to the L/C Issuer for its own account a fronting fee equal to .125% of the
face amount of (or of the increase in the face amount of) such Letter of Credit.
 Quarterly in arrears, on the last Business Day of each March, June, September,
and December, commencing on the first such date occurring after the Closing
Date, the Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Revolving Lenders according to their Percentages, a letter of
credit fee (the “L/C Participation Fee”) at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) in effect during each day of such quarter applied to the
daily average face amount of Letters of Credit outstanding during such quarter.
In addition, the Borrower shall pay to the L/C Issuer for its own account the
L/C Issuer’s standard issuance, drawing, negotiation, amendment, transfer and
other administrative fees for each Letter of Credit. Such standard fees referred
to in the preceding sentence may be established by the L/C Issuer from time to
time.

(jj) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in that certain fee letter dated November
14,  2016, or as otherwise agreed to in writing between the Borrower and the
Administrative Agent.

Section 2.2 Assignment and Reallocation of Existing Loans and Commitments.    

(a) Assignment and Reallocation.  Each of the parties hereto severally and for
itself agrees that on the Closing Date, each Existing Lender hereby irrevocably
sells, transfers, conveys and assigns, without recourse, representation or
warranty (except as expressly set forth



-45-

--------------------------------------------------------------------------------

 

herein), to each Lender, and each such Lender hereby irrevocably purchases from
such Existing Lender, a portion of the rights and obligations of such Existing
Lender under the Existing Credit Agreement and each other Loan Document in
respect of its Existing Loans and Commitments under (and as defined in) the
Existing Credit Agreement such that, after giving effect to the foregoing
assignment and delegation and any increase in the Commitments effected pursuant
hereto, each Lender’s Percentage of the Commitments and portion of the Loans for
the purposes of this Agreement and each other Loan Document will be as set forth
opposite such Person’s name on Schedule 1.1.

(b) Representation and Warranty.  Each Existing Lender hereby represents and
warrants to each Lender that, immediately before giving effect to the provisions
of this Section, (i) such Existing Lender is the legal and beneficial owner of
the portion of its rights and obligations in respect of its Existing Loans being
assigned to each Lender as set forth above; and (ii) such rights and obligations
being assigned and sold by such Existing Lender are free and clear of any
adverse claim or encumbrance created by such Existing Lender.

(c) Lender Acknowledgements.  Each of the Lenders hereby acknowledges and agrees
that (i) other than the representations and warranties contained above, no
Lender nor the Administrative Agent has made any representations or warranties
or assumed any responsibility with respect to (A) any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness or sufficiency of this
Agreement, the Existing Credit Agreement or any other Loan Document or (B) the
financial condition of any Loan Party or the performance by any Loan Party of
the Obligations; (ii) it has received such information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; and (iii) it has made and continues to make its own credit decisions
in taking or not taking action under this Agreement, independently and without
reliance upon the Administrative Agent or any other Lender.

(d) Rights as Lenders.  The Borrower, each of the Lenders and the Administrative
Agent also agree that each of the Lenders shall, as of the Closing Date, have
all of the rights and interests as a Lender in respect of the Loans purchased
and assumed by it, to the extent of the rights and obligations so purchased and
assumed by it.

(e) Funding.  Each Lender which is purchasing any portion of the Existing Loans
shall deliver to the Administrative Agent immediately available funds in the
full amount of the purchase made by it and the Administrative Agent shall, to
the extent of the funds so received, disburse such funds to the Existing Lenders
that are making sales and assignments in the amount of the portions so sold and
assigned.

Section 2.3 Increase in Facilities.

(a) Request for Increase.  Provided there exists no Potential Default or Event
of Default, upon notice to the Administrative Agent (which shall promptly notify
the applicable Lenders), the Borrower may from time to time, request an increase
to the existing Revolving Facility (each, an “Incremental Revolving Commitment”)
and/or (y) the establishment of one or more new term loan commitments (each, an
“Incremental Term Commitment” and, together with the Incremental Revolving
Commitment, collectively, the “Incremental Commitments”), by an



-46-

--------------------------------------------------------------------------------

 

aggregate amount (for all such requests) not in excess of $0.00;  provided that
(i) any such request for an Incremental Commitment shall be in a minimum amount
of $0.00, and (ii) the Borrower may make a maximum of three (3) such
requests.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
applicable Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the
applicable Lenders (or such longer period (not exceeding thirty (30) days) as
the Administrative Agent may require following its receipt of a written request
from any Lender that needs such additional time to complete any necessary flood
insurance due diligence and flood insurance compliance processes in respect of
the Mortgaged Premises and in connection with the request for such increase));
 provided that any Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment.

(b) Lenders Election to Increase.    Each applicable Lender shall notify the
Administrative Agent within such time period whether or not it agrees to acquire
an Incremental Commitment and, if so, whether by an amount equal to, greater
than, or less than its Percentage of such requested increase.  Any Lender not
responding within such time period shall be deemed to have declined to acquire
an Incremental Commitment.

(c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each applicable Lender of the
Lenders’ responses to each request made hereunder.  To achieve the full amount
of a requested increase, and subject to the approval of the Administrative
Agent, and, in the case of a request for an Incremental Revolving Commitment,
the L/C Issuer and the Swing  Line Lender, the Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
(“New Lenders”) in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) Effective Date and Allocations.  If either Facility is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the applicable Lenders and the New Lenders of the final allocation
of such increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by an Authorized Representative of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained herein and in the other Loan Documents are true and
correct, on and as of the Increase Effective Date, and except that for purposes
of this Section, the representations and warranties contained in Section 5.3
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.1, and (B) both before and after giving effect to the Incremental
Commitment, no Potential Default or Event of Default exists.  The Borrower shall
deliver or cause to be delivered any other customary documents, including legal
opinions as reasonably requested by the Administrative Agent in connection with
any Incremental Commitment. The Borrower shall prepay any Revolving Loans
outstanding on any applicable Increase Effective



-47-

--------------------------------------------------------------------------------

 

Date (and pay any additional amounts required pursuant to Section 8.1) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Percentages arising from any nonratable increase in the Revolving
Commitments under this Section.

(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 10.7 or 10.10 to the contrary.

SECTION 3.



CONDITIONS PRECEDENT.

The obligation of each Lender to advance, continue or convert any Loan (other
than the continuation of, or conversion into, a Base Rate Loan) or of the L/C
Issuer to issue, extend the expiration date (including by not giving notice of
non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to satisfaction (or waiver) of the following
conditions precedent:

All Credit Events.

At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct (or, in the case of
any representation or warranty not qualified as to materiality, true and correct
in all material respects) as of said time, except to the extent the same
expressly relate to an earlier date (and in such case shall be true and correct
(or, in the case of any representation or warranty not qualified as to
materiality, true and correct in all material respects) as of such earlier
date);

(b) no Potential Default or Event of Default shall have occurred and
be continuing or would occur as a result of such Credit Event;

(c) after giving effect to such requested extension of credit, the
aggregate principal amount of all Revolving Loans, Swing Loans and L/C
Obligations under this Agreement shall not exceed the aggregate Commitments;

(d) in the case of a Borrowing, the Administrative Agent shall have received the
notice required by Section 2.5, in the case of the issuance of any Letter of
Credit, the L/C Issuer shall have received a duly completed Application for such
Letter of Credit together with any fees required to be paid at such time under
Section 2.13, and, in the case of an extension or increase in the amount of a
Letter of Credit, the L/C Issuer shall have received a written request therefor
in a form reasonably acceptable to the L/C Issuer together with fees required to
be paid at such time under Section 2.13; and

(e) such Credit Event shall not violate any Legal Requirement applicable to the
Administrative Agent, the L/C Issuer, or any Lender (including Regulation U of
the Board of Governors of the Federal Reserve System) as then in effect;
provided that, any such Legal Requirement shall not entitle any Lender that is
not affected thereby to not honor its obligation hereunder to advance, continue
or convert any Loan or, in the case of the L/C Issuer, to extend the expiration
date of or increase the amount of any Letter of Credit hereunder.

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a 



-48-

--------------------------------------------------------------------------------

 

representation and warranty by the Borrower on the date of such Credit Event as
to the facts specified in subsections (a) through (d), both inclusive, of this
Section, unless otherwise specified in writing by the Borrower.  For the
avoidance of doubt, no Lender shall be required to make any Loans in the event
that any of the conditions set forth in this Section 3.1 are not satisfied.

Initial Credit Event.

 Before or concurrently with the initial Credit Event:

(f) the Administrative Agent shall have received this Agreement duly executed by
the Loan Parties and the Lenders;

(g) the Administrative Agent shall have received for each Lender
requesting Notes, such Lender’s duly executed Notes of the Borrower, dated the
date hereof and otherwise in compliance with the provisions of Section 2.12(d);

(h) the Administrative Agent shall have received (i) the Security Agreement duly
executed by each applicable Loan Party, together with UCC financing statements
to be filed against each of each such Loan Party,  each as debtor, in favor of
the Administrative Agent, as secured party; (ii) a duly completed and executed
Perfection Certificate; and (iii) a letter agreement re: escrow arrangement duly
executed by Resort Title, which agreement shall be in form and substance
reasonably satisfactory to the Administrative Agent;

(i) the Administrative Agent shall have received evidence of insurance required
to be maintained under the Loan Documents, naming the Administrative Agent as
additional insured, mortgagee and/or lender’s loss payee, as applicable;

(j) the Administrative Agent shall have received copies of each Loan
Party’s Organization Documents, certified in each instance by its Secretary,
Assistant Secretary, Chief Financial Officer or other officer acceptable to the
Administrative Agent;

(k) the Administrative Agent shall have received copies of resolutions of
each Loan Party’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on such Loan Party’s behalf, all
certified in each instance by its Secretary, Assistant Secretary, Chief
Financial Officer or other officer acceptable to the Administrative Agent;

(l) the Administrative Agent shall have received copies of the certificates
of good standing, or nearest equivalent in the relevant jurisdiction, for each
Loan Party (dated no earlier than 30 days prior to the date hereof) from the
office of the secretary of state or other appropriate governmental department or
agency of the state of its formation, incorporation or organization, as
applicable, and, solely with respect to Bluegreen Vacations Unlimited, Inc.,
from the office of the secretary of state or other appropriate governmental
department or agency of the states of Wisconsin and Florida;

(m) the Administrative Agent shall have received a list of the
Borrower’s Authorized Representatives;



-49-

--------------------------------------------------------------------------------

 

(n) the Administrative Agent shall have received for itself and for the
Lenders the initial fees required by Section 2.13;

(o) the Administrative Agent shall have received certifications from an
officer of the Borrower acceptable to the Administrative Agent as to the
Solvency of the Loan Parties on a consolidated basis after giving effect to the
initial Credit Event;

(p) the capital and organizational structure of the Loan Parties shall
be reasonably satisfactory to the Administrative Agent;

(q) the Administrative Agent shall have received such evaluations
and certifications as it may reasonably require in order to satisfy itself as to
the value of the Collateral, the financial condition of the Loan Parties and
their Subsidiaries, and the lack of material contingent liabilities of the Loan
Parties, including: (i) a Collateral Report prepared by the Borrower as of
September 30, 2016; and (ii) a certificate from the Borrower’s Chief Financial
Officer or other officer of the Borrower acceptable to the Administrative
Agent certifying that (A) since September 30, 2016, no Material Adverse Effect
has occurred and (B) the Borrower is, as of September 30 2016, in pro forma
compliance with the financial covenants set forth in clauses (a) and (c) of
Section 6.20 (after giving effect to the transactions contemplated hereby,
including the making of the Loans on the Closing Date);

(r) the Administrative Agent shall have received copies of all 2020 Notes
Documents and Receivable Debt Documents as in effect on the Closing Date, as
requested by the Administrative Agent for those documents not filed with the
Securities Exchange Commission and publicly available;

(s) the Administrative Agent shall have received financing statement and,
as appropriate, tax and judgment lien search results against the Loan Parties
and their Property evidencing the absence of Liens thereon, except for Permitted
Liens;

(t) the Administrative Agent shall have received (i) the favorable
written opinions of counsel to the Loan Parties, in form and substance
satisfactory to the Administrative Agent, and (ii) the opinion of Holland &
Knight LLP, counsel to the Administrative Agent, with respect to enforceability
of the Loan Documents under New York law;

(u) the Administrative Agent’s due diligence with respect to the Loan
Parties shall be completed in a manner reasonably acceptable to the
Administrative Agent, including without limitation, receipt of satisfactory
management background checks;

(v) subject to Section 6.22(b), each of the Lenders shall have received,
sufficiently in advance of the Closing Date, all documentation and other
information requested by any such Lender required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act; and the Administrative Agent shall have
received a fully executed IRS Form W-9 (or its equivalent) for each of the Loan
Parties;

(w) the Administrative Agent shall have received the Mortgages (or any necessary
or appropriate amendment or other modification to the existing Mortgages to give
effect to the



-50-

--------------------------------------------------------------------------------

 

transactions contemplated hereby) duly executed by BVU, together, as necessary
or appropriate, with fixture financing statements relating thereto to be filed
against BVU, as debtor, in favor of the Administrative Agent, as secured party;

(x) the Administrative Agent shall have received a mortgagee’s title
insurance policy (or binding commitment therefor) (or any necessary or
appropriate amendment, update, “bring-down” or other applicable modification to
any existing policy to give effect to the transactions contemplated hereby), in
form and substance acceptable to the Administrative Agent:

(i) in an amount equal to $2,200,000, with respect to the Mortgaged Premises
commonly known as 7021 Crossland Drive, Orlando, Florida,

(ii) in an amount equal to $2,400,000, with respect to the Mortgaged Premises
commonly known as 12400 International Drive, Orlando, Florida, and

(iii) in an amount equal to $1,356,000,  with respect to the Mortgaged Premises
commonly known as S947 Christmas Mountain Road, Wisconsin Dells, Wisconsin,

in each case, insuring the Lien of the Mortgage to be a valid first priority
Lien, subject to no defects or objections that are not acceptable to the
Administrative Agent, together with such endorsements as the Administrative
Agent may require and are reasonably available;

(y) the Administrative Agent shall have received one or more appraisal reports
prepared for the Administrative Agent by a state certified appraiser selected
by the Administrative Agent, which appraisal reports describe the fair market
value of the property subject to the Liens of the Mortgages and otherwise meets
the requirements of applicable law for appraisals prepared for federally insured
depository institutions; and

(z) the Administrative Agent shall have received such other
agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request.

SECTION 4.



THE COLLATERAL AND GUARANTIES.

Collateral.

The Secured Obligations shall be secured by valid, perfected, and enforceable
Liens of the Administrative Agent on all right, title, and interest of each
Loan Party in certain personal property, fixtures, and real estate, as more
fully described in the Collateral Documents, whether now owned or hereafter
acquired or arising, and all proceeds thereof.

Liens on Real Property.

  In the event that any Loan Party owns or hereafter acquires any real property
(or any portion thereof) in which the Administrative Agent will be granted a
Lien to secure the Secured Obligations (such real property or portion thereof,
each a “New Mortgaged Premises”), such Loan Party shall, subject to the proviso
hereto, execute and deliver to the Administrative Agent (or a security trustee
therefor) a mortgage or deed of trust acceptable in form and substance to the
Administrative Agent for the purpose of granting to the Administrative Agent a
Lien on such real property to secure the Secured Obligations, shall pay all
Taxes, costs, and expenses incurred by the Administrative Agent in recording
such



-51-

--------------------------------------------------------------------------------

 

mortgage or deed of trust, and shall supply to the Administrative Agent, at the
Administrative Agent’s request and at Borrower’s cost and expense, a survey,
a certification with regard to flood zone location (and, if such real property
is a Flood Hazard Property, evidence of flood hazard insurance on such terms and
in such amounts as required by the National Flood Insurance Reform Act of 1994
or as otherwise reasonably required by the Administrative Agent), environmental
report, hazard insurance policy, appraisal report, and a mortgagee’s policy of
title insurance from a title insurer acceptable to the Administrative Agent
insuring the validity of such mortgage or deed of trust and its status as a
first Lien (subject to Permitted Liens) on the real property encumbered thereby
and such other instrument, documents, certificates, and opinions reasonably
required by the Administrative Agent in connection therewith;  provided that,
prior to the applicable Loan Party executing and delivering any mortgage, deed
of trust or other security agreement in respect of any New Mortgaged Premises,  
each Lender shall have been provided reasonably sufficient time (and in any
event no less than 45 days) to complete its flood insurance due diligence and
flood insurance compliance processes in respect of such New Mortgaged Premises,
the results of which shall be reasonably satisfactory to such Lender.  The
parties hereto acknowledge and agree that, notwithstanding the foregoing, no
Loan Party is obligated under the terms of any Loan Document in effect on the
Closing Date to deliver a mortgage on any New Mortgaged Premises and such
obligation shall only arise, if at all, in the context of an amendment or other
modification (in accordance with Section 10.10) to the applicable Loan
Documents.

Guaranties.

The payment and performance of the Secured Obligations shall at all times be
jointly and severally guaranteed by each Guarantor pursuant to one or
more Guaranty Agreements.

Further Assurances.

Each Loan Party agrees that it shall from time to time at the request of the
Administrative Agent or the Required Lenders, execute and deliver such documents
and do such acts and things as the Administrative Agent or the Required Lenders
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral as required by this Section 4. In the event any Loan Party
forms or acquires any other Subsidiary (which, for the purposes of this Section
4.4, shall include any Subsidiary that ceases to be an Excluded Subsidiary) that
is not an Excluded Subsidiary after the Closing Date, except as otherwise
provided in the definition of Guarantor, the Loan Parties shall promptly upon
such formation or acquisition cause such newly formed or acquired Subsidiary to
execute a Guaranty Agreement and such Collateral Documents as the Administrative
Agent may then require to comply with this Section 4, and the Loan Parties shall
also deliver to the Administrative Agent, or cause such Subsidiary to deliver to
the Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith. In the event any Loan Party (other
than BVU) or any Subsidiary of a Loan Party (other than Resort Title, in its
capacity as escrow agent, or any other Subsidiary, solely with respect to a
Limited Joinder) becomes party to any Sales and Marketing Agreement, the
Borrower shall promptly thereafter cause such Loan Party or Subsidiary, as
applicable, to execute, to the extent it has not previously done so, a
Guaranty Agreement and such Collateral Documents as the Administrative Agent may
then reasonably require to cause such Person to be a Guarantor and to grant a
Lien on all Pledged Receivables (as defined in the Security Agreement) that are
owned by such Person and that relate to such Sales and Marketing Agreement, and
the Borrower shall also deliver to the Administrative Agent, or 



-52-

--------------------------------------------------------------------------------

 

cause such Loan Party or Subsidiary, as applicable, to deliver to the
Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.

Cash Collateral.

Immediately upon the request of the Administrative Agent, the L/C Issuer, or the
Swing Line Lender at any time that there shall exist a Defaulting Lender, or
otherwise as required hereby, including as required by Sections 2.3(b), 7.4
and 8.6(a)(v), the Borrower shall deliver Cash Collateral to the Administrative
Agent in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 8.6(a)(iv) and any Cash Collateral provided by the Defaulting
Lender, if applicable) with respect to such Defaulting Lender or to cover such
other amount required hereby.

(a) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”). The Collateral Account shall be held in the name of and subject to
the exclusive dominion and control of the Administrative Agent for the benefit
of the Administrative Agent, the Lenders (including the Swing Line Lender),
and the L/C Issuer. If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders (including the Swing Line Lender).

Each of the Borrower and, to the extent Cash Collateral is provided by or on
behalf of a Defaulting Lender pursuant to this Section 4.5 or 8.6(a)(ii),  such
Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest (subject to Permitted Liens) in
the Collateral Account, all as security for the obligations to which such Cash
Collateral may be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided
(other than Permitted Liens), or that the total amount of such Cash Collateral
is less than the Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender, will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(b) Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 4.5 or Sections
2.3(b), 7.4, or 8.6(a)(v), or any other Section hereof in respect of Letters of
Credit or Swing Loans, shall be applied to the satisfaction of the specific
Reimbursement Obligations, Swing Loans, obligations to fund



-53-

--------------------------------------------------------------------------------

 

participations therein (including, as to Cash Collateral provided by
a Defaulting Lender, any interest accrued on such obligation), and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(c) Release. (i) Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations giving rise thereto
shall be released promptly following the elimination of the applicable Fronting
Exposure and other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee)), or (ii), if such Cash Collateral (or the appropriate portion
thereof) is not provided in connection with a Defaulting Lender, Cash Collateral
(or the appropriate portion thereof) shall be released promptly after (A) the
Borrower shall have made payment of all such obligations referred to in
this Section 4.5 above, (B) all relevant preference or other disgorgement
periods relating to the receipt of such payments have passed, and (C) no Letters
of Credit, Commitments, Loans or other Obligations remain outstanding hereunder,
and (iii) Cash Collateral (or the appropriate portion thereof) shall be released
promptly following the Administrative Agent’s good faith determination that
there exists excess Cash Collateral; provided that (x) Cash Collateral furnished
by or on behalf of the Borrower shall not be released during the continuance of
a Potential Default or Event of Default (and following application as provided
in this Section 4.5 may be otherwise applied in accordance with Section 2.9),
and (y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

SECTION 5.



REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants to each Lender, the Administrative
Agent, and the L/C Issuer as follows:

Organization and Qualification.

Each Loan Party (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) is in good standing under the laws of the
jurisdiction of its organization, (c) has the power and authority to own
its property and to transact the business in which it is engaged and proposes to
engage and (d) is duly qualified and in good standing in each jurisdiction where
the ownership, leasing or operation of property or the conduct of its business
requires such qualification, except, in each case of clauses (a), (b) (other
than with respect to the Borrower where failure to maintain such good standing
is not curable or results in the dissolution of the Borrower), (c) and (d),
where the same could not be reasonably expected to have, either individually or
in the aggregate, a Material Adverse Effect.

Authority and Enforceability.

The Borrower has the power and authority to enter into this Agreement and the
other Loan Documents executed by it, to make the borrowings herein provided for,
to issue its Notes (if any), to grant to the Administrative Agent the
Liens described in the Collateral Documents executed by the Borrower, and to
perform all of its obligations hereunder and under the other Loan Documents
executed by it. Each Guarantor has the power and authority to enter into the
Loan Documents executed by it, to guarantee the Secured Obligations, to grant to
the Administrative Agent the Liens described in the Collateral 



-54-

--------------------------------------------------------------------------------

 

Documents executed by such Person, and to perform all of its obligations under
the Loan Documents executed by it. The Loan Documents delivered by the Loan
Parties have been duly authorized by proper corporate and/or other
organizational proceedings, executed, and delivered by such Persons and
constitute valid and binding obligations of such Loan Parties
enforceable against each of them in accordance with their terms, except as
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by any Loan Party of
any of the matters and things herein or therein provided for, (a) contravene or
violate any applicable Legal Requirement binding upon any Loan Party or any
provision of the Organization Documents of any Loan Party, (b) violate or
constitute a default under any covenant, indenture or agreement of or affecting
the any Loan Party or any of its Property, in each case where such violation,
contravention or default, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect or (c) result in the creation or
imposition of any Lien on any Property of any Loan Party other than the Liens
granted in favor of the Administrative Agent pursuant to the Collateral
Documents.

Financial Reports.

The audited consolidated financial statements of the Borrower and its
Subsidiaries as at December 31, 2015, and the unaudited interim
consolidated financial statements of the Borrower and its Subsidiaries as at
September 30, 2016, for the nine (9) months then ended, heretofore furnished to
the Administrative Agent, fairly and adequately present the consolidated
financial condition of the Borrower and its Subsidiaries as at said dates and
the consolidated results of their operations and cash flows for the periods then
ended in conformity with GAAP applied on a consistent basis. As of any date
after the Closing Date, the audited consolidated financial statements of the
Borrower and its Subsidiaries most recently furnished to the Administrative
Agent pursuant to Section 6.1, fairly and adequately present in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as at said dates and the consolidated results of their operations
and cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis. As of the date of the most recently delivered annual financial
statements, neither the Borrower nor any Subsidiary has contingent liabilities
or judgments, orders or injunctions against it that are required by GAAP to be
accrued that are material to it other than as indicated on such financial
statements or, with respect to future periods, on the financial statements
furnished pursuant to Section 6.1.

No Material Adverse Change.

Since September 30, 2016, there has been no change in the business condition
(financial or otherwise), operations, performance, Properties or prospects of
any Loan Party or any Subsidiary of any Loan Party except those occurring in
the ordinary course of business, none of which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

Litigation and Other Controversies.

Except as set forth on Schedule 5.5, there is no litigation, arbitration, labor
controversy or governmental proceeding pending or, to the knowledge of any Loan
Party, threatened against any Loan Party or any of its Subsidiaries, or any of
their respective Property, that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.



-55-

--------------------------------------------------------------------------------

 

True and Complete Disclosure.

All information furnished by or on behalf of the Loan Parties or any of their
Subsidiaries to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement, or any transaction contemplated herein, does not
contain any untrue statements of material fact or omit a material fact necessary
to make the material statements herein or therein not misleading in any material
respect in light of the circumstances under which such information was provided;
provided that, with respect to projected financial information furnished by or
on behalf of the Loan Parties or any of their Subsidiaries, the Loan Parties
only represent and warrant that such information is prepared in good faith based
upon assumptions and estimates believed to be reasonable at the time
of preparation and at the time of delivery.

Use of Proceeds; Margin Stock.

 

(a) The Borrower shall use all proceeds of the Loans to fund the fees and
expenses associated with the closing of the credit facilities set forth in this
Agreement, to refinance existing Indebtedness, for working capital purposes and
other general corporate purposes of the Borrower and its Subsidiaries.

(b) The Borrower shall not, directly or indirectly, use any Loan or Letter of
Credit or the proceeds of any Loan or Letter of Credit for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 or  any other similar anti-corruption legislation in other
jurisdictions.

(c) No part of the proceeds of any Loan or other extension of credit hereunder
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock. Neither the making
of any Loan or other extension of credit hereunder nor the use of the proceeds
of Loans will violate or be inconsistent with the provisions of Regulations T, U
or X of the Board of Governors of the Federal Reserve System and any successor
to all or any portion of such regulations.  Margin Stock constitutes less than
25% of the value of those assets of the Loan Parties and their Subsidiaries that
are subject to any limitation on sale, pledge or other restriction hereunder.

Taxes Generally; Property Taxes and Fees.

  Taxes Generally. Each Loan Party and each of its Subsidiaries has timely filed
or caused to be timely filed all tax returns required to be filed by such Loan
Party and/or any of its Subsidiaries, except where failure to so file could not
be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect. Each Loan Party and each of its Subsidiaries has paid
all Taxes payable by them other than Taxes which are not delinquent, except
those that are being contested in good faith and by appropriate legal
proceedings and as to which appropriate reserves have been provided for in
accordance with GAAP and no Lien resulting therefrom attaches to any of its
Property (other than any Permitted Liens).

(d) Property Taxes and Fees. Without limiting the foregoing clause (a), all real
property taxes, maintenance fees, rents, assessments and like charges affecting
any of the Mortgaged Premises have been fully paid to date, to the extent such
items are due and payable.



-56-

--------------------------------------------------------------------------------

 

ERISA.

Each Loan Party and each other member of its Controlled Group has fulfilled its
obligations under the minimum funding standards of, and is in compliance
with, Section 302 of ERISA and Section 412 of the Code with respect to each
Plan, except for any failure to fulfill such obligations or so comply that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Loan Parties and their Subsidiaries have no contingent
liabilities with respect to any post-retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in part 6 of subtitle B
of Title I of ERISA, except as would not reasonably be expected to have a
Material Adverse Effect.

Subsidiaries.

Schedule 5.10 (as supplemented from time to time pursuant to Section 6.18)
identifies (a) each Subsidiary (including Subsidiaries that are Loan Parties)
and (b) the following information for each Loan Party: (i) jurisdiction of its
organization; and (ii) the percentage of issued and outstanding interests of
each class of its Ownership Interests owned by any Loan Party and/or its
Subsidiaries; and, if such percentage is not 100% (excluding
directors’ qualifying shares as required by law), a description of each class of
its authorized Ownership Interests and the number of interests of each class
issued and outstanding. All of the outstanding Ownership Interests of each Loan
Party are validly issued and outstanding and fully paid and nonassessable and
all such Ownership Interests indicated on Schedule 5.10 (as supplemented from
time to time pursuant to Section 6.18) as owned by a Loan Party or another
Subsidiary are owned, beneficially and of record, by such Loan Party or
Subsidiary free and clear of all Liens, other than Permitted Liens. There are no
outstanding commitments or other obligations of any Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of Ownership Interests of any Subsidiary.

Compliance with Laws.

  The Loan Parties and their Subsidiaries are in compliance with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities in respect of the conduct of their businesses and
the ownership of their Property, except such non-compliances as could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(e) Without limiting the generality of the foregoing clause (a), the Borrower,
BVU and the applicable Associations have, in all material respects, complied
fully with all applicable laws in connection with the Specified Resorts, the
Mortgaged Premises and the Collateral, and, to the best of the Borrower’s
knowledge, the applicable Association has complied fully with all applicable
laws in connection with each Specified Resort and the Mortgaged
Premises, including, to the extent applicable, (i) the Interstate Land Sales
Full Disclosure Act; (ii) any applicable condominium and timeshare statutes,
rules, and regulations, including those governing the administration and
operation of each applicable Association and those requiring registration of the
units at a Specified Resort or the Mortgaged Premises as a legal prerequisite
to the marketing and sale thereof, including the applicable timeshare act; (iii)
Regulation Z of the Federal Reserve Board; (iv) the Equal Credit Opportunity
Act; (v) Regulation B of the Federal Reserve Board; (vi) Section 5 and “Do Not
Call” provisions of the Federal Trade Commission Act; (vii) all applicable state
and federal securities laws; (viii) all applicable usury laws; (ix)
all applicable trade practices, home and telephone solicitation, sweepstakes,
lottery and other consumer credit and protection laws; (x) all applicable real
estate sales licensing, disclosure, reporting, and escrow laws; (xi) the
Americans with Disabilities Act of 1990 and all other accessibility
requirements; (xii) the federal postal laws; (xiii) the Real Estate Settlement 



-57-

--------------------------------------------------------------------------------

 

Procedures Act; (xiv) the Fair Housing Act of 1968; (xv) the FTC Privacy Act;
(xvi) the Patriot Act; and (xvii) all amendments to and rules and regulations
promulgated under the foregoing, all if and as applicable, to the extent
non-compliance is not reasonably expected to cause a Material Adverse Effect.
Furthermore, each Specified Resort and the Mortgaged Premises, and in each case
the material improvements thereat, have been constructed and are and will
continue to be operated in accordance with all applicable zoning requirements,
building codes, subdivision ordinances, licensing requirements, all covenants,
conditions, and restrictions of record, and all other applicable laws to the
extent non-compliance is not reasonably expected to cause a Material Adverse
Effect. The Borrower’s marketing and sales practices are in compliance with all
applicable laws, to the extent non-compliance is not reasonably expected to
cause a Material Adverse Effect.

Environmental Matters.

  No Designated Officer of any the Loan Party or any Subsidiary has knowledge of
any Environmental Claim or has received any written notice of any Environmental
Claim and no proceeding has been instituted asserting any Environmental Claim
against any Loan Party or any Subsidiary in connection with any Specified Resort
or Mortgaged Premises.

(f) None of the Loan Parties nor any Subsidiary has knowledge of any facts that
would reasonably be expected to give rise to any Environmental Claim emanating
from, occurring on or in any way related to any Specified Resort or Mortgaged
Premises.

(g) None of the Loan Parties nor any Subsidiary nor, to the knowledge of the
Loan Parties, any third party, has stored, disposed or released any Hazardous
Materials on any Specified Resort or Mortgaged Premises in a manner that is
contrary to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(h) Except as set forth on Schedule 5.12, the Specified Resorts and Mortgaged
Premises are and, to the knowledge of the Designated Officers of the Loan
Parties and their Subsidiaries, have in the in the past been in compliance with
applicable Environmental Laws and the Loan Parties have timely obtained,
maintain and are in compliance with all permits, authorizations and licenses
required under Environmental Laws for the development, use and occupancy of
the Specified Resorts and Mortgaged Premises as they are currently being used.

(i) The Loan Parties have made available to Administrative Agent accurate
and complete copies of all material environmental reports, studies, assessments,
investigations, audits, correspondence and other documents relating to
environmental, safety and health matters with respect to the Specified Resorts
and the Mortgaged Premises that are in the Loan Parties’ possession or control.

Investment Company.

 No Loan Party nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.

Intellectual Property.

Each Loan Party and each of its Subsidiaries owns or has obtained licenses or
other rights of whatever nature to all the patents, trademarks, service 



-58-

--------------------------------------------------------------------------------

 

marks, trade names, copyrights, trade secrets, know-how or other intellectual
property rights necessary for the present conduct of its businesses, in each
case without any known conflict with the rights of others except for such
conflicts and any failure to own or obtain such licenses and other rights, as
the case may be, as could not reasonably be expected to result in a
Material Adverse Effect.

Good Title.

The Borrower and its Subsidiaries have good and marketable title, or valid
leasehold interests, to any and all of the Collateral, and such Collateral
subject to no Liens, other than Permitted Liens. As of the Closing Date, BVU is
the only entity that owns any Collateral.

Labor Relations.

No Loan Party nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse
Effect. There is (a) no strike, labor dispute, slowdown, or stoppage pending
against any Loan Party or any of its Subsidiaries or, to the best knowledge of
the Loan Parties and their Subsidiaries, threatened against any Loan Party or
any of its Subsidiaries and (b) to the best knowledge of the Loan Parties and
their Subsidiaries, no union representation proceeding is pending with
respect to the employees of any Loan Party or any of its Subsidiaries and no
union organizing activities are taking place, except (with respect to any matter
specified in clause (a) or (b) above, either individually or in the aggregate)
such as could not reasonably be expected to have a Material Adverse Effect.

Governmental Authority and Licensing.

The Loan Parties and their Subsidiaries have received all licenses, permits, and
approvals of each Governmental Authority necessary to conduct their businesses,
in each case where the failure to obtain or maintain the same could reasonably
be expected to have a Material Adverse Effect. No investigation or proceeding
that, if adversely determined, could reasonably be expected to result in
revocation or denial of any license, permit or approval is pending or, to the
knowledge of the Loan Parties, threatened, except where such revocation or
denial could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

Approvals.

No authorization, consent, license or exemption from, or filing or registration
with, any Governmental Authority, nor any approval or consent of any
other Person, is or will be necessary to the valid execution, delivery or
performance by any Loan Party of any Loan Document, except for (a) such
approvals, authorizations, consents, licenses or exemptions from, or filings or
registrations which have been obtained prior to the date of this Agreement and
remain in full force and effect, (b) filings which are necessary to release
Liens granted pursuant to the document related to the Indebtedness to be
refinanced on the Closing Date, and (c) filings, authorizations, consents,
licenses, exemptions or registrations which are necessary to perfect the
security interests created under the Collateral Documents.

Affiliate Transactions.

 No Loan Party nor any of its Subsidiaries is a party to any contracts or
agreements with any of its Affiliates (other than with
Wholly-owned Subsidiaries) on terms and conditions which are less favorable to
such Loan Party or such Subsidiary than would be usual and customary in similar
contracts or agreements between Persons not affiliated with each other.



-59-

--------------------------------------------------------------------------------

 

Solvency.

Each Loan Party is Solvent, and the Loan Parties and their Subsidiaries are, on
a consolidated basis, Solvent.

Brokers Generally; No Broker Fees.

  Brokers Generally. All marketing and sales activities have been and will be
performed by employees or independent contractors of the Company and its
Affiliates, all of whom are and will be properly licensed or exempt
from licensing in accordance with applicable Legal Requirements. The Company or
its Affiliates will retain a duly licensed broker of record for each Specified
Resort and the Mortgaged Premises as may be required by applicable law in the
State in which each such Specified Resort or Mortgaged Premises is located.

(j) No Broker Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated thereby; and the
Loan Parties hereby agree to indemnify the Administrative Agent, the L/C Issuer,
and the Lenders against, and agree that they will hold the Administrative Agent,
the L/C Issuer, and the Lenders harmless from, any claim, demand, or liability
for any such broker’s or finder’s fees alleged to have been incurred
in connection herewith or therewith and any expenses (including reasonable
attorneys’ fees) arising in connection with any such claim, demand, or
liability.

No Default.

 No Potential Default or Event of Default has occurred and is continuing.

OFAC.

Each Loan Party is in compliance with the requirements of all OFAC Sanctions
Programs applicable to it. Each Subsidiary of each Loan Party is in
compliance with the requirements of all OFAC Sanctions Programs applicable to
such Subsidiary. Each Loan Party has provided to the Administrative Agent, the
L/C Issuer, and the Lenders all information regarding such Loan Party and its
Affiliates and Subsidiaries necessary for the Administrative Agent, the L/C
Issuer, and the Lenders to comply with all applicable OFAC Sanctions Programs.
To the best of each Loan Party’s knowledge, neither any Loan Party nor any of
its Affiliates or Subsidiaries is, as of the date hereof, named on the current
OFAC SDN List. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977.

Other Agreements and Documents.

As of the Closing Date, except as set forth on Schedule 5.24, all Material
Agreements are in full force and effect and no defaults currently exist under
such agreements which individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect. There does not exist any
violation of any Organization Documents which could reasonably be expected to
have a Material Adverse Effect.

Section 5.4 EEA Financial Institutions.    No Loan Party is an EEA Financial
Institution.

Section 5.5 Regulation H.    No Mortgaged Premises is a Flood Hazard Property
unless the Administrative Agent shall have received the following: (a) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (i) as to



-60-

--------------------------------------------------------------------------------

 

the fact that such Mortgaged Property is a Flood Hazard Property, (ii) as to
whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (iii) such other flood
hazard determination forms, notices and confirmations thereof as reasonably
requested by the Administrative Agent and (b) copies of insurance policies or
certificates of insurance of the applicable Loan Party evidencing flood
insurance reasonably satisfactory to the Administrative Agent and naming the
Administrative Agent as loss payee on behalf of the Lenders.  All flood hazard
insurance policies required hereunder have been obtained and remain in full
force and effect, and the premiums thereon have been paid in full.

SECTION 6.



COVENANTS.

Each Loan Party covenants and agrees that, so long as any credit is available to
or in use by the Borrower hereunder and until the Facility Termination Date:

Information Covenants.

The Loan Parties will furnish to the Administrative Agent, with sufficient
copies for each Lender:

(a) Quarterly Reports. Within 60 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, commencing with the
fiscal quarter of the Borrower ending March 31, 2017, the Borrower’s
consolidated balance sheet as at the end of such fiscal quarter and the related
consolidated statements of income and comprehensive income and of cash flows for
such fiscal quarter and for the elapsed portion of the fiscal year-to-date
period then ended, each in reasonable detail, prepared by the Borrower in
accordance with GAAP, setting forth comparative figures for the corresponding
fiscal quarter in the prior fiscal year, all of which shall be certified by
the chief financial officer or other financial or accounting officer of the
Borrower acceptable to the Administrative Agent that they fairly present in all
material respects in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations and changes in their cash flows for the periods indicated, subject to
normal year-end audit adjustments and the absence of footnotes.

(b) Annual Statements. Within 120 days after the close of each fiscal year
of the Borrower, a copy of the Borrower’s consolidated balance sheet as of the
last day of the fiscal year then ended and the Borrower’s consolidated
statements of income and comprehensive income, and cash flows for the fiscal
year then ended, and accompanying notes thereto, each in reasonable detail
showing in comparative form the figures for the previous fiscal year,
accompanied by an unqualified opinion of Grant Thornton LLP or another firm of
independent public accountants of recognized national standing, selected by the
Borrower and acceptable to the Administrative Agent, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP
and present fairly in accordance with GAAP the consolidated financial condition
of the Borrower and its Subsidiaries as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with  generally accepted auditing
standards.

(c) Compliance Certificates. At the time of the delivery of the
financial statements provided for in Sections 6.1(a) and (b), a certificate of
the chief financial officer or other



-61-

--------------------------------------------------------------------------------

 

financial or accounting officer of the Borrower acceptable to Administrative
Agent in the form of Exhibit E, (A) stating no Potential Default or Event of
Default has occurred during the period covered by such statements of, if a
Potential Default or Event of Default exists, a detailed description of the
Potential Default or Event of Default and all actions the Borrower is taking
with respect to such Potential Default or Event of Default, (B) confirming that
the representations and warranties stated in Section 5 remain true and correct
(or, in the case of any representation or warranty not qualified as to
materiality, true and correct in all material respects) as of said time,
except to the extent such representations and warranties relate to an earlier
date (and in such case, confirming they are true and correct (or, in the case of
any representation or warranty not qualified as to materiality, true and correct
in all material respects) as of such earlier date), (C) listing all Excluded
Subsidiaries as of the last day of the relevant calendar year, and (D) showing
the Borrower’s compliance with the covenants set forth in Section 6.20.

(d) Collateral Reports. As soon as available, and in any event no later than
60 days after the end of each of fiscal quarter of the Borrower, a Collateral
Report detailing the information specified therein with respect to the
Collateral as of the close of business on the last day of such fiscal quarter,
prepared by the Borrower and/or BVU, as applicable, and certified to by the
chief financial officer or other financial or accounting officer of the Borrower
and/or BVU, as applicable, acceptable to Administrative Agent.

(e) Budgets. As soon as available, but in any event no later than 30 days
after the first day of each fiscal year of the Borrower (commencing with the
2018 fiscal year), a budget in form satisfactory to the Administrative Agent
(including a breakdown of the projected results of each line of business of the
Borrower and its Subsidiaries, and budgeted consolidated statements of income,
and sources and uses of cash and balance sheets for the Borrower and
its Subsidiaries) of the Borrower and its Subsidiaries in reasonable detail
satisfactory to the Administrative Agent for each fiscal quarter and the four
fiscal quarters of the immediately succeeding fiscal year and, with appropriate
discussion, the principal assumptions upon which such budget is based.

(f) Notice of Default or Litigation, Labor Materials and Contracts.
Promptly, and in any event within five Business Days after any officer of any
Loan Party obtains knowledge thereof, notice of (i) the occurrence of any event
which constitutes a Potential Default or an Event of Default or any other event
which could reasonably be expected to have a Material Adverse Effect, which
notice shall specify the nature thereof, the period of existence thereof and
what action the Loan Parties propose to take with respect thereto, (ii) the
commencement of, or any significant development in, any litigation,
labor controversy, arbitration or governmental proceeding pending against any
Loan Party or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect, (iii) any labor
dispute to which any Loan Party or any of its Subsidiaries may become a party
and which may have a Material Adverse Effect, and (iv) any strikes, walkouts, or
lockouts relating to any of the Loan Parties’ or any of their Subsidiaries’
facilities which could reasonably be expected to have a Material Adverse Effect,
and (v) any Material Agreements entered into after the Closing Date to the
extent reasonably requested by the Administrative Agent.

(g) Management Letters. Promptly after any Loan Party’s receipt thereof, a copy
of any “management letter” or other report that has recommendations equivalent
to a “management letter” submitted to any Loan Party or any of its Subsidiaries
by those certified public



-62-

--------------------------------------------------------------------------------

 

accountants that opine on any of the Loan Parties’ annual financial statements,
and the management’s responses thereto.

(h) Other Reports and Filings. Promptly upon request of the
Administrative Agent, copies of all financial information, proxy materials and
other material information, certificates, reports, statements and completed
forms, if any, which the Borrower or any of its Subsidiaries has delivered to
holders of, or to any agent or trustee with respect to, Indebtedness of the
Borrower or any of its Subsidiaries in their capacity as such a holder, agent or
trustee to the extent that the aggregate principal amount of such Indebtedness
exceeds (or upon the utilization of any unused commitments may
exceed) $10,000,000.

(i) Environmental Matters. Promptly upon, and in any event within five Business
Days after any Designated Officer of any Loan Party obtains knowledge thereof,
notice of one or more of the following environmental matters with respect to
or affecting any Specified Resort or Mortgaged Premises which individually, or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect: (i) any violation of Environmental Law by, or notice of an Environmental
Claim; (ii) any Release or threatened Release of Hazardous Substances, in each
case that (x) is not in compliance with applicable Environmental Laws or (y)
could reasonably be expected to form the basis of an Environmental Claim against
any Loan Party or any of its Subsidiaries or any such real property; (iii) any
condition or occurrence that could reasonably be expected to cause such
Specified Resort or Mortgaged Premises to be subject to any restrictions on its
ownership, occupancy, use or transferability under any Environmental Law; and
(iv) any investigative, removal or remedial actions to be taken in response to
the actual or alleged presence of any Hazardous Material to the extent required
by any Environmental Law or Governmental Authority. All such notices
shall describe in reasonable detail the nature of the claim, investigation,
condition, occurrence or removal or remedial action and such Loan Party’s or
such Subsidiary’s response thereto. In addition, the Loan Parties agree to
provide the Lenders with copies of all material written communications by the
Loan Parties or any of their Subsidiaries with any Person or Governmental
Authority relating to any of the matters set forth in clauses (i)-(iv) above,
and such detailed reports relating to any of the matters set forth in clauses
(i)-(iv) above as may reasonably be requested by the Administrative Agent or
the Required Lenders.

(j) Receivable Debt Financing Information. Within ten (10) calendar days of the
Borrower’s receipt of the Administrative Agent’s written request therefor, to
the extent permitted by applicable law and the terms of the applicable
Receivable Debt Documents, the final offering memorandum (if applicable) for any
Receivable Debt Financing incurred on or after the Closing Date.

(k) Redesignation of Mortgaged Premises.    Promptly upon, and in any event
within 20 days after any Designated Officer of any Loan Party obtains
knowledge thereof, notify the Administrative Agent of any Mortgaged Premises
that is, or becomes, a Flood Hazard Property.

(l) Other Information. From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or any Lender
may reasonably request.



-63-

--------------------------------------------------------------------------------

 

Inspections; Field Examinations.

The Loan Party will, and will cause each of its Subsidiaries and applicable
Associations to, permit officers, representatives and agents of the
Administrative Agent or any Lender, to visit and inspect any Specified Resorts,
Mortgaged Premises and Collateral of such Loan Party or such Subsidiary, and to
examine the financial records and corporate books of such Loan Party or such
Subsidiary, and discuss the affairs, finances, and accounts of such Loan Party
or such Subsidiary with its and their officers and independent accountants, all
at such reasonable times as the Administrative Agent or any Lender may request;
provided that, so long as no Potential Default or Event of Default exists,
prior written notice of any such visit, inspection, or examination shall be
provided to the Borrower and such visit, inspection, or examination shall be
performed at reasonable times to be agreed to by the Borrower, which agreement
will not be unreasonably withheld. The Borrower shall pay to the Administrative
Agent for its own use and benefit reasonable charges for examinations of
the Collateral performed by the Administrative Agent or its agents or
representatives in such  amounts as the Administrative Agent may from time to
time request (the Administrative Agent acknowledging and agreeing that such
charges shall be computed in the same manner as it at the time customarily uses
for the assessment of charges for similar collateral examinations); provided
that in the absence of any Potential Default and Event of Default, the Borrower
shall not be required to pay the Administrative Agent for more than two
such examinations per calendar year.

Maintenance of Property and Insurance; Environmental Matters.

 

 Each Loan Party will, and will cause each of its Subsidiaries and applicable
Associations to, (i) maintain and keep, or cause to be to be maintained and
kept, their respective Properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times; provided that
this clause shall not prevent any Loan Party, its Subsidiaries or the applicable
Associations from discontinuing the operation and maintenance of any of its
Properties if such discontinuance is desirable in the conduct of its business
and the Borrower has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and (ii) maintain in full force and effect with financially sound and reputable
insurance companies insurance which provides substantially the same (or greater)
coverage and against at least such risks as is in accordance with industry
practice, and shall furnish to the Administrative Agent upon request full
information as to the insurance so carried. In any event, each Loan Party shall,
and shall cause each of its Subsidiaries and applicable Associations to,
maintain insurance on the Collateral to the extent required by the Collateral
Documents.

(m) Without limiting the generality of Sections 6.3(a) and 6.4, each Loan Party
and its Subsidiaries shall: (i) obtain and maintain in full force and effect all
material permits, licenses and approvals required for its operations and the
occupancy of the Specified Resorts and Mortgaged Premises by Environmental Laws;
(ii) cure as soon as reasonably practicable any violation of applicable
Environmental Laws which individually or in the aggregate may reasonably be
expected to have a Material Adverse Effect; (iii) not, and shall not permit
any other Person to, own or operate on any of its properties any underground
storage tank in violation of applicable law, landfill, dump or hazardous waste
treatment, storage or disposal facility as defined pursuant to Environmental
Laws; and (iv) not use, generate, treat, store, 



-64-

--------------------------------------------------------------------------------

 

Release or dispose of Hazardous Materials at or on the Specified Resorts and
Mortgaged Premises except in the ordinary course of its business and in
compliance with all Environmental Laws. Each Loan Party and its Subsidiaries
shall conduct any investigation, study, sampling and testing, abatement,
cleanup, removal, remediation or other response or preventative action necessary
to remove, remediate, prevent, cleanup, abate or otherwise fully address any
Release or threatened Release of Hazardous Materials or any migration or
continuation thereof required by Environmental Laws.

Compliance with Laws.

Each Loan Party shall, and shall cause each of its Subsidiaries and the
applicable Associations to, comply in all respects with the requirements of all
laws, rules, regulations, ordinances and orders of any Governmental Authority
(including Environmental Laws) applicable to such Loan Party or any of its
Subsidiaries’ Property or business operations, where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or result in a Lien upon any of its Property (other than
Permitted Liens).

ERISA.

Each Loan Party shall, and shall cause each of its Subsidiaries to, promptly pay
and discharge all obligations and liabilities arising under ERISA of a
character which if unpaid or unperformed could reasonably be expected to have a
Material Adverse Effect or result in a Lien upon any of its Property. Each Loan
Party shall, and shall cause each of its Subsidiaries to, promptly notify the
Administrative Agent and each Lender of: (a) the occurrence of any reportable
event (as defined in ERISA) with respect to a Plan except for a reportable event
for which the PBGC has waived the notice requirement, (b) receipt of any
notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, (c) its intention to terminate or withdraw
from any Plan, and (d) the occurrence of any event with respect to any Plan
which would result in the incurrence by any Loan Party or any of its
Subsidiaries of any material liability, fine or penalty, or any material
increase in the contingent liability of any Loan Party or any of its
Subsidiaries with respect to any post-retirement Welfare Plan benefit.

Payment of Taxes.

Each Loan Party shall, and shall cause each of its Subsidiaries and, to the
extent possible, applicable Associations to, pay and discharge, all
Taxes imposed upon it or any of its Property, before becoming delinquent and
before any penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings and as to which
appropriate reserves have been provided for in accordance with GAAP.

Preservation of Existence.

Each Loan Party shall, and shall cause each of its Subsidiaries and, to the
extent possible, applicable Associations to, do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, its franchises, authority to do business, licenses,
patents, trademarks, copyrights that are necessary for the Loan Parties and
their Subsidiaries and applicable Associations to conduct their respective
businesses as presently conducted, except for such patents, trademarks,
copyrights, and other proprietary rights which, in the Loan Parties’ reasonable
good faith determination, are no longer used, useful, or valuable to their
respective businesses; provided that nothing in this Section 6.7 shall prevent,
to the extent permitted by Section 6.13, sales of assets by the Loan



-65-

--------------------------------------------------------------------------------

 

Parties or any of their Subsidiaries or applicable Associations, the dissolution
or liquidation of any Subsidiary of any Loan Party or any applicable
Association, or the merger or consolidation between or among the Subsidiaries of
any Loan Party.

Contracts with Affiliates.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, enter into
any contract, agreement or business arrangement with any of its Affiliates
(other than the Borrower or another Subsidiary that is a Loan Party), except
upon fair and reasonable terms no less favorable to such Loan Party or such
Subsidiary than would be obtainable in a comparable arm’s-length transaction
between Persons not affiliated with each other.

Restrictions or Changes and Amendments.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, change its
fiscal year or fiscal quarters from its present basis or amend or change, or
allow to be amended or changed: (a) its Organization Documents in any way that
would reasonably be expected to have a Material Adverse Effect, or change its
state of organization, without giving the Administrative Agent at least thirty
(30) days prior written notice, or (b) any Material Agreement in a manner that
could reasonably be expected to have a Material Adverse Effect, without giving
the Administrative Agent at least thirty (30) days prior written notice.

Change in the Nature of Business.

Without the prior written consent of the Required Lenders (which consent will
not be unreasonably delayed, withheld or denied), no Loan Party shall, nor shall
it permit any of its Subsidiaries to, engage in any business or activity if, as
a result, the general nature of the business in which the Loan Parties and their
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Loan Parties and
their Subsidiaries, taken as a whole, are engaged on the Closing Date.

Indebtedness.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, contract,
create, incur, assume or suffer to exist any Indebtedness, including liabilities
under any Hedging Agreement, except;

(n) the Secured Obligations of the Loan Parties and their Subsidiaries owing to
the Administrative Agent and the Lenders (and their Affiliates);

(o) Indebtedness owed pursuant to Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes with Persons other
than Lenders (or their Affiliates);

(p) intercompany Indebtedness or advances among the Loan Parties;

(q) intercompany Indebtedness or advances between Borrower and Resort Title;

(r) intercompany advances from time to time owing between a Loan Party and an
Excluded Subsidiary (other than an SPE Subsidiary, Resort Title or
Bluegreen/Big Cedar) in the ordinary course of business to finance working
capital needs; provided that the aggregate amount of such advances outstanding
to all Excluded Subsidiaries (other than an SPE Subsidiary, Resort



-66-

--------------------------------------------------------------------------------

 

Title or Bluegreen/Big Cedar), together with any Investments in such Excluded
Subsidiaries permitted under Section 6.14, do not exceed $50,000,000 at any one
time outstanding;

(s) Indebtedness of the Borrower and its applicable Subsidiaries owed pursuant
to the 2020 Notes Documents, as reduced by permitted payments thereon;

(t) Receivable Debt Financing;

(u) (i) purchase money Indebtedness and Capitalized Lease Obligations of
the Loan Parties and their Subsidiaries and (ii) other non-receivable-backed
secured Indebtedness of the Loan Parties and their Subsidiaries; provided that
the aggregate amount of all such Indebtedness under this subsection (h) shall
not exceed $75,000,000 at any one time outstanding (for purposes of clarity,
this clause (h) shall not restrict the Indebtedness of Bluegreen/Big Cedar that
is permitted by Section 6.11(m));

(v) unsecured Subordinated Debt, as reduced by permitted payments thereon;

(w) Indebtedness of the SPE Subsidiaries, solely to the extent such Indebtedness
is not secured by any of the Collateral and not more than $25,000,000 of such
Indebtedness is at any time recourse to the Loan Parties (for purposes of
clarity, this clause (j) shall not restrict the Indebtedness of Bluegreen/Big
Cedar that is permitted by Section 6.11(m));

(x) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(y) replacements, renewals, refinancings or extensions of any
Indebtedness described in subsections (f), (h) and (i) of this Section that (i)
does not exceed the aggregate principal amount (plus accrued interest and
applicable premium and associated fees and expenses) of the Indebtedness being
replaced, renewed, refinanced or extended unless such excess amount is otherwise
permitted by this Section 6.11, (ii) does not have a weighted average life to
maturity at the time of such replacement, renewal, refinancing or extension that
is less than the weighted average life to maturity of the Indebtedness being
replaced, renewed, refinanced or extended, (iii) does not rank at the time of
such replacement, renewal, refinancing or extension senior to the Indebtedness
being replaced, renewed, refinanced or extended, and (iv) to the extent such
Indebtedness constitutes Subordinated Debt, is governed by an agreement or
agreements which provide for terms and conditions (including rights of
prepayment, covenants, and defaults) materially no more restrictive than those
provided for in the instrument, agreement, or indenture governing the
Subordinated Debt outstanding prior to giving effect to such
replacement, renewal, refinancing or extension;

(z) Indebtedness of Bluegreen/Big Cedar incurred in the ordinary course
of business consistent with past practice and any Guarantee thereof; 

(aa) unsecured Indebtedness of the Loan Parties and their Subsidiaries
not otherwise permitted by this Section in an amount not to exceed $10,000,000
in the aggregate at any one time outstanding.



-67-

--------------------------------------------------------------------------------

 

Liens.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, create,
incur or suffer to exist any Lien on any of its Property; provided that the
foregoing shall not prevent the following (the Liens described below, the
“Permitted Liens”):

(bb) inchoate Liens for the payment of Taxes which are not yet delinquent or the
payment of which is not required by Section 6.6;

(cc) Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, Taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), good faith cash deposits in connection
with bids, tenders, contracts or leases to which any Loan Party or any
Subsidiary of any Loan Party is a party or other cash deposits required to be
made in the ordinary course of business, provided in each case that the
obligation is not for borrowed money and that the obligation secured is
not overdue or, if overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and for which
adequate reserves have been established in accordance with GAAP;

(dd) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or
other similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest
and for which adequate reserves have been established in accordance with GAAP;

(ee) Liens created by or pursuant to this Agreement and the
Collateral Documents;

(ff) Liens on Property (other than the Collateral) of any Loan Party or
any Subsidiary of any Loan Party created solely for the purpose of securing
Indebtedness permitted by Section 6.11 (a), (b), (f), (g), (h), (j), (k), (l)
and (m);

(gg) easements, permits, rights-of-way, encroachments, restrictions, zoning
or building codes or ordinances, other land use laws regulating the use or
occupancy of real property or the activities conducted thereon which are imposed
by any Governmental Authority and other similar encumbrances against real
property incurred in the ordinary course of business which, in the aggregate,
are not substantial in amount and which do not materially detract from the value
of the Property subject thereto or materially interfere with the ordinary
conduct of the business of any Loan Party or any Subsidiary of any Loan Party;

(hh) Liens on the assets of any Subsidiary of the Borrower that is not a
Wholly-owned Subsidiary and is a joint venture in which Persons that are not
Affiliates of the Borrower hold Ownership Interests, which Liens are in favor of
the equity owners of such Subsidiary; and

(ii) Liens arising in connection with (i) the incurrence by the Borrower or any
Subsidiary of current liabilities incurred in the ordinary course of business
and payable in accordance with customary trade practices or (ii) amounts payable
under “earn out” arrangements as and solely to the extent future revenues are
realized and equal to or exceeding the amount of such “earn out”, in either
case, which were not incurred in connection with the borrowing of money.



-68-

--------------------------------------------------------------------------------

 

Consolidation, Merger, and Sale of Assets.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or merge or consolidate, or convey, sell,
lease, or otherwise dispose of all or any part of its Property, including any
disposition as part of any sale-leaseback transactions except that this Section
shall not prevent:

(jj) the sale and lease of inventory in the ordinary course of business;

(kk) the sale, transfer or other disposition of any assets that, in the
reasonable judgment of the Loan Parties or their Subsidiaries, has become
obsolete, or worn out, or is no longer used or useful in the business of the
Loan Parties and their Subsidiaries;

(ll) the disposition or sale of Cash Equivalents in consideration for cash;

(mm) the disposition of real estate (other than the Collateral) in the
ordinary course of business, including, but not limited to, dispositions of
inventory and land held for development in connection with any Loan Party’s
existing business strategy whether disposed as an asset or through the sale
(whether directly or through a merger) of a single-asset Subsidiary the sole
asset of which is such real estate;

(nn) any winding up, liquidation or dissolution of the affairs of any
Excluded Subsidiary, or the merger or consolidation of any Excluded Subsidiary,
so long as both immediately before and immediately after giving effect to such
dissolution, no Potential Default or Event of Default shall have occurred and be
continuing;

(oo) any winding up, liquidation or dissolution of the affairs of any Loan
Party (other than the Borrower) or the merger or consolidation of any Loan Party
(provided that, if the Borrower is party to such merger or consolidation, the
Borrower shall be the surviving entity of such merger or consolidation), so long
as (i) the Borrower has provided the Administrative Agent with at least 10
Business Days’ prior written notice thereof, and (ii) both immediately before
and immediately after giving effect to such event, no Potential Default or Event
of Default shall have occurred and be continuing; and

(pp) any sale, transfer, lease, or other disposition of Property of any Loan
Party or any Subsidiary of any Loan Party (including any disposition of Property
as part of a sale and leaseback transaction), so long as both immediately before
and immediately after giving effect to such disposition, no Potential Default or
Event of Default shall have occurred and be continuing.

Advances, Investments, and Loans.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, make any Investment other than:

(qq) Investments in the ordinary course of business consistent with past
practice;  

(rr) Investments in Permitted Joint Ventures; and

(ss) other Investments (not covered by clause (a) or (b))  in an aggregate
amount invested from the date hereof not to exceed $25,000,000 then outstanding.



-69-

--------------------------------------------------------------------------------

 

Restricted Payments.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, declare or make any Restricted Payments; provided that the foregoing
shall not operate to prevent:

(tt) the making of dividends or distributions by any Subsidiary to any
Loan Party that is its direct or indirect parent;

(uu) the making of dividends or distributions by any Excluded Subsidiary; and

(vv) other Restricted Payments by a Loan Party or any other Subsidiary if and so
long as (a) no Potential Default exists or will arise after giving effect to
such other Restricted Payment, and (b) after giving effect to such other
Restricted Payment, the Borrower reasonably believes after due consideration
that, after giving effect to such payment (and all prior Restricted Payments
made during the applicable period), it will be in compliance with the financial
covenants set forth in Section 6.20 as of the next applicable measurement date.

Limitation on Restrictions.

No Loan Party shall directly or indirectly, create or otherwise cause or suffer
to exist or become effective any restriction on the ability of any such Loan
Party or Subsidiary to (a) pay dividends or make any other distributions on any
Ownership Interests owned by a Loan Party or any Subsidiary, (b) pay or repay
any Indebtedness owed to any Loan Party or any Subsidiary, (c) make loans or
advances to any Loan Party or any Subsidiary, (d) transfer any of its Property
to any Loan Party or any Subsidiary, (e) encumber or pledge any of the
Collateral to or for the benefit of the Administrative Agent, or (f) guaranty
the Secured Obligations; provided that, the foregoing shall not prevent
restrictions contained in any Loan Document.

Restrictive Covenants.

 Without the prior written consent of the Administrative Agent (which shall not
be unreasonably withheld, delayed or denied), the Loan Parties will not consent
to, or otherwise acquiesce in, any change in any private restrictive covenant,
planning or zoning law or other public or private restriction, which would limit
or alter the use of the Mortgaged Premises.

Limitation on the Creation of Subsidiaries; Sales and Marketing Agreements, etc.

 

 Limitation on Creation and Acquisition of Subsidiaries. Notwithstanding
anything to the contrary contained in this Agreement, no Loan Party will, nor
will it permit any of its Subsidiaries to, establish, create or acquire after
the Closing Date any Subsidiary; provided that the Loan Parties shall be
permitted to establish,  create or acquire (i) Excluded Subsidiaries, so long
as notice thereof is given to the Administrative Agent on an annual basis as
required by this Agreement, and (ii) other Wholly-owned Subsidiaries, so long as
(A) the Administrative Agent is notified thereof within a commercially
reasonable period of time after such establishment, creation or acquisition and
(B) the Loan Parties timely comply with the requirements of Section 4 (at which
time Schedule 5.10 shall be deemed to include a reference to such Subsidiary).

(ww) Sales and Marketing Agreements; Management Agreements. No Loan Party (other
than BVU or BRM) or any Subsidiary of a Loan Party (other than (x) Resort Title,
in its capacity as escrow agent, (y) any Subsidiary of BVU or BRM that is a
party to any such



-70-

--------------------------------------------------------------------------------

 

agreement (in lieu of BVU or BRM and solely as a result of specific local,
foreign jurisdictional requirements or customs that prevent BVU or BRM from
being a party thereto, as reasonably determined by the Borrower), or (z) any
other Subsidiary, solely with respect to a Limited Joinder) shall become party
to any Sales and Marketing Agreement or any Management Agreement or otherwise
acquire any right to receive payments in respect of any of the Pledged
Receivables (as defined in the Security Agreement), unless (i) at least 15 days
prior written notice thereof is given to the Administrative Agent and (ii) such
Loan Party or Subsidiary, as applicable, timely comply with the requirements of
Section 4.

Operating Accounts.

Each of the primary operating accounts of the Loan Parties shall be at all times
maintained with the Administrative Agent, except for accounts to serve Loan
Party locations that cannot be reasonably served by the existing offices and
branches of the Administrative Agent.

Financial Covenants.

  Maximum Leverage Ratio. The Borrower shall not, as of the Closing Date and as
of the last day of each fiscal quarter of the Borrower, permit the Leverage
Ratio to be greater than 2.25 to 1.00.

(xx) Minimum Fixed Charge Coverage Ratio. The Borrower shall not, as of the last
day of each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2017), permit the Fixed Charge Coverage Ratio to be less than 1.25
to 1.00.

(yy) Minimum Liquidity.   As of the Closing Date and as of the last day of each
fiscal quarter of the Borrower, the Borrower shall maintain consolidated
unrestricted cash or cash equivalents of not less than Forty Million
and No/Dollars ($40,000,000.00) on the Company’s consolidated balance sheet.

Section 6.6 Compliance with OFAC Sanctions Programs.

 Each Loan Party shall at all times comply with the requirements of all OFAC
Sanctions Programs applicable to such Loan Party and shall cause each of its
Subsidiaries to comply with the requirements of all OFAC Sanctions Programs
applicable to such Subsidiary.

(a) Each Loan Party shall provide the Administrative Agent, the L/C Issuer, and
the Lenders any information regarding such Loan Party, its Affiliates, and its
Subsidiaries necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable OFAC Sanctions Programs; subject however,
in the case of Affiliates, to such Loan Party’s ability to provide information
applicable to them.

(b) If any Loan Party obtains actual knowledge or receives any written notice
that such Loan Party, any Affiliate, or any Subsidiary is named on the then
current OFAC SDN List (such occurrence, an “OFAC Event”), such Loan Party shall
promptly (i) give written notice to the Administrative Agent, the L/C Issuer,
and the Lenders of such OFAC Event, and (ii) comply with all applicable laws
with respect to such OFAC Event (regardless of whether the party included on the
OFAC SDN List is located within the jurisdiction of the United States
of America), including the OFAC Sanctions Programs, and each Loan Party hereby
authorizes and consents to the Administrative Agent, the L/C Issuer, and the
Lenders taking any and all steps the Administrative Agent, the L/C Issuer, or
the Lenders deem necessary, in their sole but 



-71-

--------------------------------------------------------------------------------

 

reasonable discretion, to avoid violation of all applicable laws with respect to
any such OFAC Event, including the requirements of the OFAC Sanctions Programs
(including the freezing and/or blocking of assets and reporting such action to
OFAC)

Section 6.7 Post-Closing Delivery of Access Agreement.  The Borrower shall, on
or prior to the date that is ten (10) Business Days after the Closing Date (or
such reasonably longer period as the Administrative Agent may approve in its
reasonable discretion), deliver to the Administrative Agent a fully-executed
copy of the Access Agreement, duly executed and delivered by all parties
thereto, including the landlord of the applicable premises that is the subject
of the Access Agreement.

SECTION 7.



EVENTS OF DEFAULT AND REMEDIES.

Events of Default.

 Any one or more of the following shall constitute an “Event of Default”
hereunder:

(a) the Borrower or any other Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations, or (ii)
within 3 Business Days after the same becomes due, any interest on any Loan or
on any L/C Obligation, any fee due hereunder or any other amount payable
hereunder or under any other Loan Document;

(b) default in the observance or performance of any covenant set forth
in Sections 6.4, 6.7, 6.9 through 6.13, 6.15, 6.20 or 6.21, or of any provision
in any Loan Document dealing with the use, disposition or remittance of the
proceeds of Collateral or requiring the maintenance of insurance thereon;

(c) (i) default in the observance or performance of any covenant set forth
in Sections 6.1(a), 6.1(b), 6.1(c) or 6.1(d) which is not remedied within 5
Business Days after the earlier of (A) the date on which such default shall
first become known to any Designated Officer of any Loan Party or (B) written
notice of such default is given to the Borrower by the Administrative Agent, or
(ii) default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days (or, to the
extent such default is curable, and the Borrower has demonstrated to the
satisfaction of the Administrative Agent that it is diligently pursuing a cure
within such thirty (30) day period, such extended period, not to exceed sixty
(60) days, as consented to in writing by the Administrative Agent in its sole
discretion) after the earlier of (A) the date on which such default shall first
become known to any Designated Officer of any Loan Party or (B) written notice
of such default is given to the Borrower by the Administrative Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate delivered to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby
or thereby proves untrue in any material respect as of the date of the issuance
or making or deemed making thereof;

(e) (i) any event occurs or condition exists (other than those described
in subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or (ii) any of the Loan Documents shall
for any reason not be or shall cease to be in



-72-

--------------------------------------------------------------------------------

 

full force and effect or is declared to be null and void, or (iii) any of the
Collateral Documents shall for any reason fail to create a valid and perfected
first priority Lien in favor of the Administrative Agent in any Collateral
purported to be covered thereby except as expressly permitted by the terms
thereof or the terms of this Agreement, or (iv) any Loan Party takes any action
for the purpose of terminating, repudiating or rescinding any Loan Document
executed by it or any of its obligations thereunder, or (v) any Loan Party or
any Subsidiary of a Loan Party makes any payment on account of any Subordinated
Debt which is prohibited under the terms of any instrument subordinating such
Subordinated Debt to any Secured Obligations, or any subordination provision in
any document or instrument (including, without limitation, any intercreditor or
subordination agreement) relating to any Subordinated Debt shall cease to be in
full force and effect, or any Person (including the holder of any Subordinated
Debt) shall contest in any manner the validity, binding nature or enforceability
of any such provision;

(f) default shall occur under any (i) Indebtedness of any Loan Party aggregating
in excess of $25,000,000, or under any indenture, agreement or other instrument
under which the same may be issued, and such default shall continue for a period
of time sufficient to permit the acceleration of the maturity of any
such Indebtedness (whether or not such maturity is in fact accelerated), or any
such Indebtedness shall not be paid when due (whether by demand, lapse of time,
acceleration or otherwise) after giving effect to applicable grace or cure
periods, if any, or (ii) any Hedge Agreement of any Loan Party with any Lender
or any Affiliate of a Lender; provided that, to the extent any such default
under the foregoing clauses (i) and (ii) is waived under the applicable
agreements, the Event of Default hereunder caused solely by such cross-default
shall be deemed to have been waived as well;

(g) (i) any final judgment or judgments, writ or writs or warrant or warrants
of attachment, or any similar process or processes, shall be entered or filed
against any Loan Party, or against any of its Property, in an aggregate amount
in excess of $10,000,000 (except to the extent fully and unconditionally covered
by insurance, subject to reasonable deductibles consistent with industry
practice, pursuant to which the insurer has accepted liability therefor in
writing and except to the extent fully and unconditionally covered by an appeal
bond, for which such Loan Party has established in accordance with GAAP a cash
or Cash Equivalent reserve in the amount of such judgment, writ or warrant), and
which remains undischarged, unvacated, unbonded or unstayed for a period of 30
days, or any action shall be legally taken by a judgment creditor to attach or
levy upon any Property of any Loan Party to enforce any such judgment, or (ii)
any Loan Party shall fail within 30 days to discharge one or more
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

(h) provided that any of the following, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect: (i) any Loan
Party, or any member of its Controlled Group, shall fail to pay when due an
amount or amounts which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or (ii) notice of intent to terminate a Plan or
Plans under Section 4041(c) of ERISA shall be filed under Title IV of ERISA by
any Loan Party, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or (iii) the PBGC shall
institute proceedings under Section 4042 of ERISA to terminate or to cause a
trustee to be appointed to administer any Plan or a proceeding



-73-

--------------------------------------------------------------------------------

 

shall be instituted by a fiduciary of any Plan against any Loan Party, or any
member of its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA
and such proceeding shall not have been dismissed within 30 days thereafter; or
(iv) a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Plan must be terminated; or (v) any Loan
Party, or any member of its Controlled Group, shall incur liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
or (vi) any Loan Party, or any member of its Controlled Group, shall receive any
notice, or any Multiemployer Plan shall receive from any Loan Party, or any
member of its Controlled Group, any notice, concerning the imposition of
withdrawal liability or a determination that a Multiemployer Plan is in
endangered or critical status, within in the meaning of Section 305 of ERISA;

(i) any Loan Party shall (i) have entered involuntarily against it an order
for relief under the United States Bankruptcy Code, as amended, (ii) not pay, or
admit in writing its inability to pay, its debts generally as they become due,
(iii) make an assignment for the benefit of creditors, (iv) apply for, seek,
consent to or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any substantial part of its
Property, (v) institute any proceeding seeking to have entered against it an
order for relief under the United States Bankruptcy Code to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any Debtor Relief Law, (vi) fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vii) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(viii) fail to contest in good faith any appointment or proceeding described in
Section 7.1(j); or

(j) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Loan Party, or any substantial part of any of its
Property, or a proceeding described in Section 7.1(j)(v) shall be instituted
against any Loan Party, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days.

Non-Bankruptcy Defaults.

 When any Event of Default exists other than those described in subsection (i)
or (j) of Section 7.1, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the
remaining Commitments and all other obligations of the Lenders hereunder on the
date stated in such notice (which may be the date thereof); (b) if so directed
by the Required Lenders, declare the principal of and the accrued interest on
all outstanding Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, shall be
and become immediately due and payable together with all other amounts payable
under the Loan Documents without further demand, presentment, protest or notice
of any kind; and (c) if so directed by the Required Lenders, demand that the
Borrower immediately Cash Collateralize 105% of the then outstanding amount of
all L/C Obligations, and the Borrower agrees to immediately provide such Cash
Collateral and acknowledges and agrees that the Lenders would not have an
adequate remedy at law for failure by the Borrower to honor any such demand
and that the Administrative Agent, for the benefit of the Lenders, shall have
the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit. The Administrative Agent, after giving notice to the
Borrower pursuant to Section 7.1(c) or this Section 7.2, shall also 



-74-

--------------------------------------------------------------------------------

 

promptly send a copy of such notice to the other Lenders, but the failure to do
so shall not impair or annul the effect of such notice.

Bankruptcy Defaults.

When any Event of Default described in subsections (i) or (j) of Section 7.1
exists, then all outstanding Obligations shall immediately and automatically
become due and payable together with all other amounts payable under the Loan
Documents without presentment, demand, protest or notice of any kind (each of
which is hereby waived by the Borrower), the Commitments and all other
obligations of the Lenders to extend further credit pursuant to any of the terms
hereof shall immediately and automatically terminate and the Borrower shall
immediately Cash Collateralize 105% of the then outstanding amount of all L/C
Obligations, the Borrower acknowledging and agreeing that the Lenders would not
have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Lenders, and the Administrative Agent on their behalf, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any draws or other demands for payment have been made under any
of the Letters of Credit.

Collateral for Undrawn Letters of Credit.

If Cash Collateral for drawings under any or all outstanding Letters of Credit
is required under Section 2.3(b) or under Section 7.2 or under Section 7.3, the
Borrower shall forthwith Cash Collateralize the amount required as provided in
Section 4.5.

Notice of Default.

The Administrative Agent shall give notice to the Borrower under Section 7.1(c)
promptly upon being requested to do so by any Lender and shall thereupon notify
all the Lenders thereof.

SECTION 8.



CHANGE IN CIRCUMSTANCES AND CONTINGENCIES.

Funding Indemnity

.  If any Lender shall incur any loss, cost or expense (including any loss of
profit, and any loss, cost or expense incurred by reason of the liquidation or
re-employment of deposits or other funds acquired by such Lender to fund or
maintain any Eurodollar Loan or Swing Loan or the relending or reinvesting of
such deposits or amounts paid or prepaid to such Lender or by reason of breakage
of interest rate swap agreements or the liquidation of other Hedge Agreements or
incurred by reason of an assignment required by Section 10.2(b)) as a result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan or Swing Loan on
a date other than the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Section 3 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 2.5(a), other than as a
result of the application of Sections 8.2 or 8.3,

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or

(d) any acceleration of the maturity of a Eurodollar Loan or Swing Loan as a
result of the occurrence of any Event of Default hereunder,





-75-

--------------------------------------------------------------------------------

 

then, upon the written demand of such Lender, the Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or expense.
If any Lender makes such a claim for compensation, it shall provide to the
Borrower, with a copy to the Administrative Agent, a certificate setting forth
the amount of such loss, cost or expense in reasonable detail and the amounts
shown on such certificate shall be conclusive absent manifest error.

Illegality

. Notwithstanding any other provisions of this Agreement or any other Loan
Document, if at any time any Change in Law makes it unlawful for any Lender to
make or continue to maintain any Eurodollar Loans or to perform its obligations
as contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower and the Administrative Agent and such Lender's obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement; provided
subject to all of the terms and conditions of this Agreement, the Borrower may
then elect to borrow the principal amount of the affected Eurodollar Loans from
such Lender by means of Base Rate Loans from such Lender, which Base Rate Loans
shall not be made ratably by the Lenders but only from such affected Lender.

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

.  If on or prior to the first day of any Interest Period for any Borrowing of
Eurodollar Loans:

(e) the Administrative Agent determines that deposits in Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

(f) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

then the Administrative Agent shall forthwith give written notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

Section 8.8 Increased Costs.

(a) Increased Costs Generally.  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except with respect to the applicable Reserve Percentage with respect to any
Eurodollar Loans) or the L/C Issuer;



-76-

--------------------------------------------------------------------------------

 

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any lending office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Loans held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates of Reimbursement.    A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
Section 8.4(a) or (b) above and delivered to the Borrower, shall be conclusive
absent manifest error. The Borrower shall pay such Lender or the L/C Issuer, as
the case may be, the amount shown as due on any such certificate within 10
Business Days after receipt thereof.

(d) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the L/C Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
L/C Issuer pursuant to this Section for any increased



-77-

--------------------------------------------------------------------------------

 

costs incurred or reductions suffered more than six months prior to the date
that such Lender or the L/C Issuer, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

Discretion of Lender as to Manner of Funding

.  Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood that for the purposes of this Agreement
all determinations hereunder with respect to Eurodollar Loans shall be made as
if each Lender had actually funded and maintained each Eurodollar Loan through
the purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

Section 8.9 Defaulting Lenders.

(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
10.10.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.13 shall be applied by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or the Swing Line Lender; third, to Cash Collateralize contingent
funding obligations of such Defaulting Lender in respect of any participation in
any Swing Loan or Letter of Credit; fourth, as the Borrower may request (so long
as no Potential Default or Event of Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and to be released pro rata in order to satisfy obligations of such
Defaulting Lender to fund Loans under this Agreement and Cash Collateralize
contingent funding obligations of such Defaulting Lender in respect of
participation in any future Swing Loan or future Letter of Credit; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Potential Default or Event of Default
exists, to the payment of any 



-78-

--------------------------------------------------------------------------------

 

amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.1 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis in accordance with their
Percentages under the applicable Credit prior to being applied to the payment of
any Loans of, or L/C Obligations owed to such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 8.6 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fee under
Section 2.13(a) or any amendment fees, waiver fees, or similar fees for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive any L/C Participation
Fee under Section 2.13(b) and amounts owed to it in respect of participating
interest in Swing Loans under Section 2.11(e) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Percentage of
the stated amount of Letters of Credit and participating interests in Swing
Loans for which it has provided Cash Collateral pursuant to Section 4.5.

(C) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Swing Line
Lender and to each L/C Issuer, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the Swing
Line Lender’s or such L/C Issuer’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Percentages (calculated without regard to such Defaulting Lender’s



-79-

--------------------------------------------------------------------------------

 

Commitment) but only to the extent that (A) the conditions set forth in Section
3.1 are satisfied at such time (and, unless the Borrower shall have otherwise
notified the Administrative Agent at the time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (B) such reallocation does not cause the aggregate principal amount of
Revolving Loans and participating interests in L/C Obligations and Swing Loans
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following
such reallocation.

(v) Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, within
3 Business Days following notice by the Administrative Agent, Cash Collateralize
such Defaulting Lender’s interests in L/C Obligations and Swing Loans (after
giving effect to any partial reallocation pursuant to clause (iv) above) in
accordance with the procedures set forth in Section 4.5 for so long as such
interests in L/C Obligations and Swing Loans are outstanding.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing in their reasonable
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender
will, to the extent applicable, purchase that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held on a pro rata
basis by the Lenders in accordance with their respective Percentages (without
giving effect to Section 8.6(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided,  further, that except to the
extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Fronting Exposure after
effect to such Swing Loan and (ii) the L/C Issuer shall not be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

SECTION 9.



THE ADMINISTRATIVE AGENT.

Appointment and Authorization of Administrative Agent.

Each Lender and the L/C Issuer hereby appoints Fifth Third Bank, an Ohio banking
corporation, to act on its behalf as the Administrative Agent under the Loan
Documents and authorizes the Administrative 



-80-

--------------------------------------------------------------------------------

 

Agent to take such action as Administrative Agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such actions and powers as are
reasonably incidental thereto, including, on or about the Closing Date and in
connection with the transactions contemplated hereby, on behalf of any
applicable Lender, to accept delivery of any Note made payable to such Lender by
the Borrower on such Lender’s behalf, and thereafter, deliver the same to such
Lender.   The provisions of this Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third-party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
in this Agreement or in any other Loan Document (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Administrative Agent and Its Affiliates.

  The Administrative Agent shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise or refrain from exercising such
rights and powers as though it were not the Administrative Agent, and the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of banking, trust, financial
advisory, or other business with any Loan Party or any Affiliate of any Loan
Party as if it were not the Administrative Agent under the Loan Documents and
without any duty to account therefor to the Lenders. The terms “Lender” and
“Lenders”, unless otherwise expressly indicated or unless the context
otherwise clearly requires, includes the Administrative Agent in its individual
capacity as a Lender.

Exculpatory Provisions.

  The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(i) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;

(ii) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or any Legal Requirement, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law, and the Administrative Agent shall in all cases be fully justified
in failing or refusing to 



-81-

--------------------------------------------------------------------------------

 

act hereunder or under any other Loan Document unless it first receives any
further assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action; and

(iii) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(d) Any instructions of the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 10.10) shall be binding upon all the Lenders. Neither the Administrative
Agent nor any of its Related Parties shall be liable for any action taken or not
taken by the Administrative Agent (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Section 10.10), or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. In all
cases in which the Loan Documents do not require the Administrative Agent
to take specific action, the Administrative Agent shall be fully justified in
using its discretion in failing to take or in taking any action thereunder. The
Administrative Agent shall be entitled to assume that no Potential Default or
Event of Default exists, and shall be deemed not to have knowledge of any
Potential Default or Event of Default, unless and until notice describing
such Potential Default is given to the Administrative Agent in writing by the
Borrower or a Lender. If the Administrative Agent receives from any Loan Party a
written notice of an Event of Default pursuant to Section 6.1, the
Administrative Agent shall promptly give each of the Lenders written notice
thereof.

(e) Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, or any Credit Event, (ii) the contents of any certificate,
report or other document delivered under this Agreement or any other Loan
Documents or in connection herewith or therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Potential Default or Event
of Default, (iv) the validity, enforceability, effectiveness, genuineness,
value, worth, or collectability of this Agreement, any other Loan Document or
any other agreement, instrument, document or writing furnished in connection
with any Loan Document or any Collateral, or the creation, perfection, or
priority of any Lien purported to be created by this Agreement or any Collateral
Documents, or (v) the value or sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Section 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent; and the Administrative Agent makes no representation
of any kind or character with respect to any such matter mentioned in this
sentence.



-82-

--------------------------------------------------------------------------------

 

Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
treat the payee of any Note or any Loan as the holder thereof until written
notice of transfer shall have been filed with the Administrative Agent signed by
such payee in form satisfactory to the Administrative Agent.

Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Section 9 shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any subagents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Resignation of Administrative Agent and Successor Administrative Agent.

  The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer, and the Borrower. Upon receipt of any such notice of
resignation, the Required 



-83-

--------------------------------------------------------------------------------

 

Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which may be any Lender hereunder or any commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $200,000,000 and, so long as
no Event of Default shall have occurred and be continuing, such appointment
shall be within the Borrower’s consent (which shall not be unreasonably
withheld). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent shall, prior to the effectiveness
of its withdrawal, on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above.

(f) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(g) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and L/C Issuer directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Section 9 and Section 10.12 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

L/C Issuer and Swing Line Lender.

The L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated 



-84-

--------------------------------------------------------------------------------

 

therewith, and the Swing Line Lender shall act on behalf of the Lenders with
respect to the Swing Loans made hereunder. The L/C Issuer and the Swing Line
Lender shall each have all of the benefits and immunities (a) provided to the
Administrative Agent in this Section 9 with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the Applications pertaining to such
Letters of Credit or by the Swing Line Lender in connection with Swing Loans
made or to be made hereunder as fully as if the term “Administrative Agent”, as
used in this Section 9, included the L/C Issuer and the Swing Line Lender, with
respect to such acts or omissions and (b) as additionally provided in this
Agreement with respect to such L/C Issuer or Swing Line Lender, as applicable.

Hedging Liability and Bank Product Liability Arrangements.

By virtue of a Lender’s execution of this Agreement or an assignment agreement
pursuant to Section 10.9, as the case may be, any Affiliate of such Lender with
whom any Loan Party has entered into an agreement creating Hedging Liability or
Bank Product Liability shall be deemed a Lender party hereto for purposes of any
reference in a Loan Document to the parties for whom the Administrative Agent is
acting, it being understood and agreed that the rights and benefits of such
Affiliate under the Loan Documents consist exclusively of such Affiliate’s right
to share in payments and collections out of the Collateral and the Guaranty
Agreements as more fully set forth in Section 2.9 and Section 4. In connection
with any such distribution of payments and collections, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Bank Product Liability unless such  
 Lender has notified the Administrative Agent in writing of the amount of any
such liability owed to it or its Affiliate prior to such distribution.

No Other Duties; Designation of Additional Agents.

Anything herein to the contrary notwithstanding, none of the Bookrunner,
Arranger or Co-Syndication Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender, or the L/C Issuer hereunder. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “arrangers” or other designations
for purposes hereto, but such designation shall have no substantive effect, and
such Lenders and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.

Authorization to Enter into, and Enforcement of, the Collateral Documents and
Guaranty.

The Lenders, such Affiliates of the Lenders who may enter into an
agreement creating Hedging Liabilities or Bank Product Liabilities pursuant to
Section 9.9, and the L/C Issuer irrevocably authorize the Administrative Agent
to execute and deliver the Collateral Documents and each Guaranty Agreement on
their behalf and on behalf of each of their Affiliates and to take such action
and exercise such powers under the Collateral Documents or any Guaranty
Agreement as the Administrative Agent considers appropriate, provided
the Administrative Agent shall not amend the Collateral Documents or any
Guaranty Agreement unless such amendment is agreed to in writing by the Required
Lenders. Each Lender and L/C Issuer acknowledges and agrees that it will be
bound by the terms and conditions of the Collateral Documents and each Guaranty
Agreement upon the execution and delivery thereof by 



-85-

--------------------------------------------------------------------------------

 

the Administrative Agent. Except as otherwise specifically provided for herein,
no Lender (or its Affiliates) other than the Administrative Agent shall have the
right to institute any suit, action or  proceeding in equity or at law for the
foreclosure or other realization upon any Collateral or any or for the execution
of any trust or power in respect of the Collateral or any Guaranty Agreement or
for the appointment of a receiver or for the enforcement of any other remedy
under the Collateral Documents or any Guaranty Agreement; it being understood
and intended that no one or more of the Lenders (or their Affiliates) shall have
any right in any manner whatsoever to affect, disturb or prejudice the Lien of
the Administrative Agent (or any security trustee therefor) under the Collateral
Documents by its or their action or to enforce any right thereunder, and
that all proceedings at law or in equity shall be instituted, had, and
maintained by the Administrative Agent (or its security trustee) in the manner
provided for in the relevant Collateral Documents for the benefit of the Lenders
and their Affiliates.

Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligations shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall
have made any demand on the Borrower) shall be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise:

(h) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations, and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer, and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer, and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer, and the Administrative Agent
under Sections 2.13 and 10.12(a)) allowed in such judicial proceeding; and

(i) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.13 and 10.12(a). Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or the L/C
Issuer or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or the L/C Issuer in any such proceeding.

Collateral and Guaranty Matters.

  The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,



-86-

--------------------------------------------------------------------------------

 

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon the Facility Termination Date, (B) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or disposition permitted under the Loan
Documents, or (C) subject to Section 10.10, if approved, authorized or ratified
in writing by the Required Lenders;

(ii) to subordinate any Lien on any Property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.12(e);

(iii) to release any Guarantor from its obligations under its Guaranty Agreement
if such Person ceases to be a Loan Party as a result of a transaction
permitted under the Loan Documents; and

(iv) to reduce or limit the amount of the Indebtedness secured by any
particular item of Collateral to an amount not less than the estimated value
thereof to the extent necessary to reduce mortgage registry, filing and similar
tax.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under its Guaranty Agreement pursuant to this
Section 9.13.

(j) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

SECTION 10.



MISCELLANEOUS.

Taxes.

  L/C Issuer. For purposes of this Section 10.1, the term “Lender” includes the
L/C Issuer and the term “applicable law” includes FATCA.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding upon the basis of the
information and documentation to be delivered pursuant to clause (g) of this
Section and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law.  If such Tax
is an Indemnified Tax, then the sum payable by the applicable Loan Party shall
be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this



-87-

--------------------------------------------------------------------------------

 

Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. Each Loan Party shall timely pay
to the relevant Governmental Authority in accordance with applicable law, which
payment may be made under protest if objected to in good faith by such Loan
Party, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(c) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.9(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 10.1(e).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 10.1, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition,



-88-

--------------------------------------------------------------------------------

 

any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences,
the completion, execution and submission of such documentation (other than such
documentation set forth in Section 10.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(i) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; 

(B) any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments
of interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed originals of the appropriate IRS Form W-8;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
reasonably acceptable to the Administrative Agent representing that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code,



-89-

--------------------------------------------------------------------------------

 

or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN-E (or W-8BEN, as applicable); or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate in form
reasonably acceptable to the Administrative Agent, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate in form
reasonably acceptable to the Administrative Agent on behalf of each such direct
and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement and the other Loan Documents as



-90-

--------------------------------------------------------------------------------

 

not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 10.1 (including by
the payment of additional amounts pursuant to this Section 10.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out of pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 10.1(h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this Section 10.1(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
10.1(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification had not been deducted, withheld, or
otherwise imposed and the indemnification payments or additional amounts giving
rise to such refund had never been paid. This Section 10.1(h) shall not be
construed to require any indemnified party to  make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 10.1 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Mitigation Obligations; Replacement of Lenders

.

  Designation of a Different Lending Office. If any Lender requests compensation
under Section 8.4, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 10.1, then such Lender shall (at the request
of the Borrower) use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 8.4 or Section 10.1, as the case
may be, in the future, and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.



-91-

--------------------------------------------------------------------------------

 

(i) Replacement of Lenders. If any Lender requests compensation under Section
8.4, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 10.1 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
10.2(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.9(b)), all of its interests, rights
(other than its existing rights to payments pursuant to Section 8.4 or Section
10.1) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.9(b)(iv);

(ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in Reimbursement
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 8.1) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 8.4 or payments required to be made pursuant to Section 10.1 such
assignment will result in a reduction in such compensation or
payments thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) (v) in the case of any assignment resulting from a Lender becoming
a Non-Consenting Lender, the applicable Eligible Assignee shall have consented
to the applicable amendment, waiver or consent.

No Waiver, Cumulative Remedies.

No delay or failure on the part of the Administrative Agent, the L/C Issuer, or
any Lender or on the part of the holder or holders of any of the Obligations in
the exercise of any power or right under any Loan Document shall operate as a
waiver thereof or as an acquiescence in any default, nor shall any single or
partial exercise of any power or right preclude any other or further exercise
thereof or the exercise of any other power or right. The rights and remedies
hereunder of the Administrative Agent, the L/C Issuer, the Lenders and of the
holder or holders of any of the Obligations are cumulative to, and not exclusive
of, any rights or remedies which any of them would otherwise have.

Non-Business Days.

 If the payment of any obligation or the performance of any covenant, duty or
obligation hereunder becomes due and payable on a day which is not a Business
Day, the due date of such payment or performance shall be extended to the
next succeeding Business Day on which date such payment or performance shall be
due and payable. 



-92-

--------------------------------------------------------------------------------

 

In the case of any payment of principal falling due on a day which is not a
Business Day, interest on such principal amount shall continue to accrue during
such extension at the rate per annum then in effect, which accrued amount shall
be due and payable on the next scheduled date for the payment of interest.

Survival of Representations.

All representations and warranties made herein or in any other Loan Document or
in certificates given pursuant hereto or thereto shall survive the execution and
delivery of this Agreement and the other Loan Documents, and shall continue in
full force and effect with respect to the date as of which they were made as
long as any Lender or the L/C Issuer has any Commitment hereunder or any
Obligations (other than contingent obligations not due and owing or Letters of
Credit Cash Collateralized) remain unpaid hereunder.

Survival of Indemnities.

All indemnities and other provisions relative to reimbursement to the Lenders
and the L/C Issuer of amounts sufficient to protect the yield of the Lenders and
the L/C Issuer with respect to the Loans and Letters of Credit, including, but
not limited to, Sections 8.1, 8.4, 10.4 and 10.13, shall survive the termination
of this Agreement and the other Loan Documents and the payment of the
Obligations (other than contingent obligations not due and owing or Letters of
Credit Cash Collateralized).

Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other such Obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing
them; provided that:

(vi) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

(vii) the provisions of this clause (ii) shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations to any assignee or
participant, other than to any Loan Party (as to which the provisions of this
clause (ii) shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with 



-93-

--------------------------------------------------------------------------------

 

respect to such participation as fully as if such Lender were a direct creditor
of each Loan Party in the amount of such participation.

Notices; Effectiveness; Electronic Communication.

 

 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.8(b) below), all notices and other  communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows:

(viii) if to any Loan Party:

Bluegreen Corporation

4960 Conference Way North, Suite 100

Boca Raton, FL 33431

Attention:Anthony M. Puleo

Telephone:(561) 912-8270

Facsimile:(561) 912-8123

Email:tony.puleo@bluegreenvacations.com

(ix) if to the Administrative Agent, the Swing Line Lender or the L/C Issuer:

Fifth Third Bank

Fifth Third Center

38 Fountain Square Plaza

Cincinnati, OH 45263

Attention:Loan Syndications/Judy Huls

Telephone:(513) 534-4224

Facsimile:(513) 534-0875

Email:judy.huls@53.com

(x) if to a Lender (other than the Swing Line Lender), to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for
the recipient). Notices delivered through electronic communications, to the
extent provided in Section 10.8(b) below, shall be effective as provided in said
Section 10.8(b).

(j) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section
2.3(f), Section 2.5 or Section 2.11 if such Lender or the L/C



-94-

--------------------------------------------------------------------------------

 

Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such respective Section by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval
of such procedures may be limited to particular notices or communications.
Notwithstanding anything to the contrary herein, the parties hereby agree that
any notices of any Default or Event of Default to the Borrower shall be made by
hand or overnight courier service, or mailed by certified or registered mail.

Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the
foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefore, provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business
on the next business day for the recipient.

(k) Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by written
notice to the other parties hereto. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and
other communications may be sent and (ii) accurate wire instructions for such
Lender.

(l) Platform.

(i) Each Loan Party agrees that the Administrative Agent may, but is
not obligated to, make the Communications (as defined below) available to the
L/C Issuer and the Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The
Administrative Agent and its Related Parties do not warrant the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Administrative Agent or any of its Related Parties
in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Loan Parties or any of their Subsidiaries, any Lender or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of Communications through the Platform. 



-95-

--------------------------------------------------------------------------------

 

“Communications” means, collectively, any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, and Lender or the L/C Issuer by means of electronic communications
pursuant to this Section, including through the Platform.

Successors and Assigns; Assignments and Participations.

 

 Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations under any Loan Document
without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.9(b) below, (ii) by way of participation in accordance
with the provisions of Section 10.9(d) below or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 10.9(f)
below (and any other attempted assignment or transfer by any party hereto shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.9(d) below and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(m) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment(s) under any Facility and/or the Loans at the time owing to
it (in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in Section
10.9(b)(i)(B) below in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) In any case of an assignment not described in Section 10.9(b)(i)(A) above,
the aggregate amount of the Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and



-96-

--------------------------------------------------------------------------------

 

Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Facility, or $1,000,000, in the
case of any assignment in respect of the Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.9(b)(i)(B) above and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof and provided,  further, that
the Borrower’s consent shall not be required during the primary syndication of
the Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) any
unfunded Term Commitment or any Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (y) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

(C) the consent of the L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 from the applicable Lender; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The Eligible
Assignee, if it shall not be a Lender, an Affiliate of a Lender, or an Approved
Fund with respect to a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No Lender shall assign any of its rights
or obligations hereunder to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) any Defaulting Lender or any of its Subsidiaries, or (C)
any Person 



-97-

--------------------------------------------------------------------------------

 

who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (v).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer, or any Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Loans in
accordance with its Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this clause (vii), then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.9(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4 and 10.12 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.9(d)
below.

(n) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (such agency being solely for tax purposes), shall
maintain a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment(s) of, and principal amounts (and stated interest) 



-98-

--------------------------------------------------------------------------------

 

of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(o) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment(s) and/or the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders and L/C Issuer shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.12(c) with respect to any payments made by
such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.10(i) and (ii)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 8.1, 8.4, and 10.1 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.9(b) above; provided that such Participant (A) agrees to be subject
to the provisions of Section 10.2 as if it were an assignee under Section
10.2(b) above; and (B) shall not be entitled to receive any greater payment
under Section 8.4 or Section 10.1, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 10.2(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.13 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 10.7 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other Obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other Obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries



-99-

--------------------------------------------------------------------------------

 

in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(p) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(q) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(r) Notwithstanding anything to the contrary herein, if at any time the
Administrative Agent assigns all of its Revolving Commitments and Revolving
Loans pursuant to subsection (b) above, the Administrative Agent may terminate
the Swing Line. In the event of such termination of the Swing Line, the Borrower
shall be entitled to appoint another Revolving Lender to act as the
successor Lender of Swing Loans hereunder (with such Lender’s consent); provided
that the failure of the Borrower to appoint a successor shall not affect the
resignation of the Administrative Agent as the Swing Line Lender. If the
Administrative Agent terminates the Swing Line, it shall retain all of the
rights of the maker of Swing Loans provided hereunder with respect to Swing
Loans made by it and outstanding as of the effective date of such
termination, including the right to require Lenders to make Revolving Loans or
fund participations in outstanding Swing Loans pursuant to Section 2.11.
Notwithstanding anything to the contrary herein, if at any time the
Administrative Agent assigns all of its Revolving Commitments and
Revolving Loans pursuant to subsection (b) above, the Administrative Agent may
terminate its commitment pursuant to Section 2.3(a) to issue Letters of Credit.
In the event of such termination of the Administrative Agent’s commitment to
issue Letters of Credit pursuant to Section 2.3(a), the Borrower shall be
entitled to appoint another Revolving Lender to act as the successor L/C Issuer
hereunder (with such Lender’s consent); provided that the failure of the
Borrower to appoint a successor shall not affect the resignation of the
Administrative Agent as the L/C Issuer. If the Administrative Agent terminates
its commitment to issue Letters of Credit pursuant to Section 2.3(a), it shall
retain all of the rights of the L/C Issuer hereunder with respect to Letters of
Credit made by it and outstanding as of the effective date of such termination,
including the right to require Participating Lenders to fund their Participating
Interests in such Letters of Credit pursuant to Section 2.3(d).

Amendments.

Any provision of this Agreement or the other Loan Documents may be amended or
waived if, but only if, such amendment or waiver is in writing 



-100-

--------------------------------------------------------------------------------

 

and is signed by (a) the Borrower, (b) the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders), (c) if the
rights or duties of the Administrative Agent are affected thereby, the
Administrative Agent, (d) if the rights or duties of the L/C Issuer are affected
thereby, the L/C Issuer, and (e) if the rights and duties of the Swing Line
Lender are affected thereby, the Swing Line Lender; provided that:

(i) no amendment or waiver pursuant to this Section 10.10 shall (A) increase or
extend any Commitment of any Lender without the consent of such Lender, (B)
reduce or waive the amount of or postpone the date for any scheduled payment
(but not including any mandatory prepayment) of any principal of or interest on
any Loan or of any Reimbursement Obligation (except in connection with the
waiver of acceptability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Lenders)) or of any
fee payable hereunder without the consent of the Lender to which such payment is
owing or which has committed to make such Loan or Letter of Credit (or
participate therein) hereunder or (C) change the application of payments set
forth in Section 2.9 without the consent of any Lender adversely
affected thereby;

(ii) no amendment or waiver pursuant to this Section 10.10 shall, unless signed
by each Lender, increase the aggregate Commitments of the Lenders, change
the definitions of Termination Date or Required Lenders, change the provisions
of this Section 10.10, release the Borrower, any material Guarantor or all or
substantially all of the Collateral (except as otherwise provided for in the
Loan Documents), affect the number of Lenders required to take any action
hereunder or under any other Loan Document, or change or waive any provision of
any Loan Document that provides for the pro rata nature of disbursements or
payments to Lenders; and

(iii) no amendment to Section 11 shall be made without the consent of
the Guarantor(s) affected thereby.

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitments of such Lender may not be increased or
extended without the consent of such Lender, (ii) any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrower, the Required Lenders and the Administrative Agent if (A) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (B) at the time such amendment becomes effective, each Lender not consenting
thereto receives payment (including pursuant to an assignment to a replacement
Lender in accordance with the terms herein) in full of the principal of and
interest accrued on each Loan made by it and all other Obligations owing to it
or accrued for its account under this Agreement, (iii) the Collateral Documents
and related documents executed by the Loan Parties in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, modified, supplemented and waived with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any other Person if such amendment, modification, supplement or waiver is
delivered in order (A) to comply with local Legal Requirements (including any
foreign law or regulatory requirement) or advice of local counsel, (B) to cure 



-101-

--------------------------------------------------------------------------------

 

ambiguities, inconsistency, omissions, mistakes or defects, or (C) to cause such
Collateral Document or other document to be consistent with this Agreement and
the other Loan Documents and (iv) if following the Closing Date, the
Administrative Agent and the Borrower shall have jointly identified an
ambiguity, inconsistency, obvious error, or mistake or any error, mistake or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents (other than the Collateral Documents), then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Documents if the same is not objected to in
writing by the Required Lenders within 5 Business Days following receipt of
notice thereof.

Headings.

Section headings used in this Agreement are for reference only and shall not
affect the construction of this Agreement.

Expenses; Indemnity; Damage Waiver.

  The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the facility provided for hereunder, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender, or the L/C Issuer (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, any Lender or the L/C Issuer), in connection with any Potential Default
or Event of Default hereunder or with the enforcement or protection of its
rights (including all such expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving any Loan Party or
any of its Subsidiaries as a debtor thereunder) (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(s) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all Damages (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted  against
any Indemnitee by any Person (including the Borrower or any Guarantor) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not 



-102-

--------------------------------------------------------------------------------

 

strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged violation of Environmental Laws, the presence, Release or threatened
Release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries or at any off-site location for which the
Borrower or any of its Subsidiaries may be liable, or any Environmental Claim
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any Guarantor, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee, or
(y) result from a claim brought by the Borrower or any Guarantor against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Guarantor has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court  of competent jurisdiction. This Section 10.12(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any claim not related to any such Taxes.

(t) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 10.12(a) or (b) to
be paid by it to the Administrative Agent (or any sub-agent thereof), Swing Line
Lender, the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, or such Related Party, as the case may be, such Lender’s Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), provided that with respect to
such unpaid amounts owed to the L/C Issuer or Swing Line Lender solely in its
capacity as such, the Lenders shall be required to pay such unpaid amounts
severally among them based on their Percentages (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought), provided,
 further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Swing
Line Lender in its capacity as such, or the L/C Issuer in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the L/C Issuer in connection
with such capacity. The obligations of the Lenders under this Section 10.12(c)
are several and not joint. The Administrative Agent shall be entitled to offset
amounts received for the account of a Lender under this Agreement against unpaid
amounts due from such Lender to the Administrative Agent hereunder (whether as
fundings of participations, indemnities or otherwise), but shall not be entitled
to offset against amounts owed to the Administrative Agent by any Lender arising
outside of this Agreement and the other Loan Documents.

(u) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit,
or the use of the 



-103-

--------------------------------------------------------------------------------

 

proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(v) Payments. All amounts due under this Section shall be payable after
demand therefor.

(w) Survival. The obligations of the Borrower under this Section shall survive
the termination of this Agreement and the payment of Obligations hereunder.

Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer, and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency, but excluding (a) deposit accounts
subject to Liens permitted by Section 6.12, other than Liens created by or
pursuant to this Agreement and the Collateral Documents, and (b) lockboxes
held at depositary institutions in the name of the Borrower for the benefit of
another Person; provided that such exclusions shall, for the avoidance of doubt,
at no time apply to any Pledged Accounts, as defined in the Security Agreement)
at any time held, and other obligations (in whatever currency) at any time
owing, by such Lender, the L/C Issuer or any such Affiliate, to or for
the credit or the account of any Loan Party against any and all of the
obligations of such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, L/C Issuer or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured
or are owed to a branch, office or Affiliate of such Lender or L/C Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such Indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 8.6 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer, and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Governing Law; Jurisdiction; Etc.

  Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE, OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED ON, ARISING OUT OF, OR RELATING TO THIS



-104-

--------------------------------------------------------------------------------

 

AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

(x) Jurisdiction. Each Loan Party irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, the L/C Issuer, or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in each case
in any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the non-exclusive jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Legal
Requirements. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or any L/C Issuer may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.

(y) Waiver of Venue. Each Loan Party irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.14(b) above. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Legal Requirements, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(z) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, the manner provided for notices (other than telecopy or email) in
Section 10.8. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Legal Requirements.

Severability of Provisions

 Any provision of any Loan Document which is unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Agreement and the
other Loan Documents may be exercised only to the extent that the exercise
thereof does not violate any applicable mandatory provisions of law, and all
the provisions of this Agreement and other Loan Documents are intended to be
subject to all applicable mandatory provisions of law which may be controlling
and to be limited to the extent 



-105-

--------------------------------------------------------------------------------

 

necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

Excess Interest.

Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, no such provision shall require the payment or permit
the collection of any amount of interest in excess of the maximum amount of
interest permitted by applicable law to be charged for the use or detention, or
the forbearance in the collection, of all or any portion of the Loans or other
obligations outstanding under this Agreement or any other Loan Document (“Excess
Interest”). If any Excess Interest is provided for, or is adjudicated to be
provided for, herein or in any other Loan Document, then in such event (a) the
provisions of this Section shall govern and control, (b) no Loan Party nor any
endorser shall be obligated to pay any Excess Interest, (c) any Excess Interest
that the Administrative Agent or any Lender may have received hereunder shall,
at the option of the Administrative Agent, be (i) applied as a credit against
the then outstanding principal amount of Obligations hereunder and accrued
and unpaid interest thereon (not to exceed the maximum amount permitted by
applicable law), (ii) refunded to the Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) No Loan Party nor any endorser shall have any action against the
Administrative Agent or any Lender for any Damages whatsoever arising out of the
payment or collection of any Excess Interest. Notwithstanding the foregoing, if
for any period of time interest on any of Borrower’s Obligations is calculated
at the Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate
of interest payable on the Borrower’s Obligations shall remain at the Maximum
Rate until the Lenders have received the amount of interest which such Lenders
would have received during such period on the Borrower’s Obligations had the
rate of interest not been limited to the Maximum Rate during such period.

Construction.

The parties acknowledge and agree that the Loan Documents shall not be construed
more favorably in favor of any party hereto based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation of the Loan Documents. The provisions of this Agreement relating
to Subsidiaries and to Guarantors, respectively, shall apply only during such
times as the Borrower has one or more Subsidiaries and as there are one or more
Guarantors, respectively. Nothing contained herein shall be deemed or construed
to permit any act or omission which is prohibited by the terms of any Collateral
Document, the covenants and agreements contained herein being in addition to and
not in substitution for the covenants and agreements contained in the
Collateral Documents.

Lender’s and L/C Issuer’s Obligations Several.

The obligations of the Lenders and the L/C Issuer hereunder are several and not
joint. Nothing contained in this Agreement and no action taken by the Lenders or
the L/C Issuer pursuant hereto shall be deemed to constitute the Lenders and the
L/C Issuer a partnership, association, joint venture or other entity.



-106-

--------------------------------------------------------------------------------

 

USA Patriot Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender and L/C Issuer to
identify the Borrower in accordance with the Patriot Act.

Waiver of Jury Trial.

EACH OF THE LOAN PARTIES, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE
LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Treatment of Certain Information; Confidentiality.

   Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
 (provided that, in connection with any disclosure permitted under this clause
(c), the disclosing party shall, to the extent permitted by law, rule and
regulation and reasonably practicable, notify the Borrower promptly prior to
such disclosure so that the Borrower may seek, at the Borrower’s sole cost and
expense, a protective order or other appropriate remedy (but in the absence of
such protective order, other remedy or waiver by the Borrower,  such disclosing
party may disclose such Information and agrees to exercise reasonable efforts to
preserve the confidentiality of the Information, and obtain reliable assurance
that confidential treatment will be accorded the Information)), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any Hedge Agreement under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Loan Parties or the facility hereunder or (ii)



-107-

--------------------------------------------------------------------------------

 

the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the facility hereunder, (h) with
the consent of the Borrower, or (i) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or (B)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party relating to the Loan Parties or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by any Loan Party or any of its Subsidiaries, provided that,
in the case of information received from any Loan Party or any of its
Subsidiaries after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Effect of Amendment and Restatement of the Existing Credit Agreement

.  On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety.  The parties hereto acknowledge and agree that (a)
this Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation or termination of
the Secured Obligations (as defined in the Existing Agreement) as in effect
immediately prior to the Closing Date and which remain outstanding; and (b)
except for any Secured Obligations (as defined in the Existing Agreement) which
are expressly contemplated to be repaid on the Closing Date and to the extent
are in fact so repaid, the Secured Obligations (as amended and restated hereby
and which are hereinafter subject to the terms herein) are in all respects
continuing, and shall continue to be secured as provided in the applicable Loan
Documents.

No Advisory or Fiduciary Responsibility

.    In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that:  (a) (i) the arranging and other services regarding this Agreement
provided by the Administrative Agent and any Affiliate thereof, the Arranger and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates (including the Arranger)
and the Lenders and their Affiliates (collectively, solely for purposes of this
Section, the “Lenders”), on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent and its Affiliates
(including the Arranger) and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for Borrower, any other Loan Party or any of their respective Affiliates, or any
other



-108-

--------------------------------------------------------------------------------

 

Person and (ii) neither the Administrative Agent, any of its Affiliates
(including the Arranger) nor any Lender has any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and its
Affiliates (including the Arranger) and the Lenders may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent, any of its Affiliates (including the Arranger) nor any
Lender has any obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates.  To the fullest extent
permitted by law, each of the Borrower and each other Loan Party hereby waives
and releases any claims that it may have against the Administrative Agent, any
of its Affiliates (including the Arranger) or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated hereby.

Electronic Execution

.  The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that, notwithstanding anything contained
herein to the contrary, the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further, and without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.    Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(aa) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

(bb) the effects of any Bail-In Action on any such liability, including, if
applicable:



-109-

--------------------------------------------------------------------------------

 

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Counterparts; Integration; Effectiveness.

   This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 3.2, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (e.g. “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 11.



 THE GUARANTEES.

The Guarantees.

To induce the Lenders and L/C Issuer to provide the credits described herein and
in consideration of benefits expected to accrue to the Borrower by reason of the
Commitments and the Loans and for other good and valuable consideration,
receipt of which is hereby acknowledged, each Subsidiary party hereto (including
any Subsidiary executing an Additional Guarantor Supplement substantially in the
form attached hereto as Exhibit G or such other form reasonably acceptable to
the Administrative Agent) and the Borrower (as to the Secured Obligations of
another Loan Party) hereby unconditionally and irrevocably guarantees jointly
and severally to the Administrative Agent, the Lenders, and the L/C Issuer and
their Affiliates that are parties to any document evidencing the Hedging
Liability or Bank Product Liability, the due and punctual payment of all present
and future Secured Obligations, including, but not limited to, the due and
punctual payment of principal of and interest on the Loans, the Reimbursement
Obligations, and the due and punctual payment of all other Obligations now or
hereafter owed by the Borrower under the Loan Documents and the due and punctual
payment of all Hedging Liability and Bank Product Liability, in each case as and
when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof (including
all interest, costs, fees, and charges after the entry of an order for relief
against the Borrower or such other obligor in a case under the United States
Bankruptcy Code or any similar proceeding, whether or not such interest, costs,
fees and charges would be an allowed claim against the Borrower or any such
obligor in any such proceeding); provided,  however that, with respect to any
Guarantor, subject to Section



-110-

--------------------------------------------------------------------------------

 

11.10, Hedging Liability guaranteed by such Guarantor shall exclude all Excluded
Swap Obligations. In case of failure by the Borrower or other obligor punctually
to pay any Secured Obligations guaranteed hereby, each Guarantor hereby
unconditionally, jointly and severally agrees to make such payment or to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, and as if
such payment were made by the Borrower or such obligor.

Guarantee Unconditional.

The obligations of each Guarantor under this Section 11 shall be unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
released, discharged, or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release
in respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or
Bank Product Liability;

(c) any change in the corporate existence, structure, or ownership of, or
any proceeding under any Debtor Relief Law affecting, the Borrower or other
obligor, any other guarantor, or any of their respective assets, or any
resulting release or discharge of any obligation of any Loan Party or other
obligor or of any other guarantor contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which any Loan Party
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;

(f) any application of any sums by rights of set-off, counterclaim, or
similar rights to any obligation of any Loan Party or other obligor, regardless
of what obligations of any Loan Party or other obligor remain unpaid, including
the Secured Obligations;

(g) any invalidity or unenforceability relating to or against any Loan Party
or other obligor or any other guarantor for any reason of this Agreement or of
any other Loan Document or any agreement relating to Hedging Liability or Bank
Product Liability or any provision of applicable law or regulation purporting to
prohibit the payment by any Loan Party or other obligor or any other guarantor
of the principal of or interest on any Loan or any Reimbursement Obligation or
any other amount payable under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Liability; or

(h) any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this clause
(h), constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 11.



-111-

--------------------------------------------------------------------------------

 

Discharge Only upon Facility Termination Date; Reinstatement in Certain
Circumstances.

Each Guarantor’s obligations under this Section 11 shall remain in full force
and effect until the Facility Termination Date. If at any time any payment of
the principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by any Loan Party or other obligor or any Guarantor under
the Loan Documents or any agreement relating to Hedging Liability or Bank
Product Liability is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy, or reorganization of such Loan Party or other
obligor or of any guarantor, or otherwise, each Guarantor’s obligations under
this Section 11 with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

Subrogation.

Each Guarantor agrees it will not exercise any rights which it may acquire by
way of subrogation by any payment made hereunder, or otherwise, until all
the Secured Obligations (other than any contingent or indemnification
obligations not then due) shall have been paid in full or collateralized in a
manner reasonably acceptable to the Lender or Affiliate of a Lender to whom such
obligations are owed subsequent to the termination of all the Commitments and
expiration of all Letters of Credit that are not Cash Collateralized pursuant
to Section 4.5. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the Facility Termination date, such
amount shall be held in trust for the benefit of the Administrative Agent, the
Lenders, and the L/C Issuer (and their Affiliates) and shall forthwith be paid
to the Administrative Agent for the benefit of the Lenders and L/C Issuer
(and their Affiliates) or be credited and applied upon the Secured Obligations,
whether matured or unmatured, in accordance with the terms of this Agreement.

Subordination.

Each Guarantor hereby subordinates the payment of all indebtedness, obligations,
and liabilities of the Borrower or any other Loan Party owing to such Guarantor,
whether now existing or hereafter arising, to the indefeasible payment in full
when due in cash of all Secured Obligations (other than any contingent
obligations not due and owing and Letters of Credit Cash Collateralized);
provided that, distributions may be made to such Guarantor as long as no Event
of Default exists or would arise as a result thereof. During the existence and
continuance of any Event of Default, subject to Section 11.4 above, any
such indebtedness, obligation, or liability of the Borrower or any other Loan
Party owing to such Guarantor shall be enforced and performance received by such
Guarantor as trustee for the benefit of the holders of the Secured Obligations
and the proceeds thereof shall be paid over to the Administrative Agent for
application to the Secured Obligations (whether or not then due), but without
reducing or affecting in any manner the liability of such Guarantor under
this Section 11.

Waivers.

Except as otherwise set forth in the Loan Documents, each Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest, and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by the Administrative Agent, any Lender, the L/C Issuer, or any other
Person against the Borrower or any other Loan Party or other obligor, another
guarantor, or any other Person.

Limit on Recovery.

Notwithstanding any other provision hereof, the right of recovery against each
Guarantor under this Section 11 shall not exceed $1.00 less than the



-112-

--------------------------------------------------------------------------------

 

lowest amount which would render such Guarantor’s obligations under this Section
11 void or voidable under applicable law, including fraudulent conveyance law.

Stay of Acceleration.

If acceleration of the time for payment of any amount payable by the Borrower or
other Loan Party or other obligor under this Agreement or any other Loan
Document, or under any agreement relating to Hedging Liability or Bank Product
Liability, is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or such other Loan Party or obligor, all such amounts otherwise subject
to acceleration under the terms of this Agreement or the other Loan Documents,
or under any agreement relating to Hedging Liability or Bank Product Liability,
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Administrative Agent made at the request or otherwise with the consent of
the Required Lenders.

Benefit to Guarantors.

The Loan Parties are engaged in related businesses and integrated to such an
extent that the financial strength and flexibility of the Borrower and the other
Loan Parties has a direct impact on the success of each Guarantor. Each
Guarantor will derive substantial direct and indirect benefit from the
extensions of credit hereunder, and each Guarantor acknowledges that this
guarantee is necessary or convenient to the conduct, promotion and attainment of
its business.

Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Section 11 in respect of Swap Obligations
(provided that each Qualified ECP Guarantor shall only be liable under this
Section 11.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 11.10,
or otherwise under this Section, voidable under applicable Legal Requirements
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 11.10 shall remain in full force and effect until discharged in
accordance with Section 11.3. Each Qualified ECP Guarantor intends that this
Section 11.10 constitute, and this Section 11.10 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

Guarantor Covenants.

 Each Guarantor shall take such action as the Borrower is required by this
Agreement to cause such Guarantor to take, and shall refrain from taking such
action as the Borrower is required by this Agreement to prohibit such
Guarantor from taking.

[SIGNATURE PAGES TO FOLLOW]

 

-113-

--------------------------------------------------------------------------------

 

 

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

BORROWER:

BLUEGREEN CORPORATION

﻿

﻿

By:_______________________________________

     Name:Anthony M. Puleo

     Title:SVP, CFO and Treasurer

[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

GUARANTORS:

﻿

BLUEGREEN VACATIONS UNLIMITED,
   INC.

﻿

﻿

By:_______________________________________

     Name:Anthony M. Puleo

     Title:Vice President and Treasurer

﻿

BLUEGREEN ASSET MANAGEMENT

 CORPORATION

BLUEGREEN COMMUNITIES OF
  GEORGIA, LLC

BLUEGREEN COMMUNITIES, LLC

BLUEGREEN CORPORATION OF

 TENNESSEE

BLUEGREEN GOLF CLUBS, INC.

BLUEGREEN GUARANTY CORPORATION

BLUEGREEN HOLDCO, LLC

BLUEGREEN HOLDING CORPORATION

 (TEXAS)

BLUEGREEN LOUISIANA, LLC

BLUEGREEN MANAGEMENT RESOURCES,

 LLC

BLUEGREEN NEVADA, LLC
BLUEGREEN NEW JERSEY, LLC

BLUEGREEN PROPERTIES OF VIRGINIA

 INC.

BLUEGREEN PURCHASING & DESIGN,
   INC.

﻿

﻿

By:_______________________________________

     Name:Anthony M. Puleo

     Title:Vice President and Treasurer of each

of the “Guarantors listed above”

﻿

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

BLUEGREEN RESORTS MANAGEMENT,
  INC.

BLUEGREEN SERVICING LLC

BLUEGREEN SOUTHWEST LAND, INC.

BLUEGREEN SPECIALTY FINANCE, LLC

BLUEGREEN TREASURY SERVICES LLC

BXG CONSTRUCTION, LLC

BXG MINERAL HOLDINGS, LLC

CATAWBA FALLS, LLC

ENCORE REWARDS, INC.

FAMILY FUN COMPANY, LLC

GREAT VACATION DESTINATIONS, INC.

JORDAN LAKE PRESERVE CORPORATION

LEISURE CAPITAL CORPORATION

LEISURE COMMUNICATION NETWORK

 INC.

LEISUREPATH, INC.

MANAGED ASSETS CORPORATION

NEW ENGLAND ADVERTISING

 CORPORATION

OUTDOOR TRAVELER DESTINATIONS,
  LLC

PINNACLE VACATIONS, INC.

﻿

﻿

By:_______________________________________

     Name:Anthony M. Puleo

     Title:Vice President and Treasurer of each
of the “Guarantors listed above”

﻿

﻿

BLUEGREEN SOUTHWEST ONE, L.P.

BLUEGREEN COMMUNITIES OF TEXAS,
  L.P.

﻿

By:Bluegreen Southwest Land, Inc.,

 as General Partner




By:_______________________________________

     Name:Anthony M. Puleo

     Title:Vice President and Treasurer





[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 



BLUEGREEN BEVERAGE, LLC

﻿

By:Bluegreen Vacations Unlimited, Inc.,

Its Sole Manager

﻿

﻿

By:

Name:  Anthony M. Puleo

Title:  Vice President and Treasurer

 

2

[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

﻿

﻿

﻿

LENDERS:

﻿

FIFTH THIRD BANK, an Ohio banking

Corporation,
 as a Lender, as L/C Issuer, and as Administrative
 Agent




By:_______________________________________

     Name:

     Title:





[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 



 

2

[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

[NAME OF LENDER],
 as a Lender

﻿

﻿

By:_______________________________________

     Name:

     Title:

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

 

[NAME OF LENDER],
 as a Lender

﻿

﻿

By:_______________________________________

     Name:

     Title:

﻿

﻿

By:_______________________________________

     Name:

     Title:

﻿

﻿

﻿

﻿



[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------